 MESKER DOOR
, INC. 357 NLRB No. 59 
591
Mesker Door, Inc. 
and United Steelworkers of Ameri-
ca, AFLŒCIOŒCLC 
and Rollie Powell 
and Cecil 
Herren.  Cases 10ŒCAŒ035863, 10ŒCAŒ035938, 
10ŒCAŒ036270, 10ŒCAŒ036284, 10ŒCAŒ036363, 

10ŒCAŒ036372, and 10ŒCAŒ036422 
August 24, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On November 13, 2007, Administrative Law Judge 
Keltner W. Locke issued th
e attached decision.  The 
General Counsel filed exceptions and a supporting brief.  
The Charging Party Union, Charging Party Rollie Pow-
ell, and Charging Party Cecil Herren each filed cross-
exceptions and a supporting brief.  The Respondent filed 

answering briefs to the exceptions and cross-exceptions.  
The Charging Parties filed a joint reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions,
1 cross-exceptions, and briefs 
and has decided to affirm the judge™s rulings, findings, 
and conclusions only to the extent consistent with this 
decision, and to adopt the judge™s recommended Order as 

modified and set forth in full below.
2 This case involves alleged unfair labor practices, the 
majority of which were committed by the Respondent 

during negotiations with the Union for an initial contract.  
The complaint also alleges th
at after a year of negotia-
tions, the Respondent further violated the Act by with-
                                                 1 There are no exceptions to the judge™s findings that the Respondent 
violated Sec. 8(a)(1) by: (1) warning employee Janice Medlock in 
March 2005 not to discuss medical leave and vacation issues with other 

employees; (2) threatening employees,
 during contract negotiations in 
September and Oc
tober 2005, that there would be no pay increases 
because of recently filed unfair labor practice charges against the Re-

spondent, and that negotiations would not progress while the charges 
remained pending; and (3) implicitly threatening two employees, in a 
speech on May 4, 2006, that they should
 find jobs elsewhere rather than 
file charges and engage in other pr
otected activity.  There are also no 
exceptions to the judge™s findings that the Respondent violated Sec. 
8(a)(1), (3), and (4) by: (1) su
spending employee Rollie Powell in 
October 2005, and assessing him nega
tive attendance points because he 
filed charges against the Respondent
 and met with a Board agent inves-
tigating the charges; and (2) suspending Powell in July 2006, and de-

moting him to a lesser-paying job ba
sed in part on the October 2005 
unlawful discipline. 
2 In accordance with 
our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), the Order shall re
quire that backpay and other 
monetary awards be paid with inte
rest compounded on a daily basis.  
Also, the Order will provide for the 
electronic posting of the notice in 
accord with 
J. Picini Flooring
, 356 NLRB 11 (2010).  For the reasons 
stated in his dissenting opinion in 
J. Picini Flooring
, Member Hayes 
would not require electronic distribution of the notice. 
drawing recognition from the Union and unilaterally im-
plementing changes in various terms and conditions of 
employment of unit employees. 
The judge found many of the alleged violations, and 
many of those findings are not contested by the Re-
spondent.  See footnote 1, above.  Although one of those 
uncontested violations was the plant manager™s threat 

during a May 4, 2006 speech that two employees should 
find jobs elsewhere, the judge dismissed allegations that 
the speech contained additional 
threats that violated Sec-
tion 8(a)(1).  In addition, the judge dismissed allegations 
that the Respondent violated Section 8(a)(1) by disciplin-
ing employee Anthony Lyles; that it violated Section 
8(a)(5) and (1) by withdraw
ing recognition from the Un-
ion and unilaterally implementing changes in terms and 

conditions of employment; and that it violated Section 
8(a)(4) and (1) by discharging employee Cecil Herren. 
The General Counsel and the Charging Parties have 
excepted to the dismissal of the additional 8(a)(1) threat 
allegations regarding the plant manager™s speech, and to 
the dismissal of the 8(a)(5) and (1) allegations.  The 

Charging Parties additionally except to the dismissal of 
the 8(a)(1)
 allegation regarding Anthony Lyles and to the 
dismissal of the 8(a)(4) and (1) allegations regarding 

Cecil Herren.  For the reasons discussed below, we re-
verse the judge and find that the Respondent committed 
these additional violations, ex
cept with regard to Herren.
3 I.  THE DISCIPLINE OF ANTHONY LYLES
 On June 8, 2005, the Respondent™s assistant manager, 
James Smith, received a complaint from employee Ken-

neth Small that Lyles and em
ployee Robert Bowser were 
ﬁtalking about union business on company time.ﬂ  Smith 
informed Lyles and Bowser of the complaint, without 
identifying Small. Smith instructed them that they 
ﬁshouldn™t be talking about the Union on companyŠ

Mesker Door™s timeﬂ and that 
they were to confine their 
union discussions to break- and dinner time.  Suspecting 
that Small had made the complaint, Lyles confronted 

Small and threatened to physically harm him and damage 
his truck.  The next day, the Respondent suspended Lyles 
for 1 day, without pay, ﬁfor making threatening remarks 

to Kenneth Small™s person an
d vehicle.ﬂ  The suspension 
was later reduced to a written warning and loss of a day™s 
pay. 
                                                 3 We adopt the judge™s finding th
at the Respondent did not violate 
Sec. 8(a)(1) and (4) by discharging C
ecil Herren in June 2006.  We find 
that, even assuming that the General Counsel met his initial burden 
under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), the credited evidence 

shows that plant manager, Roth, w
ould have discharged Herren anyway 
based on his demonstrated and re
peated unwillingness to follow super-
visory instruction. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 592 
Applying 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), the judge dismissed the allegation that the Re-
spondent violated Section 8(a)(1) by disciplining Lyles 

for discussing union matters with Bowser.  The judge 
found that the General Counsel had not met his initial 
burden under 
Wright Line
 of proving that antiunion ani-
mus was a motivating factor for Lyles™ discipline, despite 
finding that the Respondent knew that Lyles had engaged 
in protected activity when discussing the Union with 

Bowser, and that Lyles™ discipline was an adverse em-
ployment action.  The judge found that the General 
Counsel failed to establish that prohibiting Lyles from 
discussing the Union during worktime constituted ﬁanti-
union animus [that] was a substantial motivating factor in 

the [Respondent™s] decision to suspend Lyles.ﬂ  Never-
theless, the judge continued the 
Wright Line 
analysis, 
explaining that, 
had
 the General Counsel satisfied his 
initial burden, he would have found that the Respondent 
failed to meet its rebuttal burden due to evidence of dis-
parate treatment.
4 Contrary to the judge, we 
find that the General Coun-
sel established that Lyles™ 1-day suspension was unlaw-
ful.  
Wright Line 
requires the General Counsel to make 
an initial showing that an employee™s protected conduct 
was a motivating factor in an employer™s decision to take 
adverse action against the employee.  See
 Williamette 
Industries, 341 NLRB 560, 562 (2004).  The elements 
commonly required to support a finding of discriminato-
ry motivation are union activ
ity by the employee, em-
ployer knowledge of that activity, and antiunion animus 
by the employer.  Id.
5  Proof of discriminatory motiva-
tion can be based on direct evidence or can be inferred 
from circumstantial evidence based on the record as a 
whole.  See 
Fluor Daniel, Inc.
, 304 NLRB 970, 970 
(1991).  To support an inference of unlawful motivation, 
the Board may look to, among other factors, disparate 
treatment of the affected employee and the timing of the 

discipline relative to the employee™s protected activity.  
See Embassy Vacation Resorts
, 340 NLRB 846, 848 
(2003). 
Here, as stated above and 
found by the judge, Lyles 
engaged in protected activity when he discussed the Un-
ion with his coworker, and the Respondent was aware of 

such activity.  The Respondent demonstrated antiunion 
animus through its violations of Section 8(a)(1), (3), (4), 
and (5).  In addition, contrary to the judge, we find that 
                                                 4 The Respondent does not except to
 the judge™s finding that it en-
gaged in disparate treatment. 
5 The judge incorrectly described 
the General Counsel™s initial bur-
den as including a fourth ﬁnexusﬂ element. 
the General Counsel established that Lyles™ protected 
activity was a motivating factor in his suspension. 
We base our finding of unlawful motivation, in part, 
on the evidence of disparate treatment cited by the judge.  

The judge pointed to Small wh
o, 1 month after the inci-
dent with Lyles, threatened
 to hit an employee ﬁup the 
side of the headﬂ with a door
frame.  Rather than suspend 
Small for a day, as it did to Lyles, the Respondent merely 
issued Small a written warning.
6  We agree with the 
judge that the ﬁsignificantly harsher disciplineﬂ meted 

out to Lyles constituted disparate treatment of two simi-
larly situated employees.  That
 disparate treatment, along 
with the timing of Lyles™ disc
ipline, just 1 day after his 
union discussion, fully supports a finding that Lyles™ 
discipline was unlawfully motivated by the Respondent™s 

animus toward his union activity.  See 
Sears, Roebuck & 
Co., 337 NLRB 443, 445 (2002). 
Turning to the Respondent™s 
Wright Line
 rebuttal bur-
den to establish that Lyles would have been disciplined 
and docked a day™s pay even in the absence of his union 
activity, the judge found, a
nd we agree, that the Re-
spondent™s case is undermined by its disparate discipline 
of Lyles.
7  Accordingly, we conclude that Lyles was dis-
ciplined in violation of Section 8(a)(1). 
II.  THE PLANT MANAGER
™S SPEECH ON MAY 
4, 2006 The judge found that the Respondent™s plant manager, 
George Roth, violated Sectio
n 8(a)(1) in a speech to em-
ployees on May 4, 2006, by implicitly threatening two 
employees in telling them to either cease filing unfair 
labor practice charges and engaging in other protected 

activity, or seek employment elsewhere.
8  However, the 
judge dismissed complaint allegations that Roth made 
additional unlawful threats during the speech.  Viewing 
the speech as a whole, we reverse the judge and find 
those additional 8(a)(1) violations. 
A.  Background 
In March 2005, the Union 
was certified as the collec-
tive-bargaining representative of a unit of production and 

maintenance employees at the Respondent™s Huntsville, 
Alabama manufacturing plant.  The parties commenced 
bargaining in April 2005, an
d met on 22 occasions over 
                                                 6 After Small received his written warning, the Union requested that 
Lyles™ 1-day suspension be similarl
y reduced to a written warning and 
that Lyles receive backpay.  The Respondent refused to pay Lyles 
backpay, but it did change his suspension to a written warning. 
7 The Respondent™s partial amelioration of its disparate treatment by 
changing the suspension to a writte
n warning, which occurred only 
after the Union challenged the disparity and which still left Lyles short 
a day™s pay, does not undermine our
 conclusion that the Respondent 
acted unlawfully. 
8 As noted above in fn. 1, the Respondent does not except to this 
finding. 
 MESKER DOOR
, INC. 593
the course of a year.  They failed to reach agreement by 
their last bargaining session on May 3, 2006. 
The Respondent™s attorney, William Kaspers, was its 
lead negotiator and admitted agent.  The Union was rep-

resented by a four-person negotiating team that included 
unit employee Rollie Powell, who filed several of the 
unfair labor practice charges herein, some of which al-

leged conduct by Kaspers that the judge found unlawful.  
Specifically, he found that Ka
spers violated 8(a)(1) by 
threatening the employee negotiators during bargaining 

sessions in September and October 2005 that unit em-
ployees would not receive pay increases because charges 
had been filed against the Re
spondent.  The judge further 
found that Kaspers violated S
ection 8(a)(1), (3), and (4) 
by suspending Powell in October 2005, and assessing 

him negative attendance points because he met with a 
Board agent who was investigating the charges.
9 Approximately 1 week before the last bargaining ses-
sion on May 3, 2006,
10 Powell and fellow unit employee 
Regan Long resigned from the Union™s negotiating team.  
On May 4, Roth gave a speech to all unit employees.  

The complaint alleges that the speech contains several 
8(a)(1) threats.  Roth™s May 
4 speech, in its entirety, con-
sisted of the following:
11  Good news! We hit the bonus numbers again last 
month.  The bonus checks for last month will be 

about $100 per person, which equates to 62 [cents] 
an hour. 
I apologize for reading this letter, but it seems 
like every time we turn around or say anything, 
somebody files another charge about it with the 
NLRB. During the past 12 months, the Company gave 3 
employees in the plant and warehouse 20 days off 

from work so that they could negotiate in good faith 
with the Company and try to get a collective bar-
gaining agreement between the Steelworkers Union 

and the Company that made sense and was accepta-
ble to everyone. 
Between you and me, it should not have taken 20 
days to put together a collective bargaining agree-
ment.  We had an agreement with the SheetMetal 
[sic] Workers until the employees decided to get rid 

of that union, and after the Sheetmetal [sic] Workers 
were thrown out, we took many of the things that 
                                                 9 As noted in fn. 1, the Respondent did not except to the judge™s 
findings of violations committed by Kaspers. 
10 All subsequent dates are in 
2006, unless otherwise indicated. 
11 The quoted text is taken from 
the Respondent™s script for the 
speech, which is in the r
ecord.  The judge found that Roth delivered the 
speech substantially as it appears in
 writing and that any deviations 
from the written text were inconsequential. 
were in the union contract and put them into an em-
ployee handbook. 
I understand that some changes were made to 
certain parts of the handbook during the last couple 

of years that upset a lot 
of people.  However, 20 
days of bargaining should have been more than 
enough time to address those issues.
 I™m told that the principal reason that the parties 
spent 20 days bargaining and still don™t have an 
agreement is that the em
ployee members of the ne-
gotiating committee appear to have their own agen-
da.  One has been more concerned about where he 
parks than how the plant operates, and when it got to 
economics, insisted that 
a truckdriver [sic] position 
and rate of pay be included in the contract, even 

though we no longer have a truck or a truckdriver™s 
position.  That™s nothing more than letting personal 
self-interest predominate over what™s in the best in-

terests of all employees and the Company. 
A year ago, they apparently told many of you 
that if the union was voted in, they would negotiate a 

written contract with certa
in guarantees.  However, 
when the contract negotiations finally get to [the] 
point where it™s time to negotiate the terms that real-

ly matterŠwages, profit-sharing, and other cost is-
sues that are generally referred to as ﬁeconomic 
itemsﬂŠtwo of the three employees that we gave 20 

days off to negotiate a contract suddenly decide to 
resign from the Union™s negotiating committee ap-
parently so that they can dedicate their time and ef-

forts to filing and pursuing allegations with the Na-
tional Labor Relations Board.  That™s nuts. Since in-
terest in the Steelworkers 
surfaced a little more than 
a year ago, they have either filed or supported the 
filing of dozens of allegations with the National La-

bor Relations Board.  The NLRB has yet to find the 
Company guilty of any of the alleged violations. 
Admittedly, several of the charges were settled last 

AugustŠnot because th
e Company had done any-
thing wrong, but instead because it would have cost 
more to proceed with the defense than it cost to pay 

2-time convicted felony child abuser a few thousand 
bucks to end those proceedings. 
The only person who wins when charges are filed 
with the NLRB is the Company™s lawyer. Personal-
ly, I think William Shakespeare was right when he 
suggested killing all the lawyers. Some of you have 

probably heard the joke, ﬁWhat do you call 500 law-
yers at the bottom of the o
cean? . . . A good start.ﬂ 
With all of the charges and allegations that they 
and others have filed with the
 NLRB, the Company 
has had to have a lawyer present at all 20 of the bar-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 594 
gaining sessions
 to insure that we™re not inadvertent-
ly doing something that they might turn into yet
 an-other NLRB charge. 
Since the Steelworkers came in a year ago, the 
Company has paid the Company™s
 lawyer over 
$200,000 to protect the Co
mpany™s interests against 
the charges that they and
 others have made or threat-
ened to make. $200,000 that otherwise could have 
gone into
 improving life here in the plant.  That™s 
nuts.
 The only thing that filing charges with the NLRB 
does, other than make the Company™s lawyer rich, is 
continue to foster an adversarial us-versus-them atti-
tude.  Personally, I don™t really care whether we op-
erate under a union contract
 or not.  We™ve operated 
under a union contract and made money sometimes 
and not made money other times, and we™ve operat-
ed without a union and made money sometimes and 

not made money other times. 
What doesn™t work, however, and never will, 
particularly in competitive times when we™re com-

peting against doors made in China, is the adversari-
al us-versus-them environm
ent that they are attempt-
ing to foster with all of the charges they file with the 

NLRB.  That old saying, ﬁa house divided cannot 
standﬂ certainly applies to an industrial setting.  I™m 
not saying that the union or the employees who sup-

ported it are solely to blame for the adversarial us-
versus-them environment.  However, it all has to 
stop, because it™s negative, counterproductive, and 

very detrimental to the long term viability of this op-
eration and this Company. 
I have been told that early on in the negotiations, 
one man said that he didn™t care whether the Com-
pany went out of business, and another has very re-

cently said that if he didn™t get his way, he™d put the 
Company out of business.  Well, too many of us 
have worked too long and too hard for anyone to se-

riously consider putting this Company out of busi-
ness or even talking about it.  If that™s where they are 
today, then they should find another job elsewhere 

and stop infecting the rest of us with all of their neg-
ativity. 
I expect that as soon as I finish talking, they will 
say that I™m all wet and that
 they know what™s best.  
My idea of what™s best is when we can leave the us-
versus-them attitude on the sideline and be produc-

tive enough that we can sh
are monthly bonus checks 
of over $300.  We™re all in this to make a living and 
feed our families. We don™t show up for work in the 

morning to put this Company out of business.  And, 
anyone who™s so unhappy here that you think you 
need to put this Company out of business needs to 
move on, find another job, and leave the rest of us 
the hell alone.  I will give you a good letter of refer-
ence.  It is not in the best interest of you or the com-

pany to stay in a job you don™t like where you are 
not happy.  Life is too short. 
B.  The Judge™s Decision 
The judge found that Roth™s description of two ﬁun-
happyﬂ employees was, in context, a reference to Powell 
and Long, and that his stat
ement that they should find 
other jobs was an 8(a)(1) implied threat of discharge un-
der settled precedent holding that such statements sug-
gest that support for a union is incompatible with contin-
ued employment. 
Jupiter Medical Center Pavilion
, 346 
NLRB 650, 651 (2006); 
Paper Mart
, 319 NLRB 9, 9 
(1995) (finding unlawful empl
oyer statement that if em-
ployee was not happy, the employee should seek em-
ployment elsewhere).  The ju
dge found that the statement 
also ﬁimplie[d] that engaging in protected activityŠ
filing charges with the Boar
dŠwas incompatible with 
continued employment,ﬂ and was thus unlawful because 

it ﬁinterfered with an employ
ee™s right to file charges 
with the Board . . . [and] to engage in union activities, 
such as serving on the Union™s bargaining committee.ﬂ
12 The judge found, however, that Roth™s speech was not 
unlawful in any other respect.  He rejected the complaint 
allegation that Roth threatened employees that filing 

charges with the Board was futile, noting that Roth never 
ﬁstate[d] explicitly that filing an unfair labor practice 
charge was futile and, indeed, he did not use the word 

‚futile™ at all.ﬂ  The judge concluded instead that Roth™s 
remarks about the effect of
 filing Board charges were 
expressions of opinion protected by Section 8(c) of the 
Act. 
As to the complaint allegation that Roth additionally 
threatened employees by stating that 
 [T]he Company has paid the Company™s lawyer over 

$200,000 to protect the Company™s interests against the 
charges . . . $200,000 that otherwise could have gone 
into improving life here in the plant[,] 
 the judge acknowledged that ﬁemployees reasonably would 

understand Roth to mean that the Respondent would have 

used the $200,000 to improve their working conditions in 
some unspecified way.ﬂ  Nonetheless, the judge recom-
mended dismissing this 8(a)(1) allegation, noting that Roth 

did not specifically state that the Respondent had taken 
                                                 12 As stated in fn. 1, the Respondent did not except to this 8(a)(1) 
finding. 
 MESKER DOOR
, INC. 595
ﬁmoney earmarked to improve working conditions and 
spen[t] it instead on legal representation.ﬂ 
The General Counsel excepted, and the Charging Par-
ties cross-excepted, to the 
judge™s dismissal of these 
8(a)(1) allegations.  In the context of the Respondent™s 
speech as a whole, we find merit in their exceptions. 
C.  Analysis
 The Board has long held that ﬁan employer has a fun-
damental right, protected by [Section] 8(c) of the Act, to 
communicate with its employees
 concerning its position 
in collective-bargaining negotiations and the course of 
those negotiations.ﬂ  
United Technologies Corp.,
 274 
NLRB 1069, 1074 (1985) (footnotes omitted), enfd. sub 
nom. 
NLRB v. Pratt & Whitney
, 789 F.2d 129 (2d Cir. 
1986).  This includes informing employees of the status 

of negotiations and the employer™s version of the causes 
leading to their breakdown.  
Proctor & Gamble Mfg
., 
160 NLRB 334, 340 (1966). 
An employer™s right to communicate with employees 
about these matters is not unlimited, however.  Threats of 
adverse consequences for filing charges with the Board 

that are embedded in employer communications to em-
ployees transform 8(c) statemen
ts into 8(a)(1) violations. 
M. K. Morse
, 302 NLRB 924, 930 (1991); 
S. E. Nichols, 
Inc., 284 NLRB 556, 558, 586 (1987).  Where, as here, 
certain statements in an employer™s speech are alleged as 
unlawful, the Board analyzes
 the speech ﬁas a wholeﬂ in 
determining whether any indi
vidual statement violates 
Section 8(a)(1).  See 
Homer D. Bronson
 Co., 349 NLRB 
512, 513 (2007); 
Stanadyne Automotive Corp
., 345 NLRB 85, 87Œ90 (2005).  Further, in accommodating 
employer expression permitted by Section 8(c) with em-
ployees™ right to be free from threats prohibited by Sec-
tion 8(a)(1), we abide by the Supreme Court™s admoni-
tion that 
 any balancing of th[e]se rights must take into account 

the economic dependence of the employees on their 

employers, and the necessary tendency of the former, 
because of that relationship, to pick up intended impli-
cations of the latter that might be more readily dis-

missed by a more disinterested ear. 
 NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 (1969).  We 
thus view employer statements ﬁfrom the standpoint of em-
ployees over whom the employer has a measure of econom-
ic power.ﬂ  
Henry I. Siegel Co. v. NLRB
, 417 F.2d 1206, 
1214 (6th Cir. 1969).
  Evaluating Roth™s speech from this 
perspective, we find merit to the General Counsel™s addi-
tional allegations. 
Roth unlawfully threatened
 employees with economic 
loss by stating that the multiple charges filed against the 
Respondent had forced it to incur more than $200,000 in 
legal fees that ﬁcould have gone into improving life here 
in the plant.ﬂ  The judge considered this statement in 
isolation and found that it was too ambiguous to consti-

tute an unlawful threat to withhold economic benefits.  
Our dissenting colleague takes a similarly isolated view 
of Roth™s statement.  Howeve
r, viewed in the context of 
Roth™s other statements about improving life at the plant, 
we find that the threat is readily apparent.
13 We rely particularly on Roth™s statements concerning 
bonuses.  Employers traditionally award bonuses to em-
ployees as a means of impr
oving economic life at a 
workplace, and the Respondent had a bonus award pro-
gram in place at the time of 
Roth™s speech.  As noted, 
Roth highlighted that program at the outset of his speech 

by announcing that all em
ployees would be receiving 
$100 bonuses.  He did not talk about bonuses again until 
the end of his speech, when he cited much higher 

amounts.  Specifically, Roth told employees that if they 
could ﬁleave the us-versus-them
 attitude on the sideline 
and be productive enough,ﬂ they could receive ﬁmonthly 

bonus checks of over $300.ﬂ 
Contrary to the judge and our dissenting colleague, we 
find that Roth™s statement about the $200,000 in legal 

fees that ﬁcould have gone into improving life here at the 
plantﬂ is not ambiguous when properly considered in 
context with his statements about employee bonuses.  

Both sets of statements centered on Roth™s criticism of 
unfair labor practice charges that he believed were foster-
ing an ﬁus-versus-them attitudeﬂ at the plant.  There was 

the $200,000 the Respondent spent to defend those 
charges and Roth™s suggestion of improved bonuses of 
over $300 absent those charges.  We find that Roth™s 
statement about the $200,000 
reasonably conveyed the 
message that an additional $200,000 would have been 

allocated to fund bonuses of over $300, instead of $100, 
had employees refrained from filing charges.
14                                                  13 Contrary to our colleague™s asse
rtion in fn. 2 of his dissent, the 
threat of economic loss violation that we find is fully in accord with 
complaint par. 14, alleging that empl
oyees were told that charge filing 
was ﬁcosting the Respondent money th
at would have otherwise benefit-
ted the employees.ﬂ  The General Couns
el argued to the judge that this 
was an allegation of reduced bonuses 
because of the charge filing, and 
the judge indicated several times in his analysis that he understood the 

substance of this complaint as a ﬁthreatﬂ allegation. 
14 The coerciveness of Roth™s statem
ent was heightened by his threat 
elsewhere in the speech to discha
rge two employees for filing Board 
charges, and by Kaspers™ dual role as the Respondent™s attorney and a 
management spokesman, whose conduct was the subject of several of 
the charges.  Essentially, Roth told
 the employees that their charge-
filing activity not only took money out of their own pockets, it put that 
money into the pockets of the very person whose wrongful actions they 
opposed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 596 
In Great Western Produce
, 299 NLRB 1004 (1990), 
the Board found a violation based on similar conduct.  
There the respondent™s co-o
wner told two employees 
who were named in one of several charges filed against 

the company that ﬁthe charges were costing him money, 
that only the lawyers were benefitting, and that neither 
the Union nor he were gaining anything from the NLRB 

proceedings.ﬂ  299 NLRB at 1023.  The Board adopted 
the judge™s finding that the 
 reference to money lost to 
the lawyers is essentially a 
statement saying that the unionization process was 
costing the employees money, for it would have gone 
to them had they not begun the process . . . [and] . . . 
violates Section 8(a)(1) for it attempts to teach the les-

son that unionization is self-defeating and thus a futili-
ty.  Id. 
 As in 
Great Western
, Roth™s statementŠthat the $200,000 
spent defending against the charges could have been spent 
on improving life at the plantŠsent the message that filing 

charges was a futile act that cost employees larger bonus-
es.
15 Roth™s statement that ﬁ[i]t all has to stopﬂ was unlaw-
ful as well.  As the Supreme Court has explained, filing 
charges with the Board is a vital employee right designed 
to safeguard the procedure for protecting all other em-

ployee rights guaranteed by Section 7 and, therefore, ﬁit 
is unlawful for an employer to seek to restrain an em-
ployee in the exercise of his right to file charges.ﬂ  
NLRB v. Scrivener
, 405 U.S. 117, 121Œ122 (1972), quoting 
Nash v. Florida In
dustrial Commission
, 389 U.S. 235, 
238 (1967).  By telling employees that their charge filing 
ﬁhas to stop,ﬂ Roth interfered with the exercise of their 
statutory rights.
16                                                  15 We reject our colleague™s suggestion that 
Great Western
 may be 
of limited precedential value because, in his view, it is unclear whether 

exceptions were filed to the ﬁmoney-lost-to-the-lawyersﬂ unlawful 
statement, and because the case has not been cited as supporting prece-
dent for this violation until today.  There is no indication that excep-

tions were not filed to this violatio
n found by the judge.  Further, the 
Board expressly relied on this viol
ation (committed by co-owner Vic 
Crispo) as evidence of animus in finding that employee Don Lowell 

was unlawfully discharged.  See 299 NLRB at 1007.  Finally, the hold-
ing in a decision that has never been
 overruled or even questioned does 
not cease to stand as precedent for 
not having been cited previously. 
16 Our colleague contends that Roth™s statement that filing charges 
ﬁhas to stopﬂ was not encompassed within any complaint allegation, 
and was not argued by the General Couns
el as a violation in his brief on 
exceptions.  We disagree.  The General Counsel argued in his excep-
tions brief (at 10) that Roth unlawfu
lly stated in his speech that filing 
charges ﬁhas to stop,ﬂ and the en
tirety of his speech, including this 
statement and others, is reasonably 
encompassed within par. 13 of the 
complaint alleging that employees were
 told that ﬁfiling charges . . . 
was futile.ﬂ  In any even
t, even were the statement not encompassed by 
complaint par. 13, we would still find
 the violation under the two-part 
In sum, we find that, when considered in all of its 
parts, Roth™s speech to employees on May 4 violated 
Section 8(a)(1).17 III.  WITHDRAWAL OF RECOGNITION AND SUBSEQUENT
 UNILATERAL CHANGES
 On May 8, 4 days after Roth™s speech and 13 months 
after the Union™s certification,
 the Respondent withdrew 
recognition based on a petition signed by a majority of 
unit employees between April 27 and May 8.  The peti-
tion stated that the employees no longer wished to be 

represented by the Union.  Subsequent to the withdrawal 
of recognition, the Respondent unilaterally changed em-
ployees™ working conditions by granting them a wage 
increase, modifying the eligibility requirements for bo-
nuses, and altering discipline determinations under its 

attendance policy. 
The judge determined, under the test set forth in 
Mas-
ter Slack Corp.,
 271 NLRB 78 (1984), that there was no 
causal relationship between the violations he found and 
the employee petition.  Accordingly, he found that the 
Respondent did not violate Section 8(a)(5) by withdraw-

ing recognition from the Union, or by thereafter unilater-
ally implementing changes in working conditions.  We 
disagree.  As explained below, we find that the petition 

was tainted by the Respondent™s unlawful conduct and, 
therefore, that th
e withdrawal of recognition and subse-
quent unilateral changes were also unlawful. 
On expiration of the certification year, and in the ab-
sence of a collective-bargaini
ng agreement, an incumbent 
union is presumed to enjoy majority support among unit 

employees it represents.  An employer may rebut this 
presumption and withdraw from the bargaining relation-
ship by introducing evidence, such as the petition relied 
on by the Respondent, that the union no longer enjoys 
majority support among the unit employees. 
Levitz Fur-
niture Co. of the Pacific
, 333 NLRB 717, 725 (2001).  
However, an employer may not rely on such evidence to 
withdraw recognition where it has committed unfair la-

bor practices that have a te
ndency to cause the loss of 
majority union support. 
Bunting Bearings Corp.
, 349 
NLRB 1070, 1071Œ1072 (2007); 
NLRB v. Williams En-
terprises, 50 F.3d 1280, 1288 (4th Cir. 1995) (ﬁcompany 
                                                                              
test of 
Pergament United Sales
, 296 NLRB 333, 334 (1989), enfd. 920 
F.2d 130 (2d Cir. 1990).  Specifically, Roth™s statement was both 
ﬁclosely connectedﬂ to par. 13 of th
e complaint and fully litigated.  See, 
e.g., 
Kenmor Electric Co.
, 355 NLRB 1038, 1043Œ1044 (2010); 
Park 
‚N Fly, Inc.
, 349 NLRB 132, 133Œ134 (2007). 
17 Children™s Center for Behavioral Development
, 347 NLRB 35 
(2006), on which the judge relied, does not support his finding that 
Roth™s speech was lawful.  Although the respondent™s memorandum in 
that case blamed its ﬁsevere financial hardshipﬂ on various acts by the 

union, it did not, as did Roth™s speech, threaten any employees that 
they, in turn, would suffer adverse consequences. 
 MESKER DOOR
, INC. 597
may not avoid the duty to bargain by a loss of majority 
status caused by its own unfair labor practicesﬂ). 
In Master Slack Corp.,
 271 NLRB at 84, the Board set 
forth the following four-part test to determine whether 

there is a causal connection between an employer™s un-
fair labor practices and the evidence indicating a loss of 
majority union support: 
 (1) [t]he length of time between the unfair labor prac-

tices and the withdrawal of recognition; (2) the nature 

of the illegal acts, including the possibility of their det-
rimental or lasting effect on employees; (3) any possi-
ble tendency to cause employee disaffection from the 
union; and (4) the effect of the unlawful conduct on 
employee morale, organizational activities, and mem-

bership in the union. 
 The unfair labor practices germane to this analysis in-
clude Roth™s unlawful May 4 speech, Kaspers™ threats 
during contract negotiations in September and October 
2005 that employees would 
not receive pay raises be-
cause of recently filed char
ges, and the suspension of 
Rollie Powell in October 2005 and assessment of nega-
tive attendance points against him in response to his fil-

ing of charges and meeting with the Board agent investi-
gating the charges.  Applying 
Master Slack
, we find a 
causal connection between these violations and the loss 

of majority union support on which the Respondent re-
lied when withdrawing recognition. 
With respect to timing, the judge found, and we agree, 
that this causal factor was satisfied based on the with-
drawal of recognition just 4 days after Roth™s unlawful 
May 4 speech in which Roth implicitly threatened to 
discharge ﬁunhappy employees,ﬂ led employees to be-
lieve that they would have 
received higher bonuses ab-
sent the Union, and by the fact that the employee who 
solicited signatures for the petition ﬁincreased his efforts 
to obtain signatures after th
e speech.ﬂ  The timing factor 
is further supported by the violations committed by 
Kaspers in September and October 2005.  Contrary to the 
judge, we do not find the Kaspers violations too remote 

in time from the withdrawal of recognition.  They cen-
tered on the same theme as the conduct found unlawful 
in the May 4 speechŠthat adverse consequences may 

result from the filing of unfair labor practice charges.  
Thus, like Roth™s May 4 implication that charge filing 
was preventing employees from receiving higher bonus-

es, Kaspers threatened during September and October 
2005 bargaining sessions that employees would not re-
ceive pay increases because of
 recently filed charges.  
And, consistent with Roth™s May 4 warning that charge-
filing was incompatible with continued employment, the 
Respondent unlawfully suspended Powell in October 
2005 for filing the charges that Kaspers complained 
about during the bargaining 
sessions, and because he met 
with the Board agent investigating those charges.  In the-
se circumstances, where Roth™s May 4 unlawful state-

ments essentially reprised Kaspers™ violations during 
bargaining, we find that the 7-month passage of time did 
not dissipate the earlier unlawful conduct™s causal effects 

on the withdrawal of recognition.  See, e.g., 
Beverly 
Health & Rehabilitation Services
, 346 NLRB 1319, 
1328Œ1329 (2006) (employee poll showing loss of ma-

jority support was tainted by unlawful conduct that oc-
curred 6Œ8 months earlier); 
AT Systems West,
 Inc.,
 341 
NLRB 57, 60 (2004) (passage of 9 months would not 
reasonably dissipate effect
s of unlawful conduct). 
With respect to the second 
Master Slack
 factor, the na-
ture of the Respondent™s illegal acts, we find that they 
would tend to have a lasting negative effect on employ-
ees.  Kaspers™ threat to eliminate employees™ pay raises 

in retaliation for their filing charges, and Roth™s subse-
quent threat regarding the loss of significantly higher 
bonus payments, were highly coercive and constituted an 

assault on important Section 7 rights: the right to seek 
improved economic employment terms through collec-
tive bargaining and the right to seek vindication of statu-

tory rights by filing charges with the Board.  Indeed, 
wage increases and higher bonuses involve ﬁbread and 
butterﬂ issues that lead em
ployees to seek union repre-
sentation, and threats to withhold them, ﬁparticularly 
where the Union is bargaining for its first contract, can 
have a lasting effect on employees.ﬂ  
Broadway 
Volkswagen
, 342 NLRB 1244, 1247 (2004). 
We find that Kaspers™ and Roth™s threats against filing 
charges with the Board would have an equally detri-
mental and lasting effect on employees.  The Supreme 
Court has emphasized that ﬁCongress has made it clear 

that it wishes all persons with information about [unfair 
labor] practices to be completely free from coercion 
against reporting them to the Board,ﬂ  
NLRB v. Scrivner, 405 U.S. at 121, quoting 
Nash v. Florida Industrial 
Commission, 389 U.S. at 238.  Consistent with this con-
cern, the Board has long ﬁc
onsider[ed] the unhampered 
access to its processes as a valuable right to be given the 
utmost protection.ﬂ  
Virginia-Carolina Freight Lines, 
Inc.,
 155 NLRB 447, 452 (1965).  By threatening to re-
taliate against employees for their filing of charges, the 
Respondent interfered with and ﬁchill[ed] the Section 7 
rights of all the employees,ﬂ 
Metro Networks
, 336 NLRB 
63, 67 (2001), with the likely long-term effect of deter-
ring employees from filing future charges with the 
Board. 
The final two 
Master Slack
 factors focus on the effect 
of the unlawful conduct on protected employee activities, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 598 
including any possibility of causing employee disaffec-
tion from the Union.  
Bunting Bearing Corp.,
 349 NLRB 
at 1072; 
Penn Tank Lines, Inc.
, 336 NLRB 1066, 1068 
(2001).  As stated above, the violations here occurred in 

the midst of contract negotiations, and the May 4 viola-
tions occurred in the presen
ce of all the unit employees, 
including those on the Union™s negotiating team.  Con-

sidered in this context, the 
threats by Kaspers and Roth 
that filing charges during the bargaining process would 
result in lost wage increases and lower bonus amounts 

are the ﬁtype [of unlawful cond
uct] that reasonably tends 
to have a negative effect on union membership and to 
undermine the employees™ co
nfidence in the effective-
ness of their selected coll
ective-bargaining representa-
tive.ﬂ  Penn Tank Lines
, 336 NLRB at 1068; see also 
RTP Co
., 334 NLRB 466, 468Œ469 (2001).  Moreover, 
Roth™s May 4 speech appears to
 have directly affected 
employees™ support for the Union.  The disaffection peti-

tion had garnered 17 signatures
 in the week that it circu-
lated before the May 4 speech, but an additional 18 em-
ployees signed it during the 4 days after the speech, in-

cluding about four employees who had refused to sign it 
before the speech. 
In sum, applying the 
Master Slack
 factors to the instant 
facts, we find a causal relationship between the Re-
spondent™s substantial unfair labor practices and the peti-
tion on which the Respondent relied to withdraw recog-

nition from the Union.  U
nder these circumstances, the 
Respondent could not lawfully challenge the Union™s 
majority status on the basis of the petition that resulted 

from its own unlawful conduct.  Therefore, we conclude 
that by withdrawing recognition from the Union, the Re-
spondent violated Section 8(
a)(5) and (1) of the Act. 
In addition, because the Respondent was not entitled to 
withdraw recognition from the Union, it could not law-

fully change its employees™ terms and conditions of em-
ployment without providing the Union notice and bar-
gaining to impasse or agreement.  By disregarding this 

obligation and unilaterally implementing changes to the 
employees™ wage rates, bonus eligibility requirements, 
and attendance policy, the 
Respondent further violated 
Section 8(a)(5) and (1).  
RTP Co.
, 334 NLRB at 481. 
IV.  AFFIRMATIVE BARGAINING ORDER
 For the reasons set forth in 
Caterair International
, 322 
NLRB 64 (1996), we find that 
an affirmative bargaining 
order is warranted in this case as a remedy for the Re-
spondent™s unlawful withdrawal of recognition.  We ad-

here to the view that an af
firmative bargaining order is 
ﬁthe traditional, appropriate remedy for an 8(a)(5) refusal 
to bargain with the lawful
 collective-bargaining repre-
sentative of an appropriate unit
 of employees.ﬂ  Id. at 68. 
In several cases however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Bldg. Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. Cir. 
1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 1248 
(D.C. Cir. 1994).  In 
Vincent
, supra, the court summa-
rized its requirement that an 
affirmative bargaining order 
ﬁmust be justified by a reasoned analysis that includes an 

explicit balancing of three considerations: (1) the em-
ployees™ Section 7 rights; (2) whether other purposes of 
the Act override the rights of
 employees to choose their 
bargaining representatives; and (3) whether alternative 
remedies are adequate to remedy the violations of the 

Act.ﬂ  Id. at 738.  Although we respectfully disagree with 
the court™s requirement for the reasons set forth in 
Caterair
, supra, we have examined the particular facts of 
this case, as the court requires, and find that a balancing 
of the three factors warrants
 an affirmative bargaining 
order. 
(A)  An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the Re-

spondent™s withdrawal of re
cognition and refusal to con-
tinue bargaining with the Union.  At the same time, an 
affirmative bargaining order, with its attendant bar to 

raising a question concerning the Union™s continuing 
majority status for a reasonable time, does not unduly 
prejudice the Section 7 rights of employees who may 

oppose continued union representation, because the dura-
tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of the violations.  To the extent 
such opposition may exist, moreover, it is at least partly 
due, as found above, to the Respondent™s unfair labor 

practices. An affirmative bargaining or
der is also warranted be-
cause many of the Respondent™s unfair labor practices 

occurred throughout the initial certification year.  By this 
conduct, the Respondent substantially undermined the 
Union™s opportunity effectively to bargain, without un-

lawful interference, during the period when unions are 
generally at their greatest strength.  The parties had 
reached agreement on many issues during collective bar-

gaining and were not at impasse at the time the Respond-
ent withdrew recognition.  To the contrary, prior to the 
May 8 withdrawal of recognition, the parties had sched-

uled another bargaining session for June 7.  In these cir-
cumstances, the Union was never given a truly fair op-
portunity to reach an accord with the Respondent.  It is 

only by restoring the status quo ante and requiring the 
Respondent to bargain with 
the Union for 
a reasonable 
 MESKER DOOR
, INC. 599
period of time that employees will be able to assess for 
themselves the Union™s eff
ectiveness as a bargaining 
representative. 
(B)  An affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial p
eace.  It removes the Re-
spondent™s incentive to delay bargaining in the hope of 

further discouraging support for the Union.  It also en-
sures that the Union will not be pressured by the Re-
spondent™s withdrawal of re
cognition to achieve immedi-
ate results at the bargaining
 table following the Board™s 
resolution of its unfair labor practice charges and issu-
ance of a cease-and-desist order. 
(C)  Finally, a cease-and-desist
 order, alone, would be 
inadequate to remedy the Respondent™s refusal to bargain 

with the Union, b
ecause it would permit a decertification 
petition to be filed before the Respondent has afforded 
the employees a reasonable time to regroup and bargain 

through their represen
tative in an effort to reach an initial 
collective-bargaining agreement.
  Such a result would be 
particularly unfair in circumstances such as those here, 

where the Respondent™s unfair
 labor practices are likely 
to have a continuing effect, thereby tainting employee 
disaffection from the Union arising during that period or 

immediately thereafter.  We 
find that these circumstances 
outweigh the temporary impact the affirmative bargain-
ing order will have on the rights of employees who op-

pose continued union representation. 
For all the foregoing reasons, we find that the affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the allegations in this 
case. AMENDED 
CONCLUSIONS OF 
LAW 1.  Substitute the following for the judge™s Conclusion 
of Law 5. 
ﬁ5. On May 4, 2006, Respondent violated Section 
8(a)(1) of the Act by, through its plant manager, George 
Roth, interfering with, restraining, and coercing employ-

ees in the exercise of their Section 7 right to file unfair 
labor practice charges, incl
uding by threatening them 
with discharge by telling them that they should find other 

employment if they are unhappy, telling them that they 
could have received higher bonus payments if the Union 
had not filed unfair labor practice charges, and threaten-

ing them that negotiations with the Union would not con-
tinue so long as the charges were pending.ﬂ 
2.  Substitute the following for the judge™s Conclusion 
of Law 8. 
ﬁ8.  On
 June 9, 2005, Respondent violated Section 
8(a)(1) by suspending Anthony Lyles, later reducing the 

suspension to a written warning, and docking him a day™s 
pay because he engaged in union discussions with a fel-
low employee. 
9.  On May 8, 2006, Respondent violated Section 
8(a)(5) and (1) by withdraw
ing recognition from the Un-
ion and thereafter unilaterally implementing various 
changes in the terms and conditions of employment of 
unit employees. 
10.  Respondent did not violate the Act in any other 
manner alleged in the complaint.ﬂ 
AMENDED 
REMEDY
 In addition to the remedies provided for in the judge™s 
decision, and the affirmative 
bargaining order provided 
for above, we shall order 
the Respondent to cease and 
desist from its unlawful conduct, and to rescind its un-
lawful warning to Anthony Lyles, expunge any reference 

to his warning and the prior 1-day suspension for the 
same conduct in his personnel file, notify him in writing 
that this has been done, and make him whole, with inter-

est, for any losses he suffered because of his unlawful 
suspension and warning. 
We shall further order the Respondent, if requested by 
the Union, to rescind its unilateral wage increases, and 
the changes made to its attendance system and bonus pay 
practice, that were implemented after its unlawful with-

drawal of recognition from the Union.  To the extent that 
these changes have improved the terms and conditions of 
employment of unit employees, the Order set forth below 

shall not be construed as requiring the Respondent to 
rescind such improvements, unless requested to do by the 
Union. 
ORDER 
The Respondent, Mesker Door, Inc., Huntsville, Ala-
bama, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Coercing employees by instructing them not to dis-
cuss with other employees their terms and conditions of 
employment, including matters related to vacation and 
leave, and threatening employees that they will jeopard-

ize their employment and be
 subject to disciplinary ac-
tion if they engage in such discussions or keep records of 
the vacation and leave taken by other employees. 
(b) Interfering with, restraining, and coercing employ-
ees in the exercise of their Section 7 right to file unfair 
labor practice charges, incl
uding by threatening them 
with discharge by telling them that they should find other 
employment if they are unhappy, telling them that they 
could have received higher bonus payments if the Union 

had not filed unfair labor practice charges, and threaten-
ing them that negotiations with the Union would not con-
tinue so long as the charges were pending. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 600 
(c) Suspending, warning, transferring, docking the pay 
of, or otherwise disciplining 
any employees because they 
engaged in union activities or because they filed unfair 
labor practice charges with the National Labor Relations 

Board, provided information to a Board investigator, or 
gave testimony under the Act. 
(d) Withdrawing recognition from the Union and re-
fusing to bargain with it as the collective-bargaining rep-
resentative of the employees 
employed in the bargaining 
unit described below in paragraph 2(e). 
(e) Unilaterally changing wages, benefits, and other 
terms and conditions of employment, without first notify-
ing and bargaining with the Union. 
(f) In any like or related manner interfering with, re-
straining, or coercing its em
ployees in the exercise of 
their rights to self-organization, to form, join, or assist 
any labor organization, to bargain collectively through 
representatives of their own choosing, or to engage in 

concerted activities for the purpose of collective bargain-
ing or other mutual aid or protection, or to refrain from 
any and all such activities. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the written warning and the prior 1-day 
suspension it imposed on employee Anthony Lyles on 
June 8, 2005; rescind the suspensions it imposed on Rol-
lie Powell on October 13, 2005 and July 12, 2006; and 

rescind the July 12, 2006 tran
sfer of Powell to a lower-
paying job. 
(b) Within 14 days of the Board™s Order, remove from 
its files any references to the written warning and prior 1-
day suspension issued to Lyles on June 8, 2005 and the 
related loss of pay, the suspension issued to Powell on 
October 13, 2005, and the suspension and transfer of 
Powell to a lower paying job on July 12, 2006, and with-

in 3 days thereafter notify them in writing that this has 
been done and that the unlawful actions will not be used 
against them in any way. 
(c) Make Lyles and Powell whole with interest, for the 
loss of earnings and benefits that they may have suffered 
as a result of the unlawful suspension and written warn-

ing issued to Lyles, and the suspensions of Powell and 
his transfer to a lower paying job.  Backpay shall be 
computed in accordance with 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest at the rate prescribed in 
New Hori-
zons for the Retarded
, 283 NLRB 1173 (1987), com-
pounded daily as prescribed in 
Kentucky River Medical 
Center
, 356 NLRB 6 (2010). 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents all payroll records, social 
security records and reports, and all other records, in-
cluding an electronic copy of
 such records if stored in 
electronic form, necessary to analyze the amount of 

backpay due under the terms of this order. 
(e) Recognize and upon request, meet and bargain with 
the Union as the exclusive ba
rgaining representative of 
the employees in the following certified unit: 
 All full-time and regular part-time production and 

maintenance employees employed by the Employer at 
its Huntsville, Alabama facility, including all welding 
employees, quality assurance employees, shipping and 
receiving employees and warehouse employees, but 
excluding all office clerical employees, technical em-

ployees, professional employees, guards, and supervi-
sors as defined by the Act. 
 (f) On the Union™s request, rescind any or all of the 
unilaterally implemented changes made in the terms and 
conditions of employment of employees since May 8, 

2006. 
(g) Within 14 days after service by the Region, post at 
its facilities in Huntsville, Alabama, copies of the at-

tached notice marked ﬁAppendix.ﬂ
18  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 10, after being signed by the Respondent™s author-

ized representative, shall be posted by the Respondent 
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places 

where notices to employees are customarily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, post-
ing on an internet site, and/or other electronic means, if 
the Respondent customarily 
communicates with its em-
ployees by such means.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 

event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or closed the facili-
ty involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since March 8, 

2005. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official, on a form provided by the Regional 
                                                 18 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MESKER DOOR
, INC. 601
Director, attesting to the steps that the Respondent has 
taken to comply. 
 MEMBER HAYES, dissenting in part. 
Reversing the judge, my colleagues find that Manager 
Roth violated Section 8(a)(1) during a May 4, 2006 
speech by threatening employ
ees with economic loss and 
informing them that filing charges with the Board was 
futile.  In so finding, my colleagues appear to 
acknowledge that Roth™s speech
 statements considered 
separately are too ambiguous to constitute violations of 
the Act.  They conclude, however, that when considered 
in context of the rest of th
e speech, the violations are 
ﬁreadily apparent.ﬂ  In my 
view, although my colleagues 
purport to view the speech ﬁa
s a wholeﬂ to determine the 
lawfulness of Roth™s remarks, they do so only to cherry 
pick a few statements and read them together to support 
finding the violations.  As I do not agree with my col-

leagues™ reading of the speech or their conclusions that 
Roth™s statements are unlawful, I do not join them in 
finding the violations.
1  As a result, I also disagree with 
the majority™s application of the 
Master Slack
 test to 
support finding two 8(a)(5) violations arising from the 
Respondent™s withdrawal of recognition.  Consistent 

with the judge, I would find that insufficient evidence 
exists to conclude that the decertification petition relied 
on by the Respondent in withdrawing recognition was 

tainted by the Respondent™s conduct.  Accordingly, I 
dissent. 
My colleagues find that Ro
th threatened employees 
with economic loss by informing them that the $200,000 
it had spent on legal fees to respond to unfair labor prac-
tice charges could have been used to improve life at the 
plant.
2  In doing so, the majority homes in on Roth™s 
comments about employee bonuses and, together with 

his statement about the altern
ative use of the $200,000 
spent on legal fees, concludes that Roth ﬁreasonably 
                                                 1 I join my colleagues in adopting the judge™s finding that the Re-
spondent violated Sec. 8(a)(1) by disciplining employee Lyles and in 
adopting the judge™s dismissal of 
the allegation that the Respondent 
violated Sec. 8(a)(4) by dischargi
ng employee Herren.  In addition, in 
the absence of exceptions, I join my colleagues in adopting the judge™s 
finding that Roth violated Sec. 
8(a)(1) during the May 4 speech by 
informing employees that union activity
 was incompatible with contin-
ued employment. 
2 I note that the complaint alleges, and the General Counsel (GC) ar-
gues in his exceptions, that the Res
pondent interfered with the employ-
ees™ Sec. 7 rights in violation of Se
c. 8(a)(1) by informing them that 
filing charges with the Bo
ard cost the Respondent money that otherwise 
would have benefitted the employees. 
 In reversing the judge, my col-
leagues characterize the violation fo
und as an unlawful threat of eco-
nomic loss.  Thus, while my colleague
s state that they find the violation 
alleged by the GC, they actually find 
a somewhat different violation.  
Regardless of the characterization, I 
would find that the Respondent did 
not act in an unlawful manner. 
conveyed the message that 
an additional $200,000 would 
have been allocated to fund bonuses of over $300, in-
stead of $100, had the employees refrained from filing 
charges.ﬂ  Contrary to the majority, I do not view Roth™s 

references to employee bonuses as being so neatly linked 
to his statement about the $200
,000 spent on legal fees to 
warrant finding a violation. 
From my review of the speech as a whole, Roth™s ref-
erences to employee bonuses were not made in connec-
tion with one another, much less with his statement about 

the alternative use of the $200,000 spent on legal fees.  
In this regard, Roth began his speech by informing the 
employees that they had ﬁhit the bonus numbersﬂ and 
would each receive a $100 bonu
s.  In the middle of his 
speech, he commented that the Respondent had spent 

$200,000 to respond to unfair labor practices, money that 
he believed could have gone into ﬁimproving life here at 
the plant.ﬂ  And, at the end of his speech, he opined that 

if everyone worked together 
they could be ﬁproductive 
enough to share monthly bonus checks of over $300.ﬂ  
These statements were separated by the rest of Roth™s 

speech, which spans over five written pages in the record 
and covers a variety of other topics, such as the Re-
spondent™s working relationship with the prior union, the 

status of collective bargaining with the current union, 
and company morale.  Roth even shared a William 
Shakespeare quote with the 
employees and spent some 
time telling a lawyer joke. 
Given the disconnected nature of the statements relied 
on by the majority to find the violation, it is difficult for 

me to conclude that the employees would reasonably 
understand Roth™s statement about the $200,000 to be 
linked to employee bonuses.  At no point did Roth state, 
or even indicate, that the employees had lost or would 
lose a bonus because the 
Respondent had spent that 
money on legal representation.  Indeed, Roth referenced 
the money spent on attorneys fees in only one portion of 
his speech and did not elabor
ate at all on his statement 
that the money could have been used on ﬁimproving life 
here at the plant.ﬂ
3  As such, I agree 
with the judge that 
Roth™s statement is best classified as a mere statement of 

opinion, protected by Section 8(c) of the Act, and not, as 
                                                 3 This case is thus distinguisha
ble from other cases where an em-
ployer has been found to have violated Sec. 8(a)(1) by specifically 
linking money spent by the employer to defend against unfair labor 

practice charges with economic benefits or consequences to employees.  
See, for example, 
American Model & Pattern
, 277 NLRB 176 (1985) 
(respondent violated Sec. 8(a)(1) by telling employees that ULP charg-

es that cost the company money were
 ﬁgoing to cost the employees as 
wellﬂ); and 
Wayne J. Griffin Electric
, 335 NLRB 1362 (2001) (regard-
ing money spent by the respondent to defend against ULP charges, 

manager violated Sec. 8(a)(1) by
 asking employees ﬁwouldn™t  you 
rather have that money in your profit sharing?ﬂ). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 602 
my colleagues find, a threat in violation of Section 
8(a)(1). 
Regarding the futility allegation, I believe the majori-
ty™s finding of a violation suffers from a similar deficien-

cy.  Again pointing to Roth™s comments about money the 
Respondent had spent on attorneys fees, the majority 
concludes the such a statement would send a message to 

the employees that filing charges was a futile act that 
cost the employees larger bo
nuses.  But, as the judge 
found, nothing in Roth™s statements would convey to the 

employees that it would be futile for them to file charges.  
Roth did not tell the employees not to file charges, in-
form them that doing so would have no effect, indicate 
the Respondent™s willingness to
 defy any remedies ulti-
mately ordered by the Board related to the charges, or 

otherwise attempt to chill the employees™ Section 7 right 
to file charges.  Instead, Roth truthfully informed the 
employees of the fact that the Respondent had spent a 

considerable amount of money responding to charges 
and expressed his opinion that the money could have 
been spent on other things.  I thus agree with the judge 

that the link between Roth™s statements and the finding 
of a futility violation here is ﬁtenuous.ﬂ
4  Accordingly, I 
disagree with the majority™s decision to find the viola-

tion.
5                                                  4 In finding the futility viol
ation my colleagues rely on 
Great West-ern Produce
, 299 NLRB 1004, 1023 (1990), where the judge made an 
incidental finding that money lost to lawyers is essentially costing 

employees money that would have gon
e to them, thereby teaching them 
a lesson that unionization is a futility.  
It is not clear that this finding 
was contested by exceptions.  In any 
event, the case has not been cited 
for this proposition until today.  I 
disagree both with my colleagues and 
the judge in 
Great Western
 that statements about money paid for legal 
expenses in Board proceedings invari
ably convey an implied threat of 
futility. In addition, the cases cited by the 
GC in his exceptions brief to sup-
port finding a violation do not require such a result here.  In those cas-
es, the employers clearly communicated to employees the futility of 

filing charges with the Board.  See
 S. E. Nichols, Inc
., 284 NLRB 556 
(1987) (after respondent™s president read the text of a pending Board 
complaint to employees, the presid
ent informed the employees that 
there was ﬁno way in hellﬂ that the 
discriminatees involved in the com-
plaint ﬁwould ever come back and work in his storeﬂ); and 
7UP Bot-
tling Co., 261 NLRB 894 (1982) (manager informed employee that it 
had cost the respondent $1000 to visit the Board™s offices to discuss a 
charge filed by the employee and told the employee to ﬁmake all the 
allegations you want, nothing is going to changeﬂ). 
5 My colleagues also find that Ro
th interfered with the employees™ 
exercise of their Sec. 7 rights, in violation of the Act, by telling the 
employees that their charge filing ﬁh
as to stop.ﬂ  As an initial matter, 
this violation is not alleged in the complaint, the judge did not address 
such an allegation in his decision, and the GC makes no argument in 
support of finding the violation in his 
exceptions brief.  Thus, it is diffi-
cult to conclude if the matter was fu
lly and fairly litigated consistent 
with Pergament United Sales
, 296 NLRB 333 (1989), enfd. 920 F.2d 
130 (2d Cir. 1990).  Even assuming the 
allegation is properly before the 
Board, I would not find the violation.  In context, I do not read Roth™s 
As I would not find the above violations arising from 
Roth™s May 4 speech, I do not join my colleagues in their 
application of the 
Master Slack 
test to find that the decer-
tification petition was tainted by the Respondent™s un-

lawful conduct.  In my view, most of the unfair labor 
practices relied on by the majority are too remote in time 
from the withdrawal of recognition to support a conclu-

sion that they tainted the decertification petition.  And 
although there is one unex
cepted-to violation arising 
from the May 4 speech, I would not find this single vio-

lation sufficient to taint the petition or to revive the older 
violations for taint purposes, as the majority appears to 
do.  Instead, I agree with the judge that, under the 
Master 
Slack 
framework, there is insufficient evidence of a caus-
al relationship between the unfair labor practices and 

employee disaffection to find that the petition was taint-
ed. For the foregoing reasons, in agreement with the 
judge, I would dismiss the 8(a)(1) allegations arising 
from Roth™s speech and the 8(
a)(5) allegations related to 
the withdrawal of recognition.  And I dissent from my 

colleagues™ conclusions to the contrary. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT interfere with, restrain, or coerce you in 
the exercise of these rights, 
guaranteed to you by Section 
7 of the National Labor Relations Act. 
WE WILL NOT prohibit you from discussing with other 
employees your terms and conditions of employment, 

including those terms and co
nditions related to vacation 
time and leave under the Fami
ly Medical and Leave Act. 
WE WILL NOT tell you that you jeopardize your em-
ployment or could be subject to disciplinary action for 
                                                                              
statement to convey an attempt by the Respondent to restrain employ-
ees in the exercise of their st
atutory rights to file charges. 
 MESKER DOOR
, INC. 603
discussing terms and conditions of employment with 
other employees or for keeping track of the vacation and 
leave days that employees take. 
WE WILL NOT interfere with, restrain, or coerce you in 
exercising your right to file unfair labor practice charges 
with the National Labor Relations Board, including by 
threatening you with discharge by telling you that you 

should find other employment if you are unhappy or tell-
ing you that you could have received higher bonus pay-
ments if charges had not been filed, and 
WE WILL NOT
 tell 
you that if you file unfair labor practices with the Na-
tional Labor Relations Board, negotiations with a labor 
organization representing you will not continue. 
WE WILL NOT warn, suspend, or transfer you, or dock 
your pay or otherwise discipline you because you en-

gaged in union or other protected activity, or because you 
filed an unfair labor practice charge with the National 
Labor Relations Board, provided information to a Board 

investigator, or gave testimony under the National Labor 
Relations Act. 
WE WILL NOT withdraw recognition from the Union 
and refuse to bargain with it in the appropriate unit. 
WE WILL NOT change your wages, benefits, or other 
terms and conditions of employment, without first notify-

ing and bargaining with the Union. 
WE WILL NOT, in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed to you by Section 7 of the Act. 
WE WILL rescind the written warning and prior 1-day 
suspension given to Anthony Lyles on June 8, 2005; the 

suspensions imposed on Rollie Powell on October 13, 
2005 and July 12, 2006; and our transfer of Powell to a 
lower-paying job on July 12, 2006; and 
WE WILL 
expunge 
all references to those actions from our files and notify 
them in writing that this has been done. 
WE WILL make whole Anthony Lyles and Rollie Pow-
ell for the loss of earnings an
d benefits they suffered as a 
result of the written warning and prior 1-day suspension 

given to Lyles and the suspensions imposed on Powell 
and transfer to lower paying job. 
WE WILL, on request, bargain with the Union as the ex-
clusive bargaining represen
tative of employees in the 
following bargaining unit: 
 All full-time and regular part-time production and 

maintenance employees employed by us at our Hunts-
ville, Alabama facility, including all welding employ-

ees, quality assurance employ
ees, shipping and receiv-
ing employees and warehouse employees, but exclud-
ing all office clerical empl
oyees, technical employees, 
professional employees, guards, and supervisors as de-
fined by the Act. 
 WE WILL, upon the Union™s request, rescind any or all 
of the unilaterally implemented changes that we made in 
the terms and conditions of employment of employees 
since May 8, 2006. 
 MESKER DOOR, INC.  John D. Doyle Jr., Esq., 
for the General Counsel.
 William F. Kaspers, Esq., 
for the Respondent. 
Mr. Morris Anderson, 
for the Charging Party. 
DECISION 
STATEMENT OF THE 
CASE KELTNER 
W. LOCKE, Administrative Law Judge.  In this 
case, the General Couns
el alleges that Respondent violated 
Section 8(a)(5) of the National 
Labor Relations Act (the Act) 
by withdrawing recognition from the Union after committing 
unremedied unfair labor practices.  Although the record proves 
that Respondent committed some of the violations alleged, it 
fails to provide specific proof of
 a causal relationship between 
the unfair labor practices and the Union™s loss of majority sta-
tus.  Therefore, I conclude th
at Respondent lawfully withdrew 
recognition. Procedural History 
This case began on September 9, 2005, when the United 
Steelworkers of America, AFLŒCIOŒCLC (the Union) filed an 
unfair labor practice charge against Mesker Door, Inc. (the 
Respondent).  The National Labor 
Relations Board (the Board) 
docketed this charge as Case 10ŒCAŒ35863. 
On October 24, 2005, Rollie Powe
ll, an individual (Charging 
Party Powell), filed the initia
l charge in Case 10ŒCAŒ35938.  
Powell amended this charge on December 12, 2005. 
On November 30, 2005, the Re
gional Director for Region 10 
of the Board issued a complaint and notice of hearing in Case 
10ŒCAŒ35863.  In doing so, the Re
gional Director acted for, 
and with authority delegated by, the Board™s General Counsel 
(the General Counsel or the Government). 
On December 15, 2005, the Regional Director issued an or-
der consolidating Cases (10ŒCAŒ35863 and 10ŒCAŒ35938) 
and consolidated complaint.  On December 29, 2005, the Board 
received Respondent™s timely an
swer.  Also on December 29, 
2005, the Regional Director issued a notice of hearing schedul-
ing this matter for hearing on Fe
bruary 6, 2006.  However, by 
Order dated January 26, 2006, th
e Regional Director postponed 
the hearing indefinitely. 
On May 16, 2006, the Union fi
led a charge against Respond-
ent in Case 10ŒCAŒ36270. 
On May 26, 2006, Charging Party Powell filed a charge 
against Respondent in Case 10ŒCAŒ36284. 
On July 14, 2006, Cecil Herren, an individual (Charging Par-
ty Herren), filed a charge ag
ainst Respondent in Case 10ŒCAŒ
36363.  Herren amended this ch
arge on September 15, 2006. 
On July 19, 2006, Charging Pa
rty Powell filed a charge 
against Respondent in Case 10ŒCAŒ36372. 
On August 18, 2006, the Union filed a charge against Re-
spondent in Case 10ŒCAŒ36422. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 604 
On September 21, 2006, the Regional Director issued an Or-
der consolidating cases and ame
nded consolidated complaint in 
Cases 10ŒCAŒ35863, 10ŒCAŒ35938, 10ŒCAŒ36372, and 10Œ
CAŒ36363.  Respondent filed a timely answer. 
On November 22, 2006, the Acting Regional Director issued 
an order consolidating cases, 
second amended consolidated 
complaint and notice of hearing in Cases 10ŒCAŒ35863, 10Œ
CAŒ35938, 10ŒCAŒ36284, 10ŒCAŒ36363, 10ŒCAŒ36372, 10Œ
CAŒ36270, and 10ŒCAŒ36422. 
On December 6, 2006, the Regional Director issued an order 
consolidating cases and third am
ended consolidated complaint 
and notice of hearing in Cases 10ŒCAŒ35863, 10ŒCAŒ35938, 
10ŒCAŒ36284, 10ŒCAŒ36363, 10ŒCAŒ36372, 10ŒCAŒ36270, 
and 10ŒCAŒ36422.  For brevity, this pleading will be referred 
to as the ﬁcomplaint.ﬂ  Responde
nt filed a timely answer (the 
answer) dated December 14, 2006. 
On January 3, 2007, the hearing in this matter opened before 
me in Huntsville, Alabama.  The parties presented evidence on 
that date on January 4 and 5 and on 8 through 12, 2007. 
On February 20, 2007, counsel presented oral argument. 
I.  ADMITTED ALLEGATIONS
 Based on admissions in Respondent™s answer and on stipula-
tions received during the hearing, I make the findings of fact 

discussed in this section of the decision. 
Respondent has admitted it received the various unfair labor 
practice charges as alleged in the complaint but, for lack of 
knowledge, has not admitted when
 the charging parties filed 
those charges with the Board.  Based on the presumption of 
administrative regularity, and in the absence of any evidence to 
the contrary, I find that the charging parties filed the charges on 
the dates alleged.  Further, I fi
nd that the General Counsel has 
proven the allegations set forth 
in complaint paragraphs 1(a) 
through (i). 
Based on Respondent™s admission, 
I find that at all material 
times Respondent, an Oklahoma corporation, with an office and 
facility located in Huntsville, Alabama, has been engaged in the 
manufacture of metal doors, frames
, and accessories, as alleged 
in complaint paragraph 2. 
Based on Respondent™s admission, I find that during the 12-
month period preceding issuance of the complaint, Respondent 
sold and shipped finished goods valued in excess of $50,000 
directly to customers located outside the State of Alabama, as 
alleged in complaint paragraph 3. 
Although Respondent denied the 
legal conclusion alleged in 
complaint paragraph 4, its answ
er stated that ﬁRespondent is 
willing to admit all of the facts upon which the legal conclusion 
could be based.ﬂ  Moreover, as
 described above, Respondent 
has admitted the facts alleged in complaint paragraphs 2 and 3.  
Based on these facts, I conclude that at all material times, Re-
spondent has been and is an 
employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
Moreover, based on Respondent™s
 answer and a stipulation 
during the hearing, I find that the following persons were, dur-
ing the material time period, 
Respondent™s supervisors and 
agents within the meaning of Sec
tion 2(11) and (13) of the Act, 
respectively:  Steven C. Frates, vice president; Michael Torres, 
both in his present capacity of 
marketing and customer relations 
manager and in his former capaci
ty as plant manager; George 
Roth, plant manager; James Sm
ith, accounting manager; Karen 
Temple, assistant to the comptroller; and Raymond Duncan, 
frame line supervisor. 
Although Respondent™s answer de
nied the legal conclusion 
that the Union was a labor organization, it further stated that 
ﬁRespondent is willing to admit all of the facts necessary to 
draw the legal conclusion allege
d in paragraph 5.ﬂ  Moreover, 
Respondent™s answer admitted that
 pursuant to a secret-ballot 
election conducted March 10, 2
005, under the supervision of 
the Regional Director of Region 10 of the Board, in Case 10Œ
RCŒ15502, the Union was certified by the Board on March 22, 
2005, as the exclusive collective-bargaining representative of 
the employees in a unit described in complaint paragraph 7.  
Accordingly, I conclude that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
Respondent™s answer admitted ﬁall of the facts upon which a 
conclusion could be drawnﬂ that
 the unit described in complaint 
paragraph 7 was an appropriate 
unit for collective bargaining, 
within the meaning of Section 9(b), during the time period 
March 10, 2005 (the date of the Board-conducted election), to 
May 8, 2006 (the date Responde
nt withdrew recognition).  
Although Respondent has asserted that the Union had lost the 
support of a majority of unit em
ployees on or before May 8, 
2006, such a loss of majority su
pport would not, in itself, make 
the unit inappropriate. 
Based on the Board™s certification in Case 10ŒRCŒ15502, as 
well as the admissions in Responde
nt™s answer, I conclude that 
at all material times, the following unit of Respondent™s em-
ployees constituted an appropriate
 unit for collective bargaining 
within the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time production and mainte-
nance employees employed by th
e Employer at its Huntsville, 
Alabama facility, including all welding employees, quality as-
surance employees, shipping and receiving employees and 
warehouse employees, but exclud
ing all office clerical em-
ployees, technical employees,
 professional employees, 
guards, and supervisors as defined by the Act. 
 Based upon the admissions in Respondent™s answer, I further 
find that during the time period March 22, 2005, to May 8, 
2006, the Union was the exclusive representative, within the 
meaning of Section 9(a) of the Ac
t, of the employees in the unit 
described above.  Whether the 
Union continued to enjoy that 
status after May 8, 2006, as allege
d in complaint paragraph 8, is 
a contested issue which will be examined later in this decision. 
Respondent has admitted, and I find, that it withdrew recog-
nition from the Union on May 8, 2006, as alleged in complaint 
paragraph 20. 
Based upon Respondent™s admission,
 I find that on June 8, 
2005, it suspended employee Anthony Lyles for 1 day, as al-
leged in complaint paragraph 16(a).  Also based upon Re-
spondent™s admission, I find th
at on October 13, 2005, it im-
posed on employee Rollie Powe
ll a 1-day suspension, as al-
leged in complaint paragraph 16(c). 
Additionally, based on Respondent™s answer, I find that on 
June 21, 2006, it discharged empl
oyee Cecil Herren, as alleged 
in complaint paragraph 16(d). 
 MESKER DOOR
, INC. 605
Further, based on Respondent™s
 answer I find that on July 
12, 2006, it imposed a 2-day suspension on employee Rollie 
Powell, as alleged in complain
t paragraph 16(e); that on July 
14, 2006, it reassigned Rollie Powe
ll to different duties, as 
alleged in complaint paragraph 16(f); resulting in a pay cut, as 
alleged in complaint paragraph 16(g). 
Respondent objected that the al
legations in complaint para-
graph 21 were irrelevant, but nonetheless admitted them.  
Based on Respondent™s admissions
, I find that on about May 
15, 2006, Respondent implemented 
certain changes to the wage 
rates of employees in the ba
rgaining unit described above. 
Respondent similarly objected to
 the relevance of the allega-
tions raised by complaint paragraph 22, but admitted them.  
Accordingly, I find that on or 
about June 5, 2006, the Respond-
ent implemented certain changes in its points and attendance 
system applicable to employees in the bargaining unit, and that 
such changes pertained to the method and rate by which em-
ployees ﬁearned backﬂ attendance points assessed to them, the 
number of allowable points, and the cap on the number of 
points that could be ﬁearned backﬂ under the system. 
Complaint paragraph 23 alleged that in about July 2006, Re-
spondent implemented a change to the rules pursuant to which 
it calculated and determined whether to pay incentive bonuses 
to bargaining unit employees.  Respondent™s answer objected to 
the relevance of this allegation, 
but subject to that objection, 
admitted that ﬁaround August 2006, the Respondent changed its 
incentive bonus system so that e
ligibility for a bonus now de-
pends upon productivity and profitability.ﬂ  Based on this ad-
mission, I find that Respondent di
d change its rules regarding 
the payment of incentive bonuses to bargaining unit employees, 
but did so in August 2006 rather than in July 2006. 
Complaint paragraph 25 alleges 
that Respondent unilaterally 
engaged in the acts and conduct 
described in complaint para-
graphs 21 through 23, inclusive, without prior notice to the 
Union and without having afforded the Union an opportunity to 
negotiate and bargain as the exclusive representative of Re-

spondent™s employees with resp
ect to such acts and conduct 
and the effects of such acts a
nd conduct.  Respondent objected 
to the relevance of this allegation on the basis that it had law-
fully withdrawn recognition from the Union.  Its answer further 
stated as follows:  ﬁSubject to the Respondent™s irrelevancy 
objection, Respondent admits th
at it unilaterall
y implemented 
any changes made to the wages,
 hours, and working conditions 
of its production, maintenan
ce and warehouse employees since 
the Respondent withdrew recognition of the Union on May 8, 
2006.  However, the Respondent de
nies the allegations set forth 
in paragraph 25 . . . since prior notice to the Union and an op-
portunity to negotiate and bargain as the exclusive representa-
tive of the Respondent™s employees was afforded to the Union 
between March 22, 2005 and May 8, 2006, with respect to 
changes in wage rates, the atte
ndance point system, and modifi-
cation of the incentive bonus sy
stem to a bonus system based 
upon productivity and profitability.ﬂ 
Based on Respondent™s admission,
 I find that it unilaterally 
implemented the changes describe
d in complaint paragraphs 21 
through 23.  Whether it breached a duty to bargain in good faith 
with the Union depends on whethe
r it acted lawfully when it 
withdrew recognition from the Union. That issue will be dis-
cussed later in this decision. 
II.  DISPUTED ISSUES A.  The 8(a)(1) Allegations 
1.  Complaint paragraphs 10 and 11 
Complaint paragraph 10 alleges that on about March 9, 2005, 
Respondent, by Michael Torres, at Respondent™s facility, reit-
erated an overly broad verbal 
admonition to employees not to 
discuss the Respondent™s handli
ng of requests for leave under 
the Family and Medical Leave Act, the charging of vacation 
days in such circumstances, an
d other terms and conditions of 
employment.  Complaint paragra
ph 26 alleges that this conduct 
violated Section 8(a)(1) of th
e Act.  Respondent has denied 
both allegations. 
Complaint paragraph 11 alleges that on or about March 9, 
2005, Respondent, by Michael Torres, at Respondent™s facility, 
threatened to discipline its employees if they tracked absences 
or engaged in discussions rega
rding the Family and Medical 
Leave Act, vacations, and othe
r terms and conditions of em-
ployment.  Complaint paragra
ph 26 alleges that this conduct 
violated Section 8(a)(1) of th
e Act.  Respondent has denied 
both allegations. 
The conduct described in complaint paragraphs 10 and 11 al-
legedly took place the day before
 the Board conducted the se-
cret ballot election which the Un
ion won.  Michael Torres, who 
was plant manager at the time, te
stified about a conversation he 
had on that date with employee Janice Medlock. 
Torres explained that previously
, he had received complaints 
that Medlock was ﬁkeeping up with people™s absences in the 
plant.ﬂ  On one occasion before March 9, 2005, Torres had 
spoken with Medlock about this 
matter telling her that other 
people™s absences really were 
not her concern and that she 
ﬁought to keep working.ﬂ 
After receiving another simi
lar complaint, Torres spoke 
again with Medlock, this time on March 9, 2005.  Although 
Medlock™s immediate supervisor
, Billy Ray McFall, was pre-
sent during this discussion, ne
ither McFall nor Medlock testi-
fied.  Torres gave the only te
stimony concerning this matter, 
but the record also includes a 
note describing the conversation. 
(Procedurally, this exhibit came into the record in a some-
what unusual manner.  Although 
the General Counsel offered 
this document while presenting th
e Government™s case-in-chief, 
it is marked Respondent™s Exhibit 2.  Both the General Counsel 
and Respondent agreed to its admission on this basis and I re-
ceived it without objection.   It already was in evidence when, 
after the General Counsel rested
, Respondent moved to dismiss 
the allegations raised by complaint paragraphs 10 and 11 for 

want of proof.  Based in part on this evidence, I denied the 
motion.) 
The date ﬁ3/9/05ﬂ appears at 
the top of Respondent™s Exhibit 
2 and the name ﬁMike Torresﬂ appears at the bottom.  It states, 
in its entirety, as follows: 
 Pat Schnitzmeir heard Janice talking to Charlotte 
Washington about keeping up with everyone™s days 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 606 
missed. Pat was upset about
 it and brought it to Karen 
Temple™s attention.  Ka
ren told me about it. 
On the previous Friday (March 4th), I had talked to 
Janice about keeping up with
 everyone™s absences.  She 
said she was doing it for herself.  I told [her] that it wasn™t 
necessary and we treated everyone equally.  I told her that 
going around talking to peopl
e about FMLA, vacations, 
etc. could jeopardize her job.
  She assured me that she 
wasn™t talking to anyone. 
I then talked to Janice Medlock with Billy Ray McFall 
present.  I told her once again that I wasn™t sure why she 
was doing this.  I also told her that last week she had said 
that this was something that she was keeping for her own 
personal use.  I told her that this was the last time I wanted 
to hear from another employee that she was keeping rec-
ords on them.  If it happened again she would be disci-
plined and receive up to a 1-day suspension. 
 Although Torres testified that during this conversation with 
Medlock, there was no mention e
ither of the Family Medical 
Leave Act (FMLA) or of employees™ vacations, the March 9, 
2005 note, quoted above, specificall
y refers to both.  Based on 
the note, I conclude that
 Torres did mention both. 
To support its argument that Torres™ comments to Medlock 
violated Section 8(a)(1) of the Act, the Government cites 
Tria-na Industries, 245 NLRB 1258 (1979); 
Scientific-Atlanta, Inc.
, 278 NLRB 622 (1986); and 
Automatic Screw Products Co.
, 306 
NLRB 1072 (1992).  In these cases, the Board found that the 
respondents had committed unfair labor practices by prohibit-
ing their employees from disc
ussing their wages.  In 
Triana 
Industries, the Board stated: 
 Section 7, which grants employ
ees the unfettered right to en-
gage in concerted activities fo
r mutual aid and protection, en-
compasses the right of employees to ascertain what wage 
rates are paid by their employer, as wages are a vital term and 
condition of employment.  Respondent™s statement, by direct-
ing employees not to engage in such activity (and thus imply-
ing that the Employer does not look with favor upon employ-
ees who engage in such activity) clearly tends to inhibit em-
ployees in the exercise of their Section 7 rights. 
 245 NLRB at 1258.  Just as wage
 rates constitute terms and 
conditions of employment, so
 do vacation days and FMLA 
leave.  More precisely, the way an employer handles employee 
requests for such leave significan
tly affects working conditions.  
Logically, a rule restricting th
e discussion of these terms of 
employment interferes with the exercise of Section 7 rights just 
as much as a rule forbiddi
ng employees from talking about 
wages. In determining whether a statement unlawfully interferes 
with the exercise of Section 7 rights, the Board does not con-
sider the intent of the speaker or the reaction of the particular 
listener.  Rather, the Board ﬁapplies the objective standard of 
whether the remark tends to interfere with the free exercise of 
employee rights.ﬂ  
Scripps Memorial Hospital Encinitas
, 347 NLRB 52 (2006), citing 
Miller Electric Pump & Plumbing
, 334 
NLRB 824 (2001).  Therefore, although I find that Torres did 
not intend to interfere with the exercise of Section 7 rights, that 
innocence does not immunize his remarks. 
Torres had received complaints from employees made un-
comfortable by Medlock™s unexp
lained watchfulness.  Follow-
ing up on those complaints, Torres necessarily would focus on 
Medlock™s reported practice of 
placing other workers under a 
kind of ﬁsurveillance,ﬂ rather than on any communication Med-
lock might have with other em
ployees concerning the way Re-
spondent administered its leave policy. 
Moreover, the record does not i
ndicate that Medlock did or 
said anything to indicate she was keeping track of employees™ 
leave so that she could discuss this working condition with 
them.  To the contrary, Medlock told Torres that she wasn™t 
talking to anyone about this ma
tter.  Thus, To
rres had little reason to view the warning he gave Medlock as a restraint on 
employee discussions about working conditions. 
Therefore, if establishing an 
8(a)(1) violation required evi-dence of unlawful intent, I would recommend dismissal of the-
se allegations.  However, Torres
™ statements to Medlock must 
be judged not on their intended purpose but rather on the effect 
these statements likely would have on the exercise of Section 7 
rights.  By analogy, a rock slide is innocent of intent, yet it 
impedes traffic just as much as a roadblock. 
However, in one limited respect, Torres™ intent does have 
some relevance.  In determining whether a particular statement 
interferes with the exercise of Section 7 rights, the Board con-
siders the statement in its total context.  When a speaker™s un-
lawful intent reasonably would 
be obvious to the listener, the 
presence of such animus certainly affects the message commu-
nicated by the words.  Ambiguous words may take on a chilling 
meaning when spoken by someone openly hostile to protected 
activities.  Here, the converse ma
y be argued, that Torres™ mo-
tive was so obvious that a listener reasonably would not under-
stand his words to prohibit disc
ussion protected by Section 7. 
Whatever force such an argument might have in other cir-
cumstances, it must be rejected 
here.  Torres told Medlock ﬁthat 
going around talking to people a
bout FMLA, vacations, etc., 
could jeopardize her job.ﬂ  That
 statement is not ambiguous.  
On its face, Torres™ warning forbids an employee from discuss-
ing certain terms and conditions of employment.  An employee 
reasonably would conclude that any discussion of these work-
ing conditions could result in discipline. 
In these circumstances, I conc
lude that Torres™ remarks did 
interfere with, restrain, and coerce employees in the exercise of 
Section 7 rights.  Therefore, I recommend that the Board find 
that Respondent violated Section 8(a)(1) of the Act by the con-
duct alleged in complaint paragraphs 10 and 11. 
It isn™t entirely clear whether Respondent is asserting that the 
6-month ﬁstatute of limitationsﬂ in
 Section 10(b) of the Act bars 
these allegations.  Respondent 
does note that Manager Torres 
first cautioned Medlock before Ma
rch 9, and that this earlier 
discussion took place outside the 
10(b) period.  However, the 
complaint does not allege that Torres committed an unfair labor 
practice during this earlier conversation. 
In oral argument, Respondent st
ated that the conduct alleged 
in complaint paragraphs 10 and 11 took place ﬁsix months to 
the day before the September 9 
charge was filed.ﬂ  Thus, Re-
spondent appears to recognize that 
these allegations are, in fact, 
timely and it appears that Res
pondent is not raising a 10(b) 
defense with respect to them. 
 However, even if Respondent 
 MESKER DOOR
, INC. 607
does assert such a defense, I co
nclude that Section 10(b) does 
not bar the litigation of the alle
gations in complaint paragraphs 
10 and 11. 
The Union filed the first charge in this proceeding on Sep-
tember 9, 2005.  This charge, docketed as Case 10ŒCAŒ35863, 
raised a number of allegations
, including the following: 
 On an occasion in about April 2005, the Employer, by Mike 
Torres, at the Employer™s facility, directed employees not to 
discuss with one another the Employer™s practices with re-
spect to its handling of absences by unit employees, a term 
and condition of employment. 
 Notwithstanding that the charge alleges that the incident oc-
curred ﬁin about April 2005,ﬂ th
is language clearly describes 
Torres™ warning to Medlock on 
March 9, 2005.  Alleging an 
incorrect date does not change the determinative fact, that the 
conduct took place within 6 months of the filing of the charge.  
Since the conduct itself fell within the 10(b) period, I conclude 
that the allegations may be litigated. 
Respondent also argues that 
on March 16, 2005, it reached 
an agreement with the Union ﬁnot to pursue any allegations 
predating the [March 10, 2005] el
ection except [the allegations] 
involving the termination of Nath
an Vereen.ﬂ  However, Re-
spondent does not assert that th
e General Counsel entered into 
such an agreement. 
The record does not indicate that the Charging Party ever 
withdrew, or requested to with
draw, the charge in Case 10Œ
CAŒ35863.  The record also does 
not establish that the Charg-
ing Party ever amended this char
ge to delete the language quot-
ed above.  Accordingly, it re
mained within the General Coun-
sel™s discretion to proceed on this allegation.  In these circum-
stances, I reject Respondent™s ar
gument and adhere to my rec-
ommendation that the Board find that Respondent violated 
Section 8(a)(1) of the Act by the conduct alleged in complaint 
paragraphs 10 and 11. 
2.  Complaint paragraph 12 
Complaint paragraph 12 allege
s that on occasions in mid-
September and mid-October 2005, 
the Respondent, by its agent, 
at a Hampton Inn hotel in Huntsville, Alabama, threatened 
employees that the Respondent 
would withhold pay raises from 
employees because the Union 
and employees had pursued 
charges and given testimony pursuant to the Act.  Complaint 
paragraph 26 alleges that this conduct violated Section 8(a)(1) 
of the Act.  Respondent has denied these allegations. 
The individual identified in the complaint as ﬁRespondent™s 
agentﬂ is its attorney, William Kaspers.  The record clearly 
establishes his role as Res
pondent™s spokesperson during nego-
tiations with the Union and the statements he made during the 
course of the bargaining are attributable to Respondent.  Credi-
ble evidence clearly shows that Kaspers possessed both actual 
and apparent authority to speak on behalf of Respondent, and I 
conclude that he was Respondent™s
 agent within the meaning of 
Section 2(13) of the Act. 
The Union™s bargaining committee consisted of Union Rep-
resentative Morris Anderson and three employees, Rollie Pow-
ell, Anthony Johnson, and Rega
n Long.  As noted above, Wil-
liam Kaspers served as Respondent
™s chief negotiator.  Michael 
Torres, who held the positions of plant manager and, subse-
quently, customer relations ma
nager, also participated. 
Based upon my observations of 
the witnesses, I conclude 
that Regan Long provided the most accurate testimony.  Long™s 
demeanor, especially on cross-ex
amination, persuades me that 
his testimony is more reliable than that of other witnesses.  To 
the extent that the testimony of
 other witnesses conflicts with 
that of Long, I do not credit it. 
Rollie Powell™s demeanor also impressed me as that of a sin-
cere and honest witness.  At times
 during his testimony, Powell 
appeared to become indignant, but I discerned no artifice or 
lack of sincerity.  Additiona
lly, based upon my observations, I 
conclude that the third employee member of the Union™s nego-
tiating committee, Anthony Johnson, also brought to the wit-
ness stand an earnest intent to testify accurately.  At times, 
Johnson™s memory of events lacked detail, but the want of spe-
cifics did not lead to confabulati
on.  In sum, I conclude that the 
testimony of Long, Powell, a
nd Johnson concerning the negoti-
ating sessions should be cred
ited, and I rely on it. 
The Charging Parties in the present cases filed a number of 
unfair labor practice charges agai
nst the Respondent.  From the 
outset of collective bargaining
, Respondent protested that the 
parties should address through the negotiating process the is-
sues raised by the charges, rather than taking those issues to the 
Board. Manager Torres testified that at ﬁ[p]retty much every bar-
gaining session, starting with 
the first session, there were 
charges pending with the NLRB and we asked that we try to 
resolve these issues at the table rather than going to the 
NLRB.ﬂ  Torres also testified that he remembered ﬁcomments 
being madeﬂ during the Septem
ber and October 2005 bargain-
ing sessions ﬁthat basically th
e company didn™t have unlimited 
resources, the lawyer didn™t work for free.ﬂ 
Torres™ testimony considerably downplays how greatly the 
unfair labor practice charges vexed Respondent.  Respondent™s 
attorney, Kaspers, returned to this subject repeatedly during 

negotiations, even though the filing of unfair labor practice 
charges is not a mandatory subject of bargaining.  Torres™ 
vague recollection about ﬁcomme
nts being madeﬂ that ﬁthe 
company didn™t have unlimited resourcesﬂ does not capture 
either Kaspers™ words or their gravamen, but the three employ-
ee members of the Union™s bargaining committee provide a 
consistent picture. 
Long testified that during a bargaining session in mid-
September 2005, Kaspers said, ﬁI hope you all know for keep-
ing on this NLRB on these charges all the time and us having 
the cost of litigating, you just 
done away with any raises you 
was going to get.ﬂ  My observations
 lead me to conclude that 
Long was a reliable witness and th
e fact that he may have para-
phrased some of Kaspers™ words does not diminish his credibil-
ity.  Based on Long™s testimony, which I credit, I find that 
Kaspers referred to the unfair labor practice charges and then 
told the employees that they 
had done away with any raises 
they were going to get. 
Another member of the Union™s negotiating committee, Rol-
lie Powell, testified that dur
ing the mid-September 2005 bar-
gaining session, Kaspers said th
at ﬁyou peopleﬂ would not get a 
35 cents per hour pay raise ﬁbecause of these charges.  The 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 608 
Company will have to pay money to defend against these 
charges.  It is a distraction. 
 And you have to drop the charges 
so we can move these negotia
tions along.ﬂ  Based on Powell™s 
credited testimony, I find that Kaspers did tell the employees on 
the Union™s negotiating committee that they would not receive 
the raise because of the unfair labor practice charges. 
Further, I find that Kaspers told them that they would have to 
drop the charges to move the negotiations along.  The com-
plaint does not allege this stat
ement, linking progress in negoti-
ations to dropping the unfair labor
 practice charges, to be a 
separate violation.  However, it
 constitutes part of the overall 
context and thus should be cons
idered in determining what 
Kaspers™ words about the unfair labor practice charges reason-
ably would convey to employees. 
Kaspers™ words about ﬁmovi
ng the negotiations alongﬂ ac-
quire additional significance in light of the parties™ bargaining 
framework.  The parties had de
ferred the negotiation of eco-
nomic terms until after reaching agreement on noneconomic 
items.  Thus, a statement that 
the Charging Parties would have to drop their unfair labor practice charges to ﬁmove these nego-
tiations alongﬂ implies that the Union might not even reach the 
point of discussing a pay raise so long as the unfair labor prac-
tice charges remained pending. 
The third employee member of the Union™s negotiating 
committee, Anthony Johnson, testif
ied that, during a bargaining 
session in October 2005, Kaspers sa
id words to the effect of 
ﬁthank you for paying me,ﬂ expl
aining that Respondent paid 
him because of the charges being filed.  According to Johnson, 
Kaspers added, ﬁ[Y]ou™re talking yourself out of raises, you 
know.ﬂ Union Representative Morris Ande
rson testified that Kaspers 
discussed the filing of charges,
 but Anderson could not recall 
clearly what Kaspers said.  ﬁI believe,ﬂ Anderson testified, 
ﬁ[H]e was indicating that he fe
lt those charges were frivolous 
and asked us to attempt to resolve whatever issues occur, at the 
bargaining table.ﬂ  When the Ge
neral Counsel directed Ander-
son™s attention to the Septem
ber 2005 bargaining session, An-
derson testified that he believed
 Kaspers had raised the subject 
of unfair labor practice charges at 
this meeting:  ﬁI think he had 
mentioned to the committee and myself again that our guys was 
filing charges that he believed 
were frivolous and I believe he 
also mentioned that theseŠI think he indicated these charges 
were expensive and would have
 an effect on economics.ﬂ 
Anderson™s testimony, although 
vague, does not contradict 
that of Long, Powell, and John
son.  To summarize, based on 
the credited testimony of these three employee witnesses, I find 
that during the September 2005 
bargaining session, Kaspers 
said that because of the unfair labor practice charges, the em-
ployees had ﬁdone away with any raises they were going to 
get.ﬂ  At this September 2005 m
eeting, Kaspers also told the 
union negotiators that because of the charges, employees would 
not receive a 35-cent raise, and that they would have to drop the 
charges to ﬁmove things along.ﬂ 
Further, I find that at a ne
gotiating session in October 2005, 
Kaspers referred to the unfair labor practice charges and told 
the employees that they were ta
lking themselves out of raises. 
Respondent argues that when Kaspers indicated that the un-
fair labor practice charges would have an adverse effect on 
raises, he was not making a thre
at, but instead was making an 
obvious commonsense observation.
  Respondent reasons that 
because of the unfair labor practice charges, it had to spend 
money on legal counsel, and that this expenditure necessarily 
diminished the funds availabl
e to raise employees™ pay. 
However, even assuming that 
Respondent articulated this 
reasoning as clearly at the bargai
ning table as it did in this pro-
ceeding, I do not judge the words for the soundness of their 
logic as a syllogism.  Rather, applying an objective standard, 
and considering the entire context, I must determine what mes-
sage those words would communica
te to employees.  Then, I 
must weigh what effect that 
message reasonably would have on 
employees™ willingness to exercise
 their statutory rights, in-
cluding, notably, the right to file unfair labor practice charges 
with the Board. 
Board precedent distinguishes between a lawful prediction 
and an unlawful threat.  Like a 
prediction, a threat makes a kind 
of ﬁprophecyﬂ about the consequen
ces of a particular action.   
However, the threat carries the additional connotation that the 
speaker, through some action, is going to bring about the pre-
dicted result. 
Under NLRB v. Gissel Packing Co.,
 395 U.S. 575 (1969), a 
lawful prediction must be based on ﬁobjective fact to convey an 
employer™s belief as to demons
trably probable consequences 
beyond his control.ﬂ  Kaspers™ words, communicating that the 
existence of the unfair labor practice charges prevented the 
employees from receiving a pay raise, do not concern a demon-
strably probable consequence 
beyond the Respondent™s control. 
Obviously, Respondent does not
 have an unlimited amount 
of money.  No one does.  Bu
t recognition that Respondent™s 
bank account can be exhausted 
says nothing about the amount 
of money actually in that account
.  There is no reason to believe 
that the bank account either is
, or is not, large enough to pay 
both the attorney™s fee and raise the employees™ pay. 
Respondent did not tell the employees, for example, ﬁ[W]e 
have ‚x™ dollars to spend and our attorney is billing us more 

than that for his services in connection with the unfair labor 
practice charges.ﬂ  Here, I need not speculate regarding whether 
such a statement would have satisfied the requirement that the 
prediction be based on objective 
facts.  Respondent did not 
make such a statement.  Further, the record provides no factual 
basis for reaching any conclusion about Respondent™s ability to 
pay its lawyer and also increase employees™ wages. 
Similarly, the record does not 
demonstrate that filing the un-
fair labor practice charges depleted all money available for a 
pay raise through some mechanism or foreseeable chain of 
events outside of the Respondent™s control.  To reach such a 
conclusion would require resort to
 an unjustified presumption.  
Therefore, I conclude that Kaspers™ words reasonably would 
communicate to employees the message that Respondent, of its 
own volition, would deny a pay raiseŠindeed, that Respondent 
would deny a contemplated pa
y raiseŠbecause of employees™ 
protected activities.  In sum, I conclude that Kaspers™ words at the September and 
October 2005 bargaining sessions, linking the existence of the 
unfair labor practice charges to the absence of a wage increase, 
constitute a threat of adverse consequences for engaging in 
 MESKER DOOR
, INC. 609
protected activity.  See 
Chinese Daily News,
 346 NLRB 906 
(2006). Accordingly, I further conclu
de that Respondent violated 
Section 8(a)(1) of the Act by engaging in the conduct alleged in 
complaint paragraph 12, and recommend that the Board so find. 
3.  Complaint paragraphs 13 and 14 
Complaint paragraphs 13, 14, and 15 concern a speech which 
Plant Manager George Roth made
 to employees at a meeting on 
May 4, 2006.  Complaint paragraph 26 alleges that the state-
ments described in those three 
complaint paragraphs violated 
Section 8(a)(1) of the Act.  Res
pondent denies all of these alle-
gations. More specifically, complaint pa
ragraph 13 alleges that on or 
about May 4, 2006, the Respondent, by George Roth, at Re-
spondent™s facility, interfered wi
th employees™ Section 7 rights 
by telling them that filing charges with the Board was futile.  
Complaint paragraph 14 alleges th
at on this date, Respondent, 
by Roth, ﬁinterfered with employ
ees™ Section 7 rights by telling 
employees that the filing of charges under the National Labor 
Relations Act and employees™ pr
otected activities was costing 
the Respondent money that would 
had [sic] otherwise benefited 
the employees.ﬂ 
Complaint paragraph 15 alleges that on this date, Respond-
ent, by Roth, ﬁinterfered with 
employees™ Section 7 rights by 
inviting and requesting employees to quit their employment 
because they had engaged in Union and protected activities.ﬂ  
Although this allegation also c
oncerns Roth™s May 4, 2006 
speech, it will be discussed under a separate subheading below. 
The record clearly establishes the content of Plant Manager 
Roth™s May 4, 2006 speech to bargaining unit employees.  The 
exhibits include the text of this speech, which consists of 5-
typed pages with some modificati
ons in handwriting.  Based on 
the credited evidence, I find that Roth delivered this speech 
substantially as it appears in written form, and that any devia-
tions from the text were inconsequential. 
The first part of Roth™s speech concerned the collective bar-
gaining between Respondent and the Union.  Roth told the 
employees that 20 negotiating se
ssions should have been suffi-
cient to reach a contract and he blamed some employees on the 
Union™s bargaining committee.  According to Roth, who did 
not identify the employees by name, they had allowed ﬁperson-
al self-interest [to] predominate over what™s in the best interests 
of all employees and the Company.ﬂ 
Roth further criticized two of the Union™s negotiators for re-
signing from the bargaining committee right ﬁwhen it™s time to 
negotiate the terms that really matterŒŒwages, profit-sharing, 
and other cost issues. . . .ﬂ  Although Roth did not name the two 
negotiators who resigned, only 
three employees served on the 
Union™s bargaining committee and, I infer, most of the work-
force knew that the resigning committee members were Regan 
Long and Rollie Powell. 
The complaint does not allege that Roth™s criticisms of the 
negotiations and the negotiators vi
olated the Act.  Therefore, I 
do not consider whether Roth™s 
statements, described above, 
interfered with, restrained, or co
erced employees in the exercise 
of their statutory rights.  However, Roth™s speech then shifted 
focus to the unfair labor practice charges.  It stated, in pertinent 
part:  [W]hen the contract negotiations finally got to [the] 
point where it™s time to negotiate the terms that really mat-
ter . . . two of the three employees that we gave 20 days 
off to negotiate a contract 
suddenly decide to resign from 
the Union™s negotiating committee apparently so that they 
can dedicate their time and efforts to filing and pursuing 
allegations with the Nationa
l Labor Relations Board.  
That™s nuts.  Since interest 
in the Steelworkers [Union] 
surfaced a little more than a year ago, they have either 
filed or supported the filing of dozens of allegations with 

the National Labor Relations Board.  The NLRB has yet to 
find the Company guilty of any of the alleged violations.  
Admittedly, several of the charges were settled last Au-
gustŠnot because the Company had done anything 
wrong, but instead because it would have cost more to 
proceed with the defense than it cost to pay 2-time con-
victed felony child abuser 
a few thousand bucks to end 
those proceedings. 
The only person who wins wh
en charges are filed with 
the NLRB is the Company™s lawyer.  Personally, I think 
William Shakespeare was right when he suggested killing 
all the lawyers.  Some of you have probably heard the 
joke, ﬁWhat do you call 500 lawyers at the bottom of the 
ocean? . . . A good start.ﬂ 
With all of the charges and allegations that they and 
others have filed with the NLRB, the Company has had to 
have a lawyer present at all 20 of the bargaining sessions 
to insure that we™re not inadvertently doing something that 
they might turn into yet another NLRB charge. 
Since the Steelworkers came in a year ago, the Com-
pany has paid the Company™s lawyer over $200,000 to 
protect the Company™s interests against the charges that 
they and others have made 
or threatened to make.  
$200,000 that otherwise could have gone into improving 
life here in the plant.  That™s nuts. 
The only thing that filing charges with the NLRB does, 
other than make the Company™s lawyer rich, is continue to 
foster an adversarial us
ŠversusŠthem attitude.  Personal-
ly, I don™t really care whether we operate under a union 
contract or not.  We™ve ope
rated under a union contract 
and made money sometimes 
and not made money other 
times, and we™ve operated wi
thout a union and made mon-
ey sometimes and not ma
de money other times. 
What doesn™t work, however, and never will, particu-
larly in competitive times when we™re competing against 

doors made in China, is the adversarial us
Šversus
Šthem environment that they are attempting to foster with all of 
the charges they file with the NLRB.  That old saying, ﬁa 
house divided cannot standﬂ certainly applies to an indus-
trial setting.  I™m not saying that the union or the employ-
ees who supported it are solely 
to blame for the adversarial 
usŠversusŠthem environment.  However, it all has to 
stop, because it™s negative, counterproductive, and very 
detrimental to the long term viability of this operation and 
this Company. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 610 
I have been told that early on in the negotiations, one 
man said that he didn™t care whether the Company went 
out of business, and another has 
very recently said that if 
he didn™t get his way, he™d put the Company out of busi-
ness.  Well, too many of us have worked too long and too 
hard for anyone to seriously consider putting this Compa-
ny out of business or even talking about it.  If that™s where 
they are today, then they should find another job else-
where and stop infecting the rest of us with all of their 
negativity. 
I expect that as soon as I fi
nish talking, they will say 
that I™m all wet and that they know what™s best.  My idea 
of what™s best is when we can leave the us
ŠversusŠthem 
attitude on the sideline and be productive enough that we 
can share monthly bonus checks of over $300.  We™re all 
in this to make a living and feed our families.  We don™t 
show up for work in the morning to put this Company out 
of business.  And, anyone who™s so unhappy here that you 
think you need to put this Company out of business needs 
to move on, find another job, 
and leave the rest of us the 
hell alone.  I will give you a good letter of reference.  It is 
not in the best interest of you or the company to stay in a 
job you don™t like where you are not happy.  Life is too 
short.  In addition to the text quoted above, Roth™s speech did make 
one additional, passing reference to unfair labor practice charg-
es.  When Roth began speaking, he apologized for reading the 
speech, explaining that ﬁit seems like every time we turn 
around or say anything, somebody files another charge about it 
with the NLRB.ﬂ  However, the complaint does not allege that 
statement to be violative and I 
make no finding concerning it. 
Rather, I must determine whether any part of Roth™s speech 
told employees that filing unfai
r labor practice charges was 
futile and, if so, whether such a statement violated Section 
8(a)(1).  Nowhere in the speech did Roth state explicitly that 
filing an unfair labor practice char
ge was futile and, indeed, he 
did not use the word ﬁfutileﬂ at all. 
Roth did tell the employees that since the arrival of the Un-
ion, ﬁthey have either filed or supported the filing of dozens of 
allegations with the National 
Labor Relations Board.  The 
NLRB has yet to find the Company guilty of any of the alleged 
violations.ﬂ  Roth did not stat
e specifically who ﬁtheyﬂ were.  
Based on the entire record, it appears that Roth was referring to 
Regan Long and Rollie Powell, two employees serving on the 
Union™s negotiating team. Roth™s statementŠthat ﬁtheyﬂ 
filed or supported the filing of 
ﬁallegationsﬂ with the BoardŠdoes not communicate a mes-

sage that filing an unfair labor practice charge is futile.  Indeed, 
what Roth said next conveys 
the opposite message, that filing a 
charge could result in a benefit to the charging party even if the 
charge was meritless.  Thus, Roth informed the employees that 
Respondent had settled ﬁseveral 
of the chargesﬂ but ﬁnot be-
cause the Company had done anything wrong.ﬂ  Rather, Re-
spondent determined it would cost more to defend against the 
charges than to pay a settlement. 
Applying an objective standard, I 
conclude that this message 
reasonably would not discourag
e an employee from filing a 
charge. If Roth™s words had any effect on the willingness of an 
employee to file a charge, they reasonably would make an em-
ployee more likely to do so.  A 
typical employee, without much 
knowledge of the Act, might hesitate before filing a charge, 
suspecting that it would be a waste of his time, or, in other 
words, futile.  However, Roth™s
 words, indicating Respondent™s 
willingness to settle even a meritle
ss charge because of its ﬁnui-
sance value,ﬂ reasonably would increase the employee™s expec-
tation of deriving a benefit. 
It is true that Roth said that the ﬁonly person who wins when 
charges are filed with the NLRB is the Company™s lawyer.ﬂ  
Standing alone, those words do imply that the person filing the 
charge does not ﬁwin,ﬂ or benefit from that action.  Arguably, 
an employee could infer that, since a person filing a charge 
could not ﬁwin,ﬂ filing a charge was ﬁfutile.ﬂ 
Such reasoning requires drawing an inference from an impli-
cation and is thus quite tenuous.  Moreover, Section 8(c) pro-
tects an employer™s right to 
express an opinion, including the 
opinion that only the lawyer benef
its when a charge is filed.  
This protection doesn™t depend on whether the particular opin-
ion is correct.  Rather, it extends to all expressions of opinion 
which do not carry a threat of repr
isal or force or a promise of 
benefit.  No such threat or promise taints Roth™s statement here. 
Complaint paragraph 13 alleges that parts of Roth™s speech 
unlawfully communicated that f
iling charges with the Board 
was futile.  For the reasons di
scussed above, applying an objec-
tive standard, I conclude that 
Roth™s words reasonably would 
not convey that message.  Therefore, I recommend that the 
Board dismiss the allegations associated with complaint para-
graph 13. Complaint paragraph 14 alleges, in effect, that Roth inter-
fered with the exercise of Section 7 rights by telling employees 
that filing charges and engaging 
in other protected activity was 
costing Respondent money which 
otherwise would have been 
used to benefit the employees
.  Roth™s speech, quoted above, 
includes the statement that Res
pondent had paid legal fees ex-
ceeding $200,000 to defend against the unfair labor practice 
charges and also had paid an u
ndisclosed amount to settle an 
unfair labor practice charge. 
An employer™s simple announcement of how much it had 
paid a lawyer would not, by itself, constitute a threat or promise 
which interfered with the exercise of Section 7 rights.  Howev-
er, complaint paragraph 14 further alleges that Roth said that 
the unfair labor practice charges were costing money which 
otherwise would have be
nefited the employees. 
The record does not establish that Roth specifically said that 
the money Respondent paid in le
gal feels otherwise would have benefited employees.  Based on the credited evidence, I find 
that Roth actually told the employees that Respondent had paid 
a lawyer ﬁ$200,000 that otherwis
e could have gone into im-
proving life here in the plant.ﬂ 
 However, employees reasonably 
would understand Roth to mean
 that Respondent would have 
used the $200,000 to improve their working conditions in some 
unspecified way. 
In analyzing whether such co
mments amount to an unlawful 
threat, I apply the same princi
ples discussed above in connec-
tion with complaint paragraph 12.
  However, the statements 
which Roth made to employees
 on May 4, 2006, differ signifi-
 MESKER DOOR
, INC. 611
cantly from the remarks of Respondent™s attorney at the Sep-
tember and October 2005 bargaining sessions. 
Attorney Kaspers™ remarks at the bargaining table clearly 
conveyed that because of the unfair labor practice charges the 
employees would not receive a raise.  Additionally, he commu-
nicated that negotiations would 
not progress unless the charges 
were withdrawn.  From Kaspers™ statements and the total con-
text, employees reasona
bly would conclude that the detriment 
he predicted would not happen automatically as a natural con-
sequence of charge filing.  In
stead, the potential harm would 
flow from Respondent™s decision 
not to allow negotiations to 
progress and not to agree to a wage increase. 
When Roth told employees that Respondent had paid a law-
yer $200,000 to defend against the charges, he did not say that 
management had made
 a conscious decision to take money 
earmarked to improve working c
onditions and spend it instead 
on legal representation.  It may be argued that paying legal fees 
is not a ﬁdemonstrably probable consequenceﬂ of being the 
recipient of an unfair labor practice charge and, likewise, such 
payments did not turn on even
ts beyond the Respondent™s con-
trol. 
Arguably, the decision to reta
in counsel falls within a 
charged party™s control.  Certainly, one can say that a person 
accused of unlawful conduct can decide not to consult an attor-
ney.  One also can say that a 
person with fever and abdominal 
pain can decide not to call a doct
or.  In practice, the complexity 
of federal employment law has ma
de the retention of counsel a 
normal, legitimate, and expected business practice.   
Essentially, Roth lamented that the unfair labor practice 
charges had resulted in Respondent paying a lawyer money 
which could better have been spent for other things.  Express-
ing such an opinion did not comm
unicate to employees either a 
threat of reprisal or a promise of benefits. 
Freedom of speech is the rule rather than the exception.  The 
government bears the burden of proving that a particular state-
ment carries a threat of reprisal or force, or a promise of bene-

fit, sufficient to remove it from the protection of Section 8(c).   
Here, the credited evidence does not establish the existence of 
such a threat or promise. 
In Children™s Center for Behavioral Development,
 347 
NLRB 35 (2006), the Board considered a respondent™s memo 
to its employees with content not unlike Roth™s speech.  The 
memo accused the employees™ union of ﬁdoing everything in its 
powerﬂ to harm the respondent, including interfering with the 
respondent™s relationship with 
a funding source, United Way.  
The Board, reversing the admini
strative law judge, found that 
this memo was ﬁa lawful expr
ession of the Respondent™s opin-
ion about the Union and does not
 violate the Act.ﬂ  347 NLRB 
at 35.  Similarly, I conclude that Roth™s speech constituted a 
lawful expression of opinion. 
As the Board held in 
Children™s Center for Behavioral De-
velopment,
 supra, ﬁan employer may criticize, disparage or 
denigrate a union without running afoul of Section 8(a)(1) pro-
vided that its expression of opi
nion does not threaten employ-
ees or otherwise interfere with 
the Section 7 rights of employ-
ees.ﬂ  Roth™s speech falls within the bounds of lawful criticism.  
(For accuracy, it should be noted that Roth did not direct much 
criticism at the Union.  Instead, his speech excoriated two of 
the three employees on the Union™s bargaining committee.) 
Accordingly, I conclude that 
Respondent did not violate the 
Act in the manner alleged in co
mplaint paragraphs 13 and 14.  
Therefore, I recommend that the Board dismiss these allega-
tions.  My conclusion that Res
pondent did not violate the Act 
makes it unnecessary to consid
er Respondent™s affirmative 
defense that Section 10(b) of the Act bars certain of the allega-
tions. 4.  Complaint paragraph 15 
Complaint paragraph 15 raises on
e other allegation related to 
Roth™s May 4, 2006 speech.  This paragraph alleges that Re-
spondent interfered with employ
ees™ Section 7 rights by ﬁinvit-
ing and requesting employees to 
quit their employment because 
they had engaged in Union and protected activities.ﬂ 
The 6-month time limitation in Section 10(b) of the Act 
clearly does not bar this allega
tion.  The charge in Case 10Œ
CAŒ36284, filed May 26, 2006, speci
fically described the con-
duct which forms the basis for complaint paragraph 15. 
During his May 4, 2006 speech, Roth quoted one employee 
as saying that he didn™t care wh
ether Respondent went out of 
business.  Roth added that another employee had ﬁvery recently 
said that if he didn™t get his way, he™d put the Company out of 
business.ﬂ  Roth then said: 
 [A]nyone who™s so unhappy here that you think you need to 
put this Company out of business needs to move on, find an-
other job, and leave the rest of us the hell alone.  I will give 
you a good letter of reference.  It is not in the best interest of 
you or the company to stay in a job you don™t like where you 
are not happy.  Life is too short. 
 The General Counsel argues that this statement violated Sec-
tion 8(a)(1) of the Act.  For the following reasons, I agree. 
In Jupiter Medical Center Pavilion,
 346 NLRB 650 (2006), 
the respondent conducted a number
 of employee meetings in 
response to a union organizing campaign.  At one such meet-
ing, an employee criticized th
e way management treated its 
workers.  A supervisor replied, ﬁMaybe this isn™t the place for 
you . . . there are a lot of jobs out there.ﬂ  Reversing the admin-
istrative law judge, the Board he
ld that the statement, suggest-
ing that the employee seek work elsewhere, violated Section 
8(a)(1) of the Act. 
The Board has long found that comparable statements made 
either to union advocates or in 
the context of discussions about 
the union violate Section 8(a)(1) because they imply that sup-
port for the union is incompatible with continued employment.  
Rolligon Corp., 254 NLRB 22 (1981).  Suggestions that em-
ployees who are dissatisfied with working conditions should 
leave rather than engage in union activity in the hope of rectify-
ing matters coercively imply th
at employees who engage in 
such activity risk being discharged. 
As discussed above, Section 8(
c) recognizes and protects an 
employer™s right to express an 
opinion, so long as the expres-
sion does not convey a threat or a 
promise.  Thus, an employer 
does not violate the Act merely by voicing the sentiment that an 
unhappy employee should look for work elsewhere.  Consid-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 612 
ered in a ﬁvacuumﬂŠfree of contextŠsuch a statement does 
not implicate an employee™s protected activities. 
However, context can shape the same words into a less be-
nign message.  As the Board observed in 
Jupiter Medical Cen-
ter Pavillion,
 supra, when an employer makes such a statement 
ﬁeither to union advocates or in the context of discussions about 
the union,ﬂ the words communicat
e that ﬁsupport for the union 
is incompatible with continued employment.ﬂ 
Stated another way, when the words are considered in this 
particular context, the message becomes that the employee 
must choose between supporting a union and continuing to hold his job.  Presenting an employee with such a choice obviously 
interferes with the exercise of 
Section 7 rights.  It amounts to 
conditioning further employment on forsaking protected activi-
ty. 
So, I must determine what effect the context of Roth™s May 
6, 2006 speech has on the message conveyed.  Applying an 
objective standard and consideri
ng the entire context, I must 
decide whether an employee reasonably would understand Roth 
to be saying that engaging in 
protected activity was ﬁincompat-
ible with continued employment.ﬂ 
Early in the speech, which Roth gave to bargaining unit em-
ployees, he discussed the status
 of Respondent™s negotiations 
with the Union.  He vigorously
 criticized two employee mem-
bers of the Union™s negotiating 
committee and blamed them for 
the absence of a collective-bargaining agreement.  Clearly, 
Roth made the statement ﬁin th
e context of discussions about 
the union,ﬂ as the Board used that term in 
Jupiter Medical Cen-
ter Pavillion, 
supra. 
Moreover, Roth strongly criticized those who had filed 
charges with the Board, and claimed that, because of the charg-
es, Respondent had spent more than $200,000 in legal fees.  
Roth also said that Respondent
 had spent money to settle a 
case, ﬁnot because the Company had done anything wrong, but 
instead because it would have cost more to proceed with the 
defense.ﬂ  These words clearly imply that the filing of unfair 

labor practice charges had resu
lted in Respondent paying mon-
ey for something it did not do. 
After criticizing employees for filing charges and after stat-
ing how much defending against those charges had cost Re-
spondent, Roth mentioned an employee who reportedly had 
said that he didn™t care whether Respondent went out of busi-
ness.  Roth then referred to a second employee who ﬁrecently 
said that if he didn™t get his way, he™d put the Company out of 
business.ﬂ  In this context, em
ployees reasonably would believe 
that Roth was making a connection between the filing of unfair 
labor practice charges and an in
tent to put Respondent out of 
business. Roth™s further statement, that
 ﬁthey should find another job 
elsewhere and stop infecting the rest
 of us with all of their neg-
ativity,ﬂ clearly implies that engaging in protected activityŠ
filing charges with the BoardŠwas incompatible with contin-
ued employment.  In effect, Roth
™s words require employees to 
chose between engaging in protec
ted activity and holding a job.  
In this context, the words interfere with, restrain, and coerce 
employees in the exercise of their Section 7 rights. 
Roth™s speech referred not only to employees filing charges 
but also to the conduct of employee members of the Union™s 
bargaining committee.  Roth questioned their motives and criti-
cized their performance.  Howeve
r, Section 7 of the Act pro-
tects an employee™s right to serve on a union™s negotiating 
committee, and this protecti
on does not depend on how well 
that person represented the bargaining unit™s interest.  Thus, 
Roth™s words about finding work elsewhere not only interfered 
with an employee™s right to file charges with the Board, but 
also interfered with an employee™s right to engage in union 
activities, such as serving on 
the Union™s bargaining commit-tee. 
In sum, I conclude that, by the conduct described in com-
plaint paragraph 15, Respondent vi
olated Section 8(a)(1) of the 
Act.  I recommend that the Board so find. 
5.  Complaint paragraph 16(a) 
Respondent has admitted that on June 8, 2005, it suspended 
employee Anthony Lyles for 1 day, as alleged in complaint 
paragraph 16(a).  However, Res
pondent denies that it did so 
because employees engaged in concerted activity for mutual aid 
and protection, as alleged in complaint paragraph 17. 
Complaint paragraph 26 alleges that the June 8, 2005 sus-
pension of Lyles violated Sec
tion 8(a)(1) of the Act, which 
Respondent denies.  (It may be noted that the complaint does 
not allege the suspension to violate Section 8(a)(3).  Complaint 
paragraph 27, which alleges that
 certain other conduct violated 
Section 8(a)(3), does not refer to complaint paragraph 16(a).) 
The events relevant to complaint paragraph 16(a) involve 
three of Respondent™s welders: 
 Kenneth Small, Anthony Lyles, 
and Robert Bowser.  Work flowed in assembly-line fashion, 
from welder to welder.  The slowest employee™s pace would 
determine how quickly the work
 moved from employee to em-
ployee and thus affect the productivity of the group. 
On June 8, 2005, Small made an ﬁinformalﬂ (oral) complaint 
to Assistant Plant Manager James Smith.  Based on Smith™s 
testimony, which I credit, I find that Small told Smith that em-
ployees Anthony Lyles and Robert
 Bowser were ﬁtalking about 
union business on company timeﬂ and that this discussion was 

slowing the work. Smith later had Lyles and Bowser come to his office, where 
he spoke to them outside Small™
s presence.  Smith told the two 
welders that someone had complained about them ﬁslowing 
down from their workﬂ because they were ﬁtalking about union 
business.ﬂ  Smith said that ta
lking about union business was not 
permitted on company time, although doing so on breaktime 
and dinner time was all right. 
The complaint doesn™t allege that
 this statement violated that 
Act, although the General Counsel does argue that it constitutes 
evidence of animus.  Its evidentiary import will be addressed 
below, but at this point, it may be noted that when Smith made 
the remark, the Union had been the certified bargaining repre-
sentative for about 2-1/2 months. 
Lyles asked Smith if Kenneth Small was the employee who 
had complained.  Smith declined to say.  Lyles and Bowser 
returned to work. 
Smith™s testimony indicates that
 he did not consider his dis-
cussion with Lyles and Bowser to be a disciplinary action.  
Bowser, however, testified that Smith told them he was giving 
them an oral warning.  Based 
upon my observations of the wit-
 MESKER DOOR
, INC. 613
nesses, I credit Smith™s testimon
y rather than Bowser™s, and 
find that Smith did not give either Lyles or Bowser a ﬁwarn-
ing,ﬂ as that term is used to signify disciplinary action. 
Later that same day, Small made a ﬁformalﬂ (written) com-
plaint to Smith.  It stated (with grammar and spelling uncor-
rected) as follows: 
 I, Kenneth Small Life has been
 threaten and property meaning 
truck.  Now I am suppose to be sucking James Smith Dick 
and also Robert Parker supposing to be sucking James Dick
Šwas close enough to hear them.  Now the whole plants shing 
away from me.  Know one wants to work with me. 
 At the time Smith received this complaint, he was mindful of 
news reports about a violent incident at an unrelated employer™s 
facility.  Smith credibly testifie
d that he took Small™s complaint 
seriously and conducted an inves
tigation, which included inter-
viewing Lyles and Bowser.  They
 denied threatening Small in 
any way. 
Based on that investigation, 
management issued an ﬁEm-
ployee Disciplinary Reportﬂ dated June 9, 2005.  This report 
informed Lyles that he was being ﬁsuspended for 1 day for 
making threatening remarks to
 Kenneth Small™s person and 
vehicle.ﬂ  Lyles refused to si
gn it.  Respondent did not impose 
any discipline on Bowser because, management concluded, 

only Lyles threatened Small and Bowser did not. 
In evaluating the evidence, I will follow the framework set 
out by the Board in 
Wright Line,
 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  
Under Wright Line,
 the General Counsel must establish four 
elements by a preponderance of 
the evidence.  First, the Gov-
ernment must show the existence of activity protected by the 
Act.  Second, the Government 
must prove that Respondent was 
aware that the employees had engaged in such activity.  Third, 
the General Counsel must show that the alleged discriminatees 
suffered an adverse employment 
action.  Fourth, the Govern-
ment must establish a link, or
 nexus, between the employees™ 
protected activity and the advers
e employment action.  More 
specifically, the General Counsel 
must show that the protected 
activities were a substantial or motivating factor in the decision 
to take the adverse employment action.  See, e.g., 
North Hills Office Services, 
346 NLRB 1099 (2006). 
In effect, proving these four elements creates a presumption 
that the adverse employment acti
on violated the Act.  To rebut 
such a presumption, the responde
nt must persuade by a prepon-
derance of the evidence that th
e same action would have taken 
place even in the absence 
of the protected conduct.  
Wright Line, 251 NLRB at 1089; 
Hyatt Regency Memphis,
 296 NLRB 
259, 260 (1989), enfd. in relevant part 939 F.2d 361 (6th Cir. 
1991).  See also 
Manno Electric, Inc.,
 321 NLRB 278, 280 fn. 
12 (1996). The General Counsel has estab
lished that Lyles engaged in 
protected activity, namely, disc
ussing ﬁunion businessﬂ with 
fellow employee Bowser.  Therefore, I conclude that the Gov-
ernment has proven the first 
Wright Line element. 
Uncontradicted evidence al
so establishes the second 
Wright Line element.  Assistant Plant Manager Smith testified that he 
told Lyles and Bowser that he had received a complaint about 
their discussing ﬁunion businessﬂ 
while on working time.  Thus, 
management was aware of the protected activity. 
The General Counsel also has proven the third 
Wright Line
 element.  The 1-day suspension certainly is an adverse em-
ployment action.  However, I co
nclude that the Government has 
not established the fourth 
Wright Line
 requirement, a link be-
tween the protected activity and the adverse employment ac-
tion. To demonstrate such a conne
ction, the General Counsel 
notes that Lyles™ suspension came soon after Smith had learned 
about their discussion of ﬁunion 
businessﬂ and that this proxim-
ity in time suggests a causal co
nnection.  The General Counsel 
also argues that when Smith told Lyles and Bowser that they 
could not discuss ﬁunion busine
ssﬂ while on worktime, this 
instruction manifested Respondent™s hostility towards the Un-
ion. The General Counsel correctly notes that a supervisor™s re-
mark can provide evidence of antiunion animus even if the 
complaint does not allege that the statement violated Section 
8(a)(1).  Accordingly, if Smith™s statement to Lyles and Bow-
serŠthat they could not disc
uss ﬁunion businessﬂ while on 
working timeŠafforded evidence of unlawful motivation, I 
certainly would consider it.  However, a careful assessment of 
Smith™s comment leads me to conc
lude that it does not provide 
evidence of unlaw
ful motivation. 
The complaint does not require me to decide whether 
Smith™s remark violated Sectio
n 8(a)(1) and I reach no conclu-
sions on that point.  However, solely for the sake of analysis, I 
will assume here that the statement would indeed constitute an 
8(a)(1) violation.  That finding 
of a violation would not relieve 
me of the duty of evaluating how much weight to give this 
conduct in considering Respondent
™s motivation for suspending 
Lyles. 
Typically, if an employer commits an 8(a)(1) violation and 
later disciplines an employee, the 8(a)(1) conduct provides 
some evidence relevant to the employer™s motivation for im-

posing discipline.  However, the weight properly attached to 
this evidence can vary widely, depending on specific circum-
stances.  For example, an 8(a)(1) violation which preceded the 
discipline by only a small time period probably would weigh 
heavier on the scales than a similar violation which was remote 
in time.  On the other hand, an 8(a)(1) violation committed at 
another location by a supervisor totally uninvolved in the later 
disciplinary decision would carry much less weight. 
Thus, a judge must avoid a ﬁcookie cutterﬂ approach which 
automatically attaches the same probative weight to every 
8(a)(1) violation.  That would turn the issue of motivation into 
a conclusion of law when, in real
ity, it presents questions of 
fact which must be answered through a careful examination of 
the evidence.  To assess how much any prior act reveals moti-
vation for a subsequent act, the trier of fact must draw upon 
logic, common sense, and at leas
t a smattering of familiarity 
with human nature. 
As noted above, I assume for the 
sake of analysis that Assis-
tant Plant Manager Smith violated Section 8(a)(1) when he told 
Lyles and Bowser that they c
ould not discuss ﬁunion businessﬂ 
during working time.  That would 
be true regardless of Smith™s 
motivation for making the statemen
t, because in general, proof 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 614 
of an 8(a)(1) violation does not require evidence of motivation.  
The lawfulness of a statement depends not on why a supervisor 
said it but what effect it reas
onably would have on employees™ 
exercise of protected rights. 
Logic and common sense urge that, should a supervisor pro-
hibit employee discussion of a union during an organizing 
campaign, that action probably reflects some hostility towards 
the union.  In the present case, Smith did not make such a 
statement during an organizing
 campaign, but 2-1/2 months 
after the Union had won that campaign, in fact, after the Re-
spondent had recognized the Union and begun bargaining with 
it.  Even in these circumstances, Smith™s remark still might 
suggest the presence of animus, 
but to determine its exact sig-
nificance, the remark must be considered in its total context. 
Undisputed evidence establishes that when Smith told Lyles 
and Bowser that they could not
 discuss ﬁunion businessﬂ during 
working time, he also made clear that the prohibition was to 
prevent a slowdown in production.  That explanation, of course 
would not prevent the rule itself from failing the lawfulness test 
because the reasonable effect, not intent, determines whether a 
work rule violates Section 8(a)
(1), and this rule singled out 
protected activity for disc
riminatory treatment. 
However, Smith™s motivation in
 announcing the rule is rele-
vant to another issue, the extent to which the rule evinces an 
intent to discriminate unlawfully
 against union adherents.  Evi-
dence which shows not only a hostile attitude towards the Un-
ion but also a reason or inclination to act on it provides persua-
sive evidence of a link between the protected activities and the 
adverse employment action.  An absence of such evidence 
makes a nexus less likely. 
In considering this issue, I ma
y take into account Bowser™s 
testimony that when Smith told them that they could not dis-
cuss ﬁunion businessﬂ on working 
time, he explained, in Bow-
ser™s words, that ﬁour discu
ssions were disrupting our work 
production.ﬂ  Other testimony 
corroborates Bowser on this 
point and I find that Smith did give
 this explanation for the rule.  
Based on uncontradicted testimony, I also find that Smith told 
Bowser and Lyles that they 
could discuss ﬁunion businessﬂ 
during breaktime and dinner time.  Although this statement 
would not render the rule itself 
any more lawful, it does make 
me a bit more reluctant to infer animus simply from the rule™s 
existence. 
Moreover, other evidence supports the conclusion that con-
cerns about production, not hostility towards the Union, moti-
vated Smith.  The record establishes that Respondent was in-
deed having production problems,
 and that these problems be-
came so serious that Respondent ultimately replaced the plant 
manager with another.  Thus, th
e rule owed its existence, at 
least in part, to a legitimate business-related reason. 
Another factor also must be considered.  Smith knew that 
both Lyles and Bowser had been
 discussing ﬁunion businessﬂ 
during working time.  However,
 Respondent only disciplined 
Lyles.  If Respondent really was, in fact, hostile to union activi-
ty, it likely would have disciplin
ed both of the employees who 
had been talking about union bus
iness while production slowed. 
In these circumstances, I conclude that Smith™s rule prohibit-
ing the discussion of union business during working time does 
not establish that antiunion anim
us was a substantial motivating 
factor in the decision to suspend Lyles.  Therefore, to satisfy 
the fourth Wright Line
 requirement, the Government must pre-
sent additional persuasive evidence of animus. 
The General Counsel contends th
at animus may be inferred 
from Respondent™s failure to cal
l its vice president, Steve 
Frates, to testify.  Citing 
International Automated Machines,
 285 NLRB 1122, 1123 (1987), the General Counsel argues that 
ﬁ[w]here a witness to a disputed event is favorably disposed 
toward one party or another an
d that party does not call the 
witness, the Board infers that had the witness testified his ac-
counts would have been adverse to
 the party with whom he is 
associated.ﬂ 
Certainly, in some instances 
a judge appropriately may draw 
an inference from a respondent™s unexplained failure to call one 
of its managers when that pers
on has relevant knowledge con-
cerning a disputed fact.  However, the judge must be careful not 
to apply this principle in a way which improperly shifts the 
burden of proof.  Additionally, 
prudence favors caution in using 
an absence of evidence to prove an affirmative fact. 
If the General Counsel had presented evidence which Re-
spondent manifestly had needed to
 rebut, and if Frates clearly 
appeared to be the one who could do the rebutting, Respond-
ent™s failure to call him would raise an eyebrow, or a suspicion, 
or perhaps even justify drawing an adverse inference.  Such 
circumstances do not appear in this case. 
Respondent did not have to de
cide which witnesses to call 
until after the Government rested its case.  Based on the evi-
dence presented by the General 
Counsel, I cannot conclude that 
Respondent would consider it esse
ntial to call Frates, a member 
of senior management, rather than rely on the testimony of the 
managers at the plant level. 
 Respondent™s counsel had cross-
examined the Government™s wi
tnesses and could make a judg-
ment concerning their credibility.  That assessment, in turn, 
could lead to the conclusion that rebuttal testimony by Frates 
was not necessary. 
My observations of the witnesse
s lead me to conclude that 
the testimony of Bowser and Lyles should be viewed with some 
skepticism.  In particular, I have concerns about the reliability 
of Lyles™ testimony.  Lyles, who suspected that Small had 
complained about him to Manager Smith, initially denied doing 
anything to retaliate.  However,
 on cross-examination, he ad-
mitted a retaliatory motive for redirecting a fan away from 
Small and, when Small protes
ted, saying, ﬁ[W]e™re doing it 
now.ﬂ Although he did not admit doing anything to Small other 
than turning the fan away fro
m him, Lyles™ acknowledgement 
that he had a retaliatory intent indicates a significant level of 
interpersonal conflict in the workplace.  The existence of this 
tension increases the plausibility
 that management acted quick-
ly to prevent its escalation.  The presence of legitimate reasons 
for management™s action does not rule out the possibility that 
an unlawful motive also affected the decision to discipline, but 
such a motive should not simply be assumed without credible 
evidence. 
Absent the adverse inference which the General Counsel 
seeks because Frates did not testifyŠan inference I conclude is 
unwarranted and which I will not drawŠthe credible evidence 
is insufficient to establish the 
requisite nexus between the pro-
 MESKER DOOR
, INC. 615
tected activities of Lyles and Bowser and the suspension which 
Lyles received.  Accordingly, I further conclude that the Gov-
ernment has not satisfied all four 
Wright Line
 requirements.  In 
these circumstances, I recommend that the Board dismiss the 
allegations related to complain
t paragraph 16(a). In case the 
Board should disagree with my conclusion that the General 
Counsel did not make what sometim
es has been called a ﬁprima 
facie case,ﬂ I will continue the 
Wright Line
 analysis.  Should 
the burden shift to Respondent to
 rebut the Government™s case, 
I would conclude that Respondent™s
 evidence does not carry the 
rebuttal burden. 
In general, rebutting the General Counsel™s case requires a 
respondent to demonstrate that 
it would have taken the same 
action even if the employee receiving the discipline had not 
engaged in protected 
activities.  A responde
nt typically offers 
proof, in the form of testimony
 and personnel records, showing 
that it had accorded the same treatment to similarly situated 
employees who were not
 union adherents. 
When a respondent has relativel
y few employees, it may not 
be possible to find another empl
oyee who engaged in the same 
type of conduct.  In that circ
umstance, how the respondent dealt 
with a somewhat similar but not identical situation still may 
provide a basis for comparison. 
Respondent pointed to an instance in which it discharged an 
employee who had threatened anot
her employee with a knife.   
Obviously, a threat with a weapon may warrant a different re-
sponse than a threat solely with words.  Although Respondent™s 
decision to discharge the knife-wielding employee is not pa-
tently inconsistent with its de
cision only to suspend Lyles for a 
day, the two situations are not
 similar enough to allow a mean-
ingful comparison. In September 2004, as a prac
tical joke, employee Don Lar-
son had placed ﬁchocksﬂ (pieces of wood) behind the tires of 
another employee™s vehicle so that when the driver backed up, 
he would be surprised by a bump.
  This attempted joke caused 
little hazard, but nonetheless, 
Respondent suspended Larson for 
a day.  Here, again, the factual differences prevent the drawing 
of any firm conclusions. 
The situation factually closest to the suspension of Lyles for 
threatening Small involved, iron
ically, the contemplated sus-
pension of Small for threatenin
g another employee, Gary Bai-
ley.  Respondent issued Lyles the suspension notice in early 
June.  About a month later, dur
ing a negotiating session, union 
committeeman Rollie Powell informed management that Ken-
neth Small had threatened to 
hit another employee with some 
frame material.  The record does not offer a definitive account 
of what happened, but it suggests that Bailey had come up to 
where Small was working and made a remark which reasonably 
would be considered insulting. 
 Reportedly, Small reacted by 
saying that if Bailey didn™t get ﬁout of my face with that stuff,ﬂ 
Small would pick up one of the frames and hit Bailey ﬁup the 
side of the head.ﬂ 
Manager Torres met with Small, who admitted threatening 
Bailey.  Union bargaining committee member Rollie Powell 
also attended the meeting in a ca
pacity similar to shop steward.  
According to Torres, initially he intended to suspend Small but, 
after discussing the matter with Powell, decided instead to issue 
a written warning. 
It is easy to imagineŠparticularly for someone familiar with 
labor relationsŠthe shop stew
ard pleading and imploring on 
the employee™s behalf and the resolute manager gradually 
yielding to the steward™s cont
inued entreaties.  However, a 
careful examination of Torres™ testimony reveals a rather dif-
ferent picture. From Torres™ testimony, which I credit, I infer that Torres, 
not Powell, advanced the proposal to reduce Small™s discipline 
from a suspension to a written warning.  Torres testified that he 
remembered talking to Rollie [Powell] and telling Rollie that ﬁI 
was prepared to give Kenneth [Small] a day off, because that is 
what we had done to Anthony Lyles, for making the threat.  But 
since theŠsome time had passed, I was willing to either give 

him the 1-day suspension or give him a written write up.  And 
Rollie asked that I give him a written write up.ﬂ 
The options which Torres offered PowellŠsuspending Small 
or simply warning himŠprovided 
as much real choice as ask-
ing someone whether he would rather have a bowl of honey or 
be stung by the bees.  No union official is going to choose the 
harsher discipline for an empl
oyee the union represents.  Re-
spondent, not the Union, bears responsibility for deciding to 
impose a milder discipline on Small than Lyles received. 
After Respondent issued the written warning to Small, the 
Union then requested that management reduce the discipline 
imposed on Lyles from a suspension to
 a warning.  It also asked 
Respondent to pay Lyles for the day he didn™t work.  Respond-
ent would not agree to pay Lyles for this time, but it did agree 
to reduce Lyles™ discipline from a suspension to a written warn-
ing. Thus, although Respondent discip
lined both Lyles and Small 
for similar conductŠthreatening another employeeŠLyles 
received significantly harsher discipline than Small.  Lyles lost 
a day™s pay.  Small did not.  The evidence therefore does not 
show that Respondent treated th
e union adherent the same way 
it treated another similarly situated employee.  Accordingly, if 
the General Counsel had establis
hed the initial four elements, 
thus, placing a rebuttal burden on Respondent, I would con-
clude that Respondent had not ca
rried that burden.  However, 
for the reasons stated above, I ha
ve concluded that the credited 
evidence does not prove the fourth 
Wright Line
 requirement.  
Therefore, I recommend that the Board dismiss the allegations 
associated with complaint paragraph 16(a). 
6.  Complaint paragraph 16(b) 
Complaint paragraph 16(b) alleges that on October 13, 2005, 
Respondent imposed a 1-day suspension on employee Rollie 
Powell.  Respondent admits doi
ng so.  However, Respondent 
denies that it suspended Powell because of employees™ union 
activities and concerted protected activities and because em-
ployees filed charges and gave 
testimony pursuant to the Act, 
as alleged in complaint paragraph 
18.   It also denies that its 
conduct violated Section 8(a)(1), 
(3), and (4) of the Act, as 
alleged in complaint 
paragraphs 27 and 28. 
Based on my observations of th
e witnesses, I conclude that 
Rollie Powell gave the most reliable testimony concerning the 
events relevant to these allegations.  I resolve any conflicts in 
the testimony by crediting Powell. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 616 
As noted above, Powell was a member of the Union™s nego-
tiating committee.  The Union and Respondent had scheduled a 
bargaining session for October 
12, 2005.  However, a Board 
agent investigating an unfair labor practice charge against Re-
spondent arranged to interview 
witnesses on this same date.  
The agent scheduled interviews 
with Respondent™s witnesses in 
the morning on October 12, with 
other interviews set later in 
the day. 
Bargaining sessions typically be
gan, or were scheduled to 
begin, at 8 a.m., but the Board 
agent™s visit on the morning of 
October 12 necessitated a change 
in plans.  On October 10, 
2005, Plant Manager Torres told Po
well that they were moving 
the starting time of the October 12 meeting to 1 p.m. because of 
the Board agent™s visit.  Powell suggested that they postpone 
the bargaining session rather than begin in the afternoon and 
Torres replied, ﬁI™ll get back to you.ﬂ 
The next day, October 11, Torres informed Powell that the 
bargaining session would remain sc
heduled to begin at 1 p.m. 
the next day.  Torres said, ﬁWe talked about it.  We want you to 
come into work at 6:00 in the morning,ﬂ which was Powell™s 
usual starting time, and work until 11 a.m., time when Powell 
usually began his lunchbreak.  Torres told Powell he could go 
home at that time and then go to the Hampton Inn, where the 
bargaining session would be held. 
On October 12, Powell left at 
11 a.m., as Torres had instruct-
ed, went home, changed clothes,
 and arrived at the Hampton 
Inn at 12:50 p.m., that is, 10 minutes before the bargaining 
session was scheduled to begin. 
 The remaining members of the 
Union™s bargaining committee arrived and then went into the 
negotiating room at 1 p.m., disc
overing that no one on the Re-
spondent™s bargaining team was there. 
When Respondent™s negotiators still had not arrived by 1:15 
p.m., Union Representative Ande
rson tried unsuccessfully to 
reach the Respondent™s chief negotiator, Attorney Kaspers.  
Anderson then phoned Plant Manager Torres, but again got no 
answer. 
The union negotiators continued to wait.  Powell had men-
tioned to Anderson that he needed to be at the union hall by 3 
p.m. to meet with the Board investigator, and that he intended 
to explain his situation to th
e Respondent™s representatives 
when they arrived and then leave.  However, when Respond-
ent™s negotiators still had not arrived by 1:50 p.m., he said, ﬁI 
have to go.  I don™t even know if these other people are going to 
show up.  I have to go.ﬂ  He then left. 
Respondent™s negotiators arrived 
somewhat later.  Based on 
Regan Long™s testimony, which 
I credit, I find that the mem-
bers of Respondent™s bargaining committee arrived some time 
around 2:30 p.m.  Long further te
stified that Attorney Kaspers 
said, ﬁI guess a thanks should be in order to you guys for tying 
us up all morning with the NLRB Charges.ﬂ  Long quoted 
Kaspers as adding, ﬁ[T]he cost of 
all this litigation . . . whatever 
raises you was going to get, you™re not going to get.ﬂ 
Kaspers, who represented Respondent at the hearing, was 
present when Long gave the te
stimony quoted above.  Later, 
Kaspers took the witness stand a
nd thus had an opportunity to 
deny the words which Long attribut
ed to him.  Kaspers did not.  
Accordingly, I find that Kasper
s did make the statement quoted 
above. For the reasons discussed above in connection with com-
plaint paragraph 12, I have conc
luded that Kaspers™ statement 
violated Section 8(a)(1) of the 
Act.  Additionally, Kaspers™ 
words on this occasion are consistent with other evidence indi-
cating that the unfair labor pr
actice charges vexed Respondent 
considerably. 
When Kaspers asked about Po
well™s whereabouts, Long re-
plied that he had an appointment.  The record does not indicate 
that any member of the Union™s negotiating committee revealed 
that Powell™s appointment was with a Board investigator. 
The negotiators met again the ne
xt day, October 13.  Kaspers 
asked Powell where he had been the previous day.  Powell 
replied that he was ﬁtaking so
me people out for an NLRB in-
vestigation.ﬂ  According to Powell, Kaspers said, ﬁThe Compa-
ny doesn™t pay you to investigate.  You are suspended for a 

day.  That will be tomorrow.  Enjoy your day off.  You are 
going to lose a day from your a
ttendance.ﬂ  Kaspers added, 
ﬁYou lied.  You weren™t here.ﬂ 
At this point, Long interjected 
that Powell had been at the 
bargaining location.  Powell confirmed that he had been pre-
sent.  ﬁYes, I was here,ﬂ he told Kaspers.  ﬁYou weren™t here.ﬂ 
Union Representative Anderson then told Kaspers, ﬁWe tried 
to get hold of you twice.ﬂ 
Powell told Kaspers that he had not lied and hadn™t done an-
ything he felt was wrong.  Kaspers replied, ﬁNo, you lied.  
That™s it.  And you are going to get your day off.ﬂ 
In general, other witnesses co
rroborate Powell™s testimony.  
Although there are some differen
ces between Powell™s account 
and those of other witnesses, th
at is not surprising considering 
the amount of time which elapsed between the event and the 
hearing.  Minor differences co
mmonly appear in the testimony 
of various witnesses to the same event, except, of course, in the 
rare instances of collusion. 
Accordingly, it doesn™t damage the credibility of either Pow-
ell or Long that, for example, Powell quoted Kaspers as saying 
that the ﬁCompany doesn™t pay 
you to investigateﬂ but Long 
quoted him as saying, ﬁ[W]e let you off work to come to nego-
tiations, not to go to the NLRB agent.ﬂ  Well more than a year 
had elapsed between the event and 
the testimony about
 it.  It is 
not surprising that, although both witnesses recalled the gist of 
Kaspers™ remark, they differed as to his exact words. 
It also is not surprising that
 Powell provided more detail.  
Kaspers™ announcement that Powell would be suspended, and 
his refusal to back down even af
ter hearing the circumstances, 
harmed Powell directly in a way it did not harm the other wit-
nesses.  Typically, the most vi
vid memories concern events 
which evoke strong emotion.  Po
well, more than anyone else, 
had reason to react emotionally
 to the announcement that he 
would be suspended.  But even
 more significa
ntly, Kaspers 
insisted that Powell had lied.  Almost always, calling someone 
a liar will prompt 
an emotional respons
e in that person. 
Moreover, Kaspers was present during the hearing when 
Powell gave the testimony quoted 
above.  Later, Kaspers took 
the stand as a witness for Respon
dent.  Most certainly, it would 
have been in Kaspers™ interest, and in his client™s interest, to 
deny making the statements which Powell had attributed him.  
However, Kaspers did not.  MESKER DOOR
, INC. 617
Although Kaspers, as a witne
ss, did not deny making the 
statements quoted above, Kasper
s, as the Respondent™s attor-
ney, did assail Powell™s credibility during oral argument.  
Kaspers pointed to a seeming 
inconsistency between Powell™s 
testimony on direct and cross-examination. 
Kaspers noted that on direct examination, Powell had testi-
fied that, at the beginning of 
the October 13 bargaining session, 
Kaspers asked Powell where he had been the previous day and 
Powell replied that he had been 
taking some people out for an 
NLRB investigation.  However,
 at one point during cross-
examination, Powell 
stated that Kaspers had announced the 
suspension without asking Powell where he had been.  Here is 
the specific testimony to which Kaspers referred: 
 Q.  Mr. Powell, when the Company went to bed on the 
evening of October 12th, all it had was knowing that you 
left at 11:00 in the morning to attend bargaining, and no 
further communication that your absence was for any oth-
er reason than atte
nding bargaining. 
MR. DOYLE:  I object, Your Honor, to the
Što counsel 
calling for Mr. Powell to advise what information the 
Company had. 
JUDGE 
LOCKE:  Rephrase the question, please. 
. . . . 
BY MR. KASPERS
: Q.  As far as you know, the only information that the 
Company had when it went to bed on the evening of Octo-
ber 12, was that you had taken 
off work at 11:00 to attend 
the bargaining, and that you
Šand no other communica-
tion was made as to any reason other than attending bar-
gaining, that you missed the second half of the day. 
A.  If you had asked me, I would have told you when I 
came in the next day.  You di
dn™t ask me.  You just arbi-
trarily said, ﬁYou™re a liar.  You™re suspended.ﬂ 
 Clearly, Respondent has identif
ied an inconsistency between 
Powell™s testimony on direct and cross-examination.  Potential-
ly, the testimony on cross-examination, quoted above, could 
cause significant damage to Po
well™s credibility, because it 
appears to amount to an admission which was not in Powell™s 
interest to make. 
The complaint alleges that Respondent™s suspension of Pow-
ell violated both Section 8(a)(3) and (4) of the Act, the latter 
making it unlawful to discrimina
te against an employee be-
cause he had filed charges or gi
ven testimony under the Act.  If 
Respondent did not know about Powell™s activities with the 
Board agent at the time manageme
nt decided to suspend him, 
that lack of knowledge would undercut the 8(a)(4) allegation.  
Powell™s testimony on cross-examination, that Kaspers hadn™t 
asked him where he had been, s
upports a finding that manage-
ment did not know about Powell™
s participation in the NLRB 
investigation. 
However, three other witne
ssesŠMorris Anderson, Regan 
Long, and Anthony JohnsonŠgave testimony supporting the 
conclusion that Powell had disc
losed his October 12 protected 
activities before Respondent suspe
nded him.  In light of this 
testimony, I believe Powell™s
 inconsistent answer, quoted 
above, resulted from confusion. 
Mr. Kaspers™ initial question did not concern what Powell 
told Respondent on October 13, but
 rather what he told Re-
spondent on October 12.  After 
an objection, I asked Respond-
ent™s counsel to rephrase the question.   In doing so, Respond-
ent™s counsel again focused on the knowledge Respondent pos-
sessed on October 12.  It is quite possible that by this point, the 
witness had become confused.  
Respondent also pointed to the 
following testimony which Union Representative Anderson 
gave on cross-examination: 
 Q.  Do you remember the first substantive thing I said 
on October 13 when that day star
ted, I asked Rollie Powell 
a question, I said, Rollie, 
did you obtain authorization 
from the company to leave work at 11:00 o™clock yester-
day so you could attend barg
aining?  And he responded, 
yes. 
[A.]  Yes, he did. 
Q.  And I responded by saying, then I™ve got good 
news and bad news.  The good news is you are not fired 
the way Ray Brooks was fired when he falsified the reason 
that he was absent from work. The bad news is for not giv-ing the company a straight reason why you were absent af-
ter 11:00 o™clock yesterday, you brought yourself a one-
day suspension which will be served tomorrow because 
we are not negotiating tomorrow and if we suspend you 
today that would interfere with the bargaining. 
A.  I remember that verbatim.  You just let exactly the 
way you said it. 
 At first glance, this testimony 
may seem to be at odds with 
Anderson™s testimony on direct 
examination.  Specifically, 
Anderson had testified that A
ttorney Kaspers and Manager 
Torres had asked Powell about hi
s whereabouts and what he 
was doing on October 12, ﬁand after he answered them the 
company took a short break.  They took a recess and I believe 
after the recess they came back to the room where we were 
negotiating the contract and I believe at that time [was] when 
the company counsel informed Mr. Powell that he was going to 
be suspended one day for giving the companyŠI believe he 
said false information.ﬂ 
During cross-examination, Respondent did not ask Anderson 
specifically whether Kaspers 
and Torres had inquired about 
Powell™s whereabouts and activities the previous afternoon.  
Respondent also didn™t ask Ande
rson if Powell had disclosed 
his involvement in the Board™s in
vestigation. Accordingly, I do 
not conclude that Anderson™s 
testimony on cross-examination 
necessarily is inconsistent with his testimony on direct exami-
nation. 
As discussed above, the testimon
y of another witness, Regan 
Long, leaves no doubt that Respondent knew about Powell™s 
participation in the Board inves
tigation before it informed him 
he had been suspended.  The te
stimony of the third employee 
on the Union™s bargaining committee is equally convincing.  
During the Respondent™s cross-examination of Anthony John-
son, Kaspers sought to elicit te
stimony similar to Anderson™s 
testimony on cross-examination,
 excerpted above.  Johnson 
balked: 
 Q.  
Šthe first thing I said when I sat down at that table 
was asking Rollie Powell did you get company authoriza-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 618 
tion to be absent to leave work at eleven o™clock yesterday 
to attend the bargaining, and he said yes. 
A.  Huh uh.  No.  Seemed 
like what you did first thing 
was ask him where he was.  You didn™t
Šyou asked him 
where he was because
Šand then he told you where he 
went.  Plant Manager Torres did not te
stify that Powell disclosed 
his protected activity
 before Kaspers announced the suspension 
on October 13.  However, it does
n™t squarely exclude that pos-
sibility.  Significantly, one portion of Torres™ testimony casts 
doubt on the sequence of events propounded by Respondent™s 
counsel.  In that scenario, Kasp
ers simply asked Powell if he 
had obtained authorization to leav
e work at 11 o™clock a.m. to 
attend bargaining and then, when Powell answered affirmative-
ly, then and there told Powell th
at he was being suspended for a 
day. 
Such a fast-paced chain of events would indicate that 
Kaspers made the decision, on the spot and without consulting 
his client, to suspend Powell fo
r a day.  However, when asked 
who made the decision to suspend 
Powell, Torres testified, ﬁI 
believe that was my decision.ﬂ 
For still another reason, I reject the argument that Kaspers, 
on October 13, simply asked Powe
ll if he had received permis-
sion to leave work at 11 a.m. to attend bargaining, received an 
affirmative answer and then, without further inquiry, told Pow-
ell he was being suspended.  Such a brusk and precipitous ac-
tion would be out of character. 
During the 9 days of hearing, Kaspers consistently impressed 
me with his intellect, his meticulous attention to detail, and his 
civility and professiona
lism.  A lawyer of his intellect certainly 
would recognize that Powell™s
 absence from the bargaining 
table on October 12 did not, by it
self, indicate that Powell had 
intended to deceive his supervisor when he received permission 
to leave work early.  A lawyer of Kaspers™ meticulousness 
would not jump to a hasty conclusion about Powell without 
first ascertaining al
l the facts, including 
what Powell was doing 
on the afternoon of October 12 and why he wasn™t at the bar-
gaining session.  A lawyer of Ka
spers™ civility and profession-
alism would not accuse Powell of lying without first inviting 
him to present his side of the story and considering it. 
In sum, it would be quite out of character for Kaspers to im-
pose discipline summarily on Po
well without at least asking 
what Powell had been doing the previous afternoon and why he 
wasn™t at the bargaining table.
  Moreover, Kaspers took the 
witness stand after having heard ot
her witnesses testify that he 
had asked Powell about his activities the previous afternoon 
and that Powell had revealed hi
s participation in the Board™s 
investigation.  If this testimony had not been true, Kaspers 
would have contradicted it when
 he took the witness stand.  
However, he did not.  For all these reasons, I conclude that, 
before informing Powell that 
he was suspended, Kaspers 
learned that Powell had been participating in the Board™s inves-
tigation. 
It may be noted that even if I assumed, for the sake of analy-
sis, that Respondent had not 
known about Powell™s protected 
activity before Kaspers announced the suspension, the immedi-
ate objections plainly placed Re
spondent on notice that Powell 
had been engaging in protected 
activity.  The suspension was 
not to take effect until the next
 day, so Respondent had time to 
rescind it.  However, notwith
standing its knowledge of Pow-
ell™s protected activities, it proceeded with the suspension. 
Before deciding which analytical framework should be used 
in evaluating the facts, some 
further discussion may be war-
ranted concerning the exact reason that Respondent disciplined 
Powell.  Based on Powell™s credited testimony, I have found 
that when Kaspers announced the suspension, he told Powell, 
ﬁThe Company doesn™t pay you to investigate.  You are sus-
pended for a day. . . .  You lied.  You weren™t here.ﬂ  This re-
mark indicates that Respondent
 suspended Powell for suppos-
edly telling a falsehood.  It is im
portant to ascertain, as exactly 
as possible, the nature of the claimed ﬁfalsehood.ﬂ 
Although Kaspers told Powell that the ﬁCompany doesn™t 
pay you to investigate,ﬂ Respondent did not pay Powell or any 
of the Union™s negotiating committee members for the time 
they spent in negotiations.  Rather, the Union paid them.  While 
at the bargaining table, they 
were off Respondent™s clock and 
on the Union™s.  Accordingly, I cannot conclude that Respond-
ent disciplined Powell for taking money to perform a task and 

then failing to do it. 
Instead, Kaspers™ claim that Powell lied appears to mean that 
Powell gave a false reason for requesting to leave work early.  
In fact, Powell did not request to
 leave work early but instead 
was following Torres™ instruction.  But even assuming for the 
sake of analysis that Powell had, in fact said, ﬁI™m leaving work 
early to attend the bargaining session,ﬂ that statement would 
not have been a lie.  Powell inde
ed had been present at the ne-
gotiating site at the appointe
d time, a fact Respondent knew 
when it imposed the discipline.  Powell™s presence at the bar-
gaining table clearly negates any inference that he falsely stated 
his intentions when leaving work. 
Nonetheless, Respondent either 
is claiming that Powell gave 
one reason for leaving work early while actually intending to 
do something else, or else that 
he later gave Respondent a false 
explanation concerning where he
 had been.  Thus, Respondent 
issued Powell an ﬁEmployee Disciplinary Reportﬂ which stated, 
in part: 
 On 10/12/05 Rollie Powell left Mesker Door at 11:00 
a.m. for the stated purpose of attending a bargaining ses-
sion between the United Steelworkers Union and Mesker 
Door scheduled for that afternoon.  While the commence-
ment of the scheduled barg
aining session was somewhat 
delayed, the bargaining session lasted more than 2-1/2 
hours on 10/12.  Rollie Powell was not present for and did 
not participate in any part of the more than 1-1/2 hour bar-

gaining session.  Mr. Powell™s 
absence during the last half 
of the workday on 10/12 was, therefore, not only unex-
cused, but the reason he provided to the Company prior to 
leaving work on 10/12 proved to be a false reason.  While 
providing the Company with a false reason for being ab-
sent from work is a serious 
offense for which immediate termination may be appropria
te (see, for example, the 
2004 termination of Roy Brooks for falsifying the reason 
for his absence from work), in the interest of reducing the 
negative effect that Mr. Powell™s absence from the 2-1/2 
 MESKER DOOR
, INC. 619
hour bargaining session on the afternoon of 10/12 had on 
the progress that the Union and the Company have been 
making at the bargaining tabl
e, the decision was made not 
to terminate Mr. Powell™s employment but to instead give 
him only a one day suspension without pay for falsifying 
the reason for his absence from work on the afternoon of 
10/12.  The phrase ﬁproviding the Company with a false reason for 
being absent from workﬂ reasonably could imply either that an 
employee lied to obtain permission to leave or, after returning 
from an absence, lied about what he had been doing or where 
he had been.  The record estab
lishes that Powell had done nei-
ther. 
The credited evidence convincin
gly establishes that Powell 
did not falsify the reason for his 
absence from work at any time.  
Even assuming that Powell had said he was leaving work to go 
to the bargaining session, that is
 precisely what he did.  Moreo-
ver, he later explained to Re
spondent™s negotiators exactly 
where he had been, namely, with the Board agent.  Respondent 
therefore had no reason to accuse him of any kind of falsehood. 
The process of applying the law to the facts must begin with 
a determination of what analytic
al framework should be used to 
evaluate the evidence.  In general, the Board does not perform a 
Wright Line
 analysis when an employer ostensibly disciplines 
an employee for misconduct committed while the employee 
was engaged in protected activity.  In that circumstance, the 
appropriate inquiry focuses on 
whether the claimed misconduct 
is so egregious that it removes the employee from the protec-
tion of the Act.  
Beverly Health & Rehabilitation Services,
 346 
NLRB 1319 (2006).  Sometimes, this method of analyze is 
called the 
Burnup & Sims
 framework because of the Supreme 
Court decision which informed its development.  See 
NLRB v. 
Burnup & Sims, Inc.,
 379 U.S. 21 (1964). 
Under the Burnup & Sims
 framework, the General Counsel 
bears the threshold burden of establishing that an employee had 
engaged in protected activity and that the disciplinary action 
resulted from conduct associated w
ith that activity.  Once the 
General Counsel has carried th
is burden, the respondent may 
rebut the Government™s case by 
showing that it held an honest 
belief that the employee had 
engaged in misconduct during the 
course of that protected activity.  Proof that the respondent held 
such an honest belief defeats 
the Government™s case unless the 
General Counsel then can prove th
at the employee actually did 
not engage in the misconduct.  See, e.g., 
Pratt Towers, Inc.,
 338 NLRB 61 (2002). 
However, this analytical fr
amework should not be used 
where the respondent did not hold an honest, good-faith belief 

that the disciplined employee 
had engaged in misconduct.  If 
such a belief does not exist, then the Board analyzes the facts 
using the Wright Line
 framework.  See 
Primo Electric,
 345 
NLRB 1187 (2005). 
Accordingly, whether the 
Burnup & Sims
 or the 
Wright Line 
framework should be used in this case turns on whether Re-
spondent held an honest, good-faith belief that Powell had en-
gaged in misconduct.  The credited evidence compels a conclu-
sion that Respondent did not hold such a good-faith, honest 
belief. Respondent™s assertion that Powe
ll lied assumes that Powell 
asked management for permission 
to leave work at 11 a.m. on 
October 12 and, to support that re
quest, falsely re
presented that 
he needed to leave at that time to participate in the negotiations.  
However, Powell™s credited test
imony establishes that he did 
not initiate such a request.  Rather, Plant Manager Torres in-
formed Powell of the change in meeting time and instructed 
Powell to leave work at 11 a.m. 
Thus, Respondent™s argument that
 Powell lied is not based 
on anything Powell said to Plant Manager Torres.  Rather, he 
supposedly misled mana
gement by what he did not say.  Thus, 
Respondent elicited this testim
ony from Plant Manager Torres: 
 Q.  At any point on October 12, did Rollie Powell 
communicate to you or to your knowledge to anyone in 
the company that he needed to be absent from work for 
any reason other than to attend the bargaining? 
A.  No, he did not. 
 Powell™s supposed failure to re
quest time off for another rea-
son becomes, in Respondent™s ar
gument, a lie.  However, this 
argument not only is disingenuous but transparently so. 
Credited evidence establishes that the management negotia-
tors did not arrive at the meeting place until about 1-1/2 hours 
after the scheduled time.  The 
Union tried unsuccessfully twice 
to contact them but could not 
get through.  Moreover, it should 
have been easy for the Responde
nt™s negotiators to get a mes-
sage to the Union™s bargaining team by calling the front desk of 
the hotel where they were going to meet.  Instead, the union 
negotiators waited without kno
wing when their counterparts 
would arrive, if at all. 
On October 13, Powell made it 
clear to Kaspers and Torres 
that he had indeed been present at the meeting site, where he 
waited for nearly an hour before 
deciding to leave.  Others on 
the Union™s team confirmed to Ka
spers and Torres that Powell 
had been present and Union Repr
esentative Anderson told them 
that he had tried unsuccessfully, twice, to contact them by tele-
phone. Both Kaspers and Torres testif
ied, but neither offered any 
reason to disbelieve the information the union negotiators had 
provided.  If Respondent had a 
reason to doubt that Powell had 
been present at the meeting site on October 12, surely Kaspers 
and Torres would have described such a reason in their testi-
mony.  Likewise, if Respondent had any reason to doubt that 
the union negotiators had tried to contact the management 
team, Kaspers and Torres would have made this reason clear 
when they took the witness stand. 
Respondent has cited no basis fo
r an honest belief that Pow-
ell had tried to deceive management
 or otherwise had told a lie.  
Moreover, the information provided by the Union™s negotiators, 
including Powell himself, ga
ve Respondent good reasons to 
believe that Powell had not been deceptive.  Respondent ad-
hered to its claimŠthat Powell had liedŠeven in the absence 
of evidence to support that claim and in the presence of evi-
dence which contradicted it.  
More than that, Respondent of-
fered no explanation for doing so
.  Accordingly, Respondent 
has failed to establish that it 
held an honest, good-faith belief 
that Powell had engaged in misconduct. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 620 
Were I to conclude that Respondent held an honest belief 
that Powell had lied, or otherwise engaged in misconduct, I 
would then examine whether such misconduct was so egregious 
as to deprive him of the protection of the Act.  Here, Powell™s 
only possible ﬁmisconductﬂ was to
 leave the bargaining site 
before the management negotiators
 arrived.  Therefore, were I 
to analyze this case under the 
Burnup & Sims
 framework, I 
would conclude that 
this ﬁmisconductﬂŠif it
 can even be called 
misconductŠwasn™t so egregious. 
 After waiting long past the 
scheduled starting time, and after attempts to contact the Re-
spondent™s negotiators had been unsuccessful, Powell left.  As 
noted above, Respondent wasn™t 
paying Powell for this time it 
kept him waiting without explanation.  Powell had no duty to 
continue waiting, on his own time, for Respondent™s tardy ne-
gotiators.  At that point, leaving was not misconduct. 
However, I do not analyze the facts using the 
Burnup & Sims
 framework.  Because Respondent 
did not hold an honest belief 
that Powell had engaged in misconduct, use of the 
Burnup & 
Sims framework isn™t appropriate.  
Primo Electric,
 above.  
Therefore, I will examine the facts using the 
Wright Line
 pro-
cedure described earlier in this decision. 
The General Counsel ha
s satisfied the first 
Wright Line
 re-
quirement by proving that Rollie
 Powell engaged in activities 
protected by the Act.  Powell™s service as a member of the Un-
ion™s negotiating committee certainly enjoys the Act™s protec-
tion. Moreover, on September 9. 2005,
 Powell filed an unfair la-
bor practice charge against Respondent.  This charge, docketed 
as Case 10ŒCAŒ35863, actually identifies the Charging Party 
as the United Steelworkers of America, AFLŒCIO/CLC.  How-
ever, Powell signed the charge, which listed his title as ﬁNego-
tiating Committee Member.ﬂ Filing this charge, of course, con-
stituted protected activity.  Powell also engaged in protected 
activity on October 12, 2005, wh
en he met with the Board 
agent investigating the charge. 
The record also establishes the second 
Wright Line
 element 
by proving that the Respondent knew about Powell™s protected 
activities.  Powell™s service as a member of the Union™s bar-
gaining committee brought him into
 contact with management 
and identified him with the Union. 
Respondent also had notice of Powell™s protected activity fil-
ing the unfair labor practice char
ge.  As discussed above, Pow-
ell™s name and signature appear 
at the bottom of it.  Respondent 
also knew that Powell had met with the Board investigator on 
October 12, 2005, because the ne
xt day, Powell told Respond-
ent™s attorney and plant manager. 
 Powell made this disclose in 
explaining why he had 
not participated in the October 12 bar-
gaining session. 
The Government also has proven the third 
Wright Line
 ele-
ment.  Respondent suspended Powell for 1 day and this suspen-
sion certainly constituted an adverse employment action. 
Finally, the General Counsel has satisfied the fourth 
Wright Line requirement by proving a connection between Powell™s 
protected activities and the adverse employment action.  Ample 
persuasive evidence demonstrates
 that Respondent™s hostility to 
Powell™s protected activities was a substantial and motivating 
factor in the decision to suspend him. 
The evidence leaves no doubt th
at Powell™s filing an unfair 
labor practice charge annoye
d Respondent™s 
management.  Indeed, the Respondent™s attorney™s ire flared the very day 
before he suspended Powell. 
Based on the testimony of Regan 
Long, whom I credit, I find 
that when Attorney Kaspers arrived at the bargaining session on 
October 12, 2005, told the union
 negotiators, ﬁI guess a thanks 
should be in order to you guys for tying us up all morning with 
the NLRB Charges.ﬂ  Kaspers then referred to the ﬁcost of all 
this litigationﬂ and told the empl
oyees that they would not be 
receiving the raises they expected. 
The next day, when Kaspers learned that Powell had been 
meeting with the Board agent th
e previous afternoon, he sus-
pended Powell.  This sequence 
establishes a nexus between 
Powell™s protected activity and the adverse employment action.  
In sum, the General Counsel has proven all four of the 
Wright Line
 elements.  At this point, the burden of going for-
ward normally would shift to 
the Respondent, to present evi-
dence that it would ha
ve taken the same action even in the ab-
sence of protected activity.  
However, when a respondent has 
asserted a pretextual reason for taking an adverse employment 
action, that resort to pretext fo
rfeits the respondent™s right to 
present rebuttal evidence.  
Limestone Apparel Corp.,
 255 
NLRB 722 (1981) (ﬁa finding of pretext necessarily means that 
the reasons advanced by the employer either did not exist or 
were not in fact relied upon, ther
eby leaving intact the inference 
of wrongful motive establishe
d by the General Counselﬂ); 
Golden State Foods Corp.,
 340 NLRB 382, 385 (2003) (ﬁif the 
evidence establishes that the 
reasons given for the Respond-
ent™s action are pretextual . . . the Respondent fails by defini-
tion to show that it would have 
taken the same action for those 
reasons, absent the protected conduct . . . .ﬂ). 
Just as the evidence establishe
s that Respondent did not have 
an honest, good-faith belief that Powell had engaged in mis-
conduct, it reveals that Respondent 
tried to hide its discrimina-
tion behind a pretext.  Indeed, wh
en ranked against the pretexts 
typically encountered in labor law,
 this one is particularly obvi-
ous, transparent, and unconvincing.
  As a counterfeit reason for 
the discipline, it appears as genuine
 as a $5 bill showing a bald 
Lincoln. 
Respondent claims it suspended Powell because he lied 
about his intention to attend 
the bargaining session.  Respond-
ent™s actions belie that claim.  Even when presented with un-
contradicted evidence that Powell had, in fact, been present at 
the meeting site at the appoint
ed time, and therefore had not 
misrepresented his intention, 
Respondent persisted in imposing 
the discipline.  Respondent™s de
termination to punish Powell 
existed independent of the reason Respondent proffered for it. 
Respondent™s true, retaliatory 
reason appears all too obvious 
in the words and actions of its chief negotiator.  More than 
once, Kaspers announced that em
ployees would not receive any 
wage increase because of the pending unfair labor practice 
charge.  The existence of the 
charge clearly bothered him.  
Then, on October 12, he found hi
mself meeting with a Board 
investigator concerning the charge, and, in fact, spending more 
time than he had plan
ned for that purpose. 
Powell™s decision to meet with the Board agent later that 
same day, rather than to wait longer for Kaspers and Torres to 
 MESKER DOOR
, INC. 621
arrive at the bargaining site, 
did more than remind Respondent 
of Powell™s initial involvement with the charge.  Now, it ap-
peared, Powell had ﬁstood upﬂ 
the management negotiators, 
choosing to meet instead with 
the Board investigator.  Thus 
scorned, Respondent reacted with fury.  Kaspers accused Pow-
ell of lying and then suspended him. 
As the Board observed in 
Rood Trucking Co.,
 342 NLRB 
895 (2004), a finding of pretext defeats any attempt by a re-
spondent to show that it would ha
ve discharged a discriminatee 
even absent protected activities.  Accordingly, I conclude that 
Respondent has failed to rebu
t the General Counsel™s case. 
Because Powell™s protected activities included signing the 
unfair labor practice charge and meeting with the Board agent,  
Respondent™s retaliation for thos
e activities viol
ated Section 
8(a)(4) as well as Section 8(a)(3) and (1) of the Act.   I recom-
mend that the Board so find. 
7.  Complaint paragraph 16(c) 
Complaint paragraph 16(c) alle
ges that on about October 13, 
2005, Respondent imposed points on Rollie Powell under the 
Respondent™s attendance system.  
Respondent admits this alle-
gation but it denies that it did so because of employees™ pro-
tected activities, as alleged in complaint paragraph 18.  Re-
spondent also denies that its actio
n violated Section 8(a)(1), (3), 
and (4), as alleged in complain
t paragraphs 26, 27, and 28.  
During the hearing, the parties entered into the following stipu-
lation: 
 Without waiving Respondent™s position that every-
thing which occurred after May 8, 2006 was lawful, the 
parties stipulate that General 
Counsel™s Exhibit 21a is an 
attendance point system that the company and the union 
negotiated and agreed upon in July 2005 and which was 
implemented effect
ive August 1, 2005. 
General Counsel™s Exhibit 21b
 is the attendance point 
system that has been in 
effect since June 6, 2006. 
 Under the negotiated attendance policy, an employee who 
received a written warning also would receive a negative at-
tendance point, and an employee who received a 1-day suspen-
sion also would receive two negative attendance points.  The 
Respondent also could assess 
negative points for absences. 
The system also provided for positive ﬁearn back pointsﬂ 
which would cancel out negative points.  Employees received 
such points for good attendance.  When an employee™s score 
reached 9 positive points, the employee could ﬁsell backﬂ 6 of 
them for a paid day off. 
When Respondent suspended Po
well in October 2005, that 
disciplinary action automatically resulted in Powell receiving 
negative attendance points.  The 
complaint treats this imposi-
tion of points as a separate act of unlawful discrimination, but it 
can also be regarded as a part of the violation alleged in com-
plaint paragraph 16(b). 
Either way, the imposition of ne
gative points violated Sec-
tion 8(a)(1), (3), and (4) of the Act.  But for Respondent™s un-
lawful suspension of Powell, he
 would not have been assessed 
negative points under the attendan
ce system.  Accordingly, the 
imposition of points was unlawful.
  I recommend that the Board 
find that Respondent, by this ac
tion, violated Section 8(a)(1), 
(3), and (4) of the Act. 
Powell™s employment with Mesk
er Door ended in September 
2006.  From the present record, it
 is unclear whether the unlaw-
ful imposition of negative points resulted in Powell being ineli-
gible for a paid day off to whic
h he otherwise would have been 
entitled. Such an issue must be left for resolution in the compli-
ance phase of this proceeding. 
8.  Complaint paragraph 16(d) 
Complaint paragraph 16(d) alleges that on about June 21, 
2006, Respondent discharged em
ployee Cecil Herren.  Re-
spondent admits th
is allegation. 
Complaint paragraph 19 alleges 
that Respondent discharged 
Herren because employees advise
d Respondent of their inten-
tion to seek recourse for perc
eived discrimination for union 
activities through the Board and 
to discourage employees from 
filing charges and giving testimony under the Act.  Respondent 
denies this allegation.  Respon
dent also denies that Herren™s 
discharge violated Section 8(a)(4) 
and (1) of the Act, as alleged 
in complaint paragraph 28.  (The complaint does not allege that 
Herren™s discharge violated Se
ction 8(a)(3) of the Act.) 
Herren was a production employ
ee and, on June 16, 2006, 
was operating a punch pr
ess making steel doors.  The settings 
on such a machine do not stay fi
xed indefinitely but may drift 
over time.  Moreover, the meta
l being punched may vary from 
piece to piece.  Therefore, Res
pondent has a rule that an opera-
tor must measure every 20th door to make sure that it meets 
specifications. 
Supervisor Richard Watson reminded Herren, on June 16, 
2006, of this ﬁcheck every 20ﬂ 
rule.  According to Watson, 
Herren said that he was good enough at his job to run 60 doors 
without having to check.  Plant Manager Roth, who also was 
present at this point, quoted 
Herren saying that he was good 
enough at his work he only had to check every 50 doors.  Addi-
tionally, Assistant Plant Manager Smith testified that, on this 
same day, he heard Herren say 
that he was good enough that he 
only had to check every 50 doors. 
 However, it is not entirely 
clear that Smith was referring to the same conversation Roth 
and Watson described. 
Herren denied saying, in this 
conversation, that he was good 
enough that he only had to check every 50 doors, but he admit-
ted making that statement later the same day.  He testified as 
follows:  Q.  At the front end of that day did you have a discus-
sion with James Smith and Rick Watson in which you 
said, I am good enough at this, I only have to check my 
doors every 50? 
A.  No.  That was after the doors were already messed 
up.  For two reasons, I do not credit Herren™s denial.  First, three 
other witnesses, Roth, Smith, and Watson, testified that he said 
he was good enough that he only had to check every 50 doors 
during the discussion early in the day.  This 3-to-1 ratio, alt-
hough not dispositive, certainly does not weigh in Herren™s 
favor.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 622 
Second, as discussed below, 
Herren™s work on June 16, 
2006, wasn™t good, and 20 doors had to be scrapped.  If we 
assume that Herren had not bragged,
 earlier in the day, that he 
didn™t need to check every 20th door because of his skill, it 
would be quite odd for him to make
 this claim later, while dis-
cussing the bad doors coming off his 
press.  On the other hand, 
if he had made such a statement to the supervisors before doing 
the bad work, it naturally would come back to haunt him in the 
later discussion. 
For these reasons, I find that Herren did, in this early morn-
ing conversation, claim that his skill exempted him from need-
ing to follow the check-every-20 rule.  Notwithstanding Her-
ren™s claim, Supervisor Watson told him to follow the rule. 
He did not.  Instead, he made 40 faulty doors, 20 of which 
were unusable and the remain
ing 20 marginally usable. 
On June 19, 2006, Supervisor
 Watson and Assistant Plant 
Manager Smith called Herren to th
e office, suspended him for 1 
day, and reassigned him to work
 on another task which had a 
lower rate of pay. 
Herren testified that he had expected to be disciplined be-
cause ﬁI messed them [the doors]
 up, it was my fault.ﬂ  Howev-
er, the severity of the discipline surprised him.  Herren told the 
supervisors that he considered the discipline unjust and wanted 
to go to arbitration. 
According to Herren, he also to
ld them that he was going to 
ﬁseek grievance through the National Labor Relations Board.ﬂ  
However, both Smith and Watson 
testified that Herren never 
mentioned going to the Board.  Watson wrote an ﬁEmployee 
Disciplinary Reportﬂ summarizing the meeting.  This report 
included an ﬁEmployee™s Remarksﬂ section in which the fol-
lowing handwritten comment app
ears:  ﬁThis is unjust and 
wishes to go to arbitration.ﬂ  The report makes no reference to 
the Board. 
Considering that Smith™s testimony corroborates Watson™s 
on this point, and that no mention of the Board appears in the 
employee disciplinary report, I c
onclude that Herren mentioned 
only arbitration, and not going to the Board, during the disci-
plinary interview on June 19, 2006.  The witnesses agree, how-
ever, that during the meeting, Herren said that the supervisors 
were imposing this discipline because he had voted for the 
Union, and that the supervisors denied it. 
It should be noted that the ar
bitration procedure mentioned 
by Herren did not arise out of any agreement with the Union.  
Indeed, Respondent had withdrawn recognition from the Union 
more than a month earlier, on May 8, 2006.  The record sug-
gests that Respondent created th
e arbitration procedure, but 
does not disclose exactly when Respondent did so. 
As noted above, on June 16, 20
06, Plant Manager Roth had 
heard Herren brag that his skill made it unnecessary for him to 
follow the rule.  Roth previously had been plant manager at the 
Huntsville facility, and then had returned from retirement in 
February 2006 to assume that 
position again.  Roth had some 
experience with Herren from his ear
lier duty as plant manager.  
Either Herren™s bragging on June
 16 or his massive mistake 
later that day, or both, reminded 
Roth of that earlier experience, 
and Roth decided to review Herren™s personnel record.  He 
wanted to find out about Herren™s performance during the peri-
od before Roth came back from retirement. 
Documents in the personnel file
 indicated problems with 
Herren™s work, including instances in which Herren had failed 
to check his parts, the same type
 of error which had resulted in 
the 40 bad doors.  In particular, it troubled Roth that there were, 
in Roth™s words, ﬁmany reports of insubordination.  Spitting on 
the floor after being told not to and things of that nature.ﬂ  In 
light of these previous incide
nts, Herren™s bragging that his 
skill placed him above the rule took on additional significance. 
Roth testified that, after reviewing these records, he ﬁhad no 
reason to think that [Herren] wouldn™t continue to [do] the 
same things that he™d been doing.ﬂ  Roth converted the suspen-
sion into a discharge. 
Following the Wright Line
 framework, I conclude that the 
General Counsel has proven that
 Herren had engaged in some 
protected activity.  Specifically, Herren had testified in a previ-
ous Board proceeding in August 2005. 
The General Counsel argues that Herren engaged in other 
protected activity more proximate 
to his discharge.  According 
to Herren, when he received the suspension, he told the super-
visors that Respondent was ta
king that action because Herren 
voted for the Union.  Herren also testified that he told the su-
pervisors he would take the matter to arbitration and to the 
Board. For the reasons discussed above
, I do not credit Herren™s tes-
timony that he told the supervisors he would go to the Board.  
However, I do find that Herren told the supervisors that he 
would take the matter to arbitration. 
If the arbitration procedure had arisen out of negotiations be-
tween Respondent and the Union, 
Herren™s statement that he 
intended to use this procedure would constitute an assertion of 
a right under a collective-bargai
ning agreement and therefore 
would enjoy the Act™s protection.  
White Electrical Construc-
tion Co., 345 NLRB 1095 (2005); 
NLRB v. City Disposal Sys-
tems, 465 U.S. 822, 840 (1984); 
Interboro Contractors, Inc.,
 157 NLRB 1295, 1298 (1966), enfd. 388 F.2d 495 (2d Cir. 
1967).  However, the arbitration procedure was not created by 

contract. The General Counsel argues that Herren™s expression of in-
tent to seek arbitration still 
would enjoy the Act™s protection 
because arbitrator would decide whether Herren had been dis-
criminated against because of his support for the Union, a ques-
tion relating to the Act.  ﬁMr. Herren clearly indicated an intent 
on his part to vindicate rights that are provided to employees 
only by the National Labor Rela
tions Act,ﬂ the General Coun-
sel asserts, ﬁand discri
mination for that invocation is a violation 
of Section 8(a)(4).ﬂ 
The language of Section 8(a)(4), however, may not be quite 
as wide as the General Counsel 
claims.  The provision makes it 
unlawful ﬁto discharge or otherw
ise discriminate against an 
employee because he has filed charges or given testimony un-
der this Act.ﬂ  29 U.S.C. § 1
58(a)(4).  Nothing in Section 
8(a)(4) specifically refers to vi
ndicating rights that are provided 
to employees only by the Act.  Additionally, using the noncon-
tractual arbitration procedure w
ould not constitute either union 
activity or activity undertaken by 
employees in concert for their 
mutual aid and protection.  Absent some specific case authority, 
I will not conclude that the Act protects Herren™s remark about 
taking the matter to arbitration. 
 MESKER DOOR
, INC. 623
Herren did engage in one other 
protected activity.  After be-
coming disaffected with the Uni
on, Herren signed the petition 
on which Respondent relied in 
withdrawing recognition.  Be-
cause the Act protects both this
 petition signing and Herren™s 
earlier testimony in the August 2005 Board proceeding, I con-
clude that the General Counsel ha
s established that Herren en-
gaged in protected activity. 
Additionally, I conclude that 
the government has satisfied 
the second Wright Line
 requirement.  Res
pondent obviously 
knew about Herren™s testimony in a proceeding to which it was 
a party.  Respondent also kne
w about Herren™s signing the peti-
tion, because Respondent received
 that petition and relied on it 
when it withdrew rec
ognition from the Union. 
The General Counsel also has 
established that Herren suf-
fered an adverse employment acti
on.  Discharge was adverse to 
his employment. 
However, the Government ha
s not proven a connection be-
tween Herren™s protected activity 
and his discharge.  About 10 
months elapsed between Herren™s testimony in the Board pro-
ceeding and his discharge, so I do not infer any connection 
from the timing.  Moreover, there is no other evidence that 
Herren™s testimony was a substantial or motivating factor in the 
decision to discharge him. 
It seems unlikely that Respond
ent would retaliate against 
Herren for signing an antiunion petition and I conclude that 
Respondent did not. 
Based upon my observations of th
e witnesses, I credit Plant 
Manager Roth™s testimony.  His 
explanation of the decision to 
discharge Herren seems highly pl
ausible.  Considering Herren™s 
demonstrated attitudeŠhe maintain
ed that he did not have to 
follow the check-every-20 rule even after ruining 20 doorsŠ
Roth foresaw that Herren would continue to ignore supervision.  
That, in turn, would lead to more unacceptable product in the 
future. Section 10(c) of the Act includes the proviso that ﬁ[n]o order 
of the Board shall require the reinstatement of any individual as 

an employee who has been suspended or discharged, or the 
payment to him of any backpay, if such individual was sus-
pended or discharged for cause.ﬂ  Crediting Plant Manager 
Roth™s testimony, I conclude that Herren™s termination was a 
discharge for cause within the meaning of this proviso. 
Because the General Counsel has not proven the fourth 
Wright Line element, the Respondent ha
s no rebuttal obligation.  
The Government has not made its case.  Therefore, I recom-
mend that the Board dismiss the 
allegations relating to Herren™s 
discharge. 9.  Complaint paragraphs 16(e), (f), and (g) 
Complaint paragraph 16(e) alleges that on about July 12, 
2006, Respondent imposed a 2-
day suspension on employee 
Rollie Powell.   Complaint paragraph 16(f) alleges that on 
about July 14, 2006, Respondent 
reassigned Powell to take off 
duties on the frame department paint line.  Complaint para-
graph 16(g) alleges that on a
bout July 14, 2006, Respondent cut 
Powell™s rate of pay. 
Respondent admits all of these 
allegations, but denies that it 
took those actions ﬁbecause of employees™ union activities and 
concerted protected activities 
and because employees filed 
charges and gave testimony pu
rsuant to the National Labor 
Relations Act,ﬂ as alleged in 
complaint paragraph 18.   Re-
spondent also denies that its ac
tions violated Section 8(a)(1), 
(3), and (4) of the Act, as alleged in complaint paragraphs 27 
and 28. On July 12, 2006, Respondent 
suspended Powell for 2 days 
giving, as the stated reason for the suspension, that Powell had 
made 130 bad parts.   For the same stated reason, it transferred 
Powell to a lesser-paying job 
on the frame department paint 
line. 
The General Counsel argues, in effect, that Respondent fo-
cused its attention on Powell becaus
e of his protected activities, 
and subjected him to more scrutin
y than other employees.  The 
General Counsel further assert
s that Respondent would not 
have imposed a 2-day suspension 
but for the existence of the 
October 2005 discipline,
 which was unlawful. 
In early July 2006, Powell was a production employee mak-
ing door frames.  The credited evidence establishes that on July 
7, 2006, Powell produced 130 fram
es which significantly de-
parted from the specifications.  After examining the faulty 
frames, management c
oncluded that they might be repaired by 
welding.  With the customer™s
 permission, Respondent had the 
frames welded and shipped to th
e customer.  As Respondent™s 
Answer admits, management then suspended Powell for 2 days 
and reassigned him to a lower-paying job. 
The General Counsel™s argument goes into considerable de-
tail concerning exactly how the 
frames failed to meet Respond-
ent™s specifications, but I reject 
any suggestion that the defects 
were minor, tolerable, or no di
fferent from work product which 
had been acceptable in the past.  The credited evidence estab-
lishes that the defects were serious. 
In reaching this conclusion, I specifically do not credit the 
testimony of James Thompson, 
an employee in Respondent™s 
warehouse.  Thompson admitted that his duties involve deter-
mining whether products are proper
ly labeled, in
ventoried, and 
stored and that quality control 
was not his job.  However, 
Thompson™s testimony pertaine
d to whether the 130 frames 
complied with specifications, whic
h is a quality control issue. 
Although Thompson testified that he measured all 130 
frames, I am skeptical.  Thompson testified that the measure-
ments took ﬁmaybe five, ten mi
nutes.ﬂ  Completing the meas-
urements in only 10 minutes would require Thompson to have 
measured 13 frames a minute or 1 frame every 4.6 seconds.  
That pace sounds rather rapid, particularly for an employee 
whose regular job duties do not 
involve quality control.  
Thompson also testified that th
e frames were bound on a pallet 
and that he did the measuremen
ts without unloading the pallet 
or breaking the packaging apart. 
Additionally, to determine whether the frames met specifica-
tions required the measurement 
of miters, but 
Thompson testi-fied that he usually did not ma
ke measurements of miters.  
Thompson™s knowledge of the specified tolerances appeared to 
be limited.  On cross-examination, he testified, in part, as fol-
lows: 0 Q.  Do you know what the tolerances are for a throat 
opening on an 800 series frame? 
A.  Throat opening, no. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 624 
Q.  Have you ever seen the Steel Door Institutes pub-
lished technical data series 
manufacturing tolerance stand-
ard for steel doors and frames? 
A.  I™m not aware of it, no. 
 Considering that Thompson™s job duties did not include 
quality control, that he had lim
ited knowledge of the technical 
standards, and that he claimed 
to have measured 130 frames in 
5 or 10 minutes, I conclude that 
his testimony is not reliable 
and do not credit it. 
Additionally, the credited evidence does not establish that 
Respondent subjected Powell to 
greater scrutiny than other 
production employees or imposed upon him any conditions 

which would cause him to make 
a mistake.  The General Coun-
sel argues that Plant Manager Roth instructed Powell that his 
production ﬁneeded both to be of sufficient quality and run 
quicklyﬂ and that this instruction put Powell in a no-win situa-
tion:  Powell either had to sacr
ifice quality to meet the produc-
tion standard or else attend to qu
ality and fail to meet the stand-
ard. The record establishes that Plan
t Manager Roth did, in fact, 
talk to Powell about increasing his production.  Based on my 
observations of the witnesses, I have concluded that Roth™s 
testimony is more reliable, and resolve any conflicts by credit-
ing Roth.  Accordingly, I find that Roth was concerned about 
Powell™s production level and believed it would improve if 
Powell spent more time at his machine.  Roth told Powell that 
he should ﬁstay on the jobﬂ rather 
than leave his machine.  Roth 
also said that he didn™t want Powell to work any faster; he 
wanted Powell to work 
ﬁsmarter, not harder.ﬂ 
The credited evidence fails to 
establish that Respondent im-
posed on Powell any production standard more onerous than 
that placed on other employees.  Roth™s instruction that Powell 
work ﬁsmarter, not harder,ﬂ simply
 reflected Roth™s believe that 
if Powell stayed at his machine and devoted his attention to the 
task, he would increase his prod
uction rate without diminishing 
the quality.  
Credited evidence also does no
t establish that Respondent 
subjected Powell to any closer
 scrutiny.  Clearly, Respondent 
was concerned about increasing production.  Indeed, it was so 
focused on production that it brought Roth out of retirement to 
replace the existing plant manager.  Although this change did 
result in a close examination of the production employees™ 
work, the record does not indicate that this scrutiny fell dispro-
portionately on Powell. 
In sum, I conclude that on July 7, 2006, Powell made 130 de-
fective frames.  Management r
easonably concluded that Powell 
could not have been following th
e check-every-20 rule because, 
if he had been following that ru
le, he would have detected the 
problem long before the numbe
r of bad frames reached 130. 
Further, the record establishes that Powell had clear notice of 
this rule.  On April 19, 2004, he had received a warning for 
ﬁdefective and improper work.ﬂ  This warning specifically stat-
ed:  ﬁCheck every 15 to 20 from now on and you will not have 
as many bad parts.ﬂ 
Analyzing the facts under the 
Wright Line
 framework, I con-
clude that the General Counsel has proven the first three re-
quirements.  Powell had engaged 
in extensive protected activi-
ty, including serving on the Union™s bargaining committee, 
filing charges with the Board, and meeting with the Board 
agent.  For the reasons discussed above, I conclude that Re-
spondent clearly knew about thes
e activities.  Additionally, 
there is no doubt that a 2-day suspension constitutes an adverse 
employment action. 
The Government also has proven the required link between 
the protected activities and the a
dverse employment action.  As 
discussed above in connection wi
th complaint paragraphs 16(b) 
and (c), in October 2005, Responde
nt had disciplined Powell in 
retaliation for his protected activities and had resorted to a pre-
text in doing so.  Powell™s pr
otected activities had included 
filing a charge with the Board and meeting with a Board agent, 
and retaliation for such activity indicates hostility to the Act 
and its purposes. Respondent also committed certain other unfair labor prac-
tices, discussed above.  Accordi
ngly, I conclude that animus 
towards union and other protected activity constituted a sub-
stantial and motivating factor in the decision to suspend Powell 
for 2 days.  The burden therefore shifts to Respondent to prove 
that it would have taken the same action in any event, even if 
Powell had not engaged in
 protected activities. 
The record establishes that Respondent had disciplined other 
employees for making defective pa
rts.  On July 19, 2002, it 
discharged employee Jeff Kimb
rough for that reason, the dis-
charge notice explaining that ﬁdue
 to past history (3 additional 
write ups) we are terminating 
your employment with Mesker 
Door.ﬂ Respondent™s evidence establishe
s that it would have taken 
some disciplinary action against Powell even if the absence of 
protected activity.  However, 
Respondent has not proven, by a 
preponderance of the evidence, that it would have suspended 
him for 2 days and transferred him to a lower paying job.  To 
the contrary, Respondent™s own evidence indicates the oppo-
site. 
Michael Torres, who was then 
customer relations manager, 
attended the meeting in which Roth informed Powell of the 2-
day suspension and his transfer to the lower-paying job.  
Torres™ notes of that meeting include the following: 
 George [Roth] told Rollie 
[Powell] that the reason he 
was moved to the paint line was for running bad parts. 
Rollie asked if the parts were scrapped, because James 
Smith had told him that they were going to be scrapped. 
George told Rollie that the customer, Wheeler Hard-
ware had been contacted and 
because they were going to 
weld the frame they had agreed to work with them. 
Rollie then said so you are telling me that I was sus-
pended for running parts that you are going to ship to a 
customer. 
George said no, I™m telling you that you were sus-
pended for running unacceptable parts.  You have had 
several write-ups in the past and your continued failure to 
run acceptable parts resulted in your suspension. 
. . . . 
Rollie asked why he was suspended for 2-days. 
George said because he already had a suspension for 1-
day. 
  MESKER DOOR
, INC. 625
Based on Torres™ notes, I conclude that Respondent™s unlaw-
ful suspension of Powell in October 2005 resulted in Respond-
ent™s July 2006 decision to suspend Powell for 2 days, rather 
than for a lesser period.  Therefore, I further conclude that Re-
spondent has not carried its rebuttal burden. 
In sum, I recommend that the Board find that Respondent™s 
2-day suspension of Powell, and the related transfer of Powell 
to a lower-paying job, violated S
ection 8(a)(1), (3), and (4) of 
the Act. 
B.  Withdrawal of Recognition 
Respondent has admitted that, during the period March 22, 
2005, until May 8, 2006, the Union was the exclusive repre-
sentative, by virtue of Section 9(a) of the Act, of the appropri-
ate bargaining unit described above under ﬁAdmitted Allega-
tions.ﬂ  It also admits that 
on May 8, 2006, it withdrew recogni-
tion of the Union and since then has refused to recognize and 
bargain with the Union, as alle
ged in complaint paragraph 20.  
However, Respondent a
sserts that it lawfully withdrew recogni-
tion because the Union no longer enjoyed the support of a ma-
jority of bargaining unit employees. 
Alan Frazier, an employee 
in Respondent™s seamless de-
partment, prepared a petition st
ating, ﬁWe, the 
undersigned, no 
longer wish to be represented by the United Steelworkers Un-

ion.ﬂ  Frazier signed it on Apr
il 27, 2006, and then began ask-
ing other employees to sign it.  By May 8, 2006, when Frazier 
presented the petition to Plant Manager Roth, it had been 
signed by either 34 or 35 employees. 
Although Respondent counts 35 
signatures, the General 
Counsel questions whether one 
of those signatures should be 
counted.  At the time the plant 
manager received the petition, 
the bargaining unit consisted of 65 employees.  Therefore, even 
assuming that only 34 of the signatures are counted, more than 
one-half of the bargaining unit had expressed an intention not 
to be represented by the Union.  Based on the petition, Re-
spondent withdrew recognition. 
The Government has not assert
ed that Frazier was Respond-
ent™s supervisor and the record does not establish such status.  
Additionally, there is no evidence that Frazier was related to 
any member of management and he credibly testified that he 
was not.  The record also does 
not establish that management 
sponsored or encouraged Frazie
r to circulate the petition or 
assisted him in that effort. 
The General Counsel, however, argues that Respondent law-
fully could not withdraw recognition because it had committed 
unfair labor practices which 
were unremedied, and which 
caused the Union™s loss of support.  In particular, the Govern-
ment contends that unlawful 
statements in Plant Manager 
Roth™s May 4, 2006 speech to employees caused them to aban-
don support for the Union. 
The Board has held that evidence in support of a withdrawal 
of recognition ﬁmust be raised in a context free of unfair labor 
practices of the sort likely, under all the circumstances, to affect 
the union™s status, cause employee
 disaffection, or improperly 
affect the bargaining relationship itself.ﬂ  
Lee Lumber & Build-
ing Material Corp.,
 322 NLRB 175, 177 (1996).  In cases in-
volving unfair labor practices other than a general refusal to 
recognize and bargain, there must be specific proof of a causal 
relationship between the unfair 
labor practice and the ensuing 
events indicating a loss of support.  
Lee Lumber,
 above; 
LTD 
Ceramics, Inc.,
 341 NLRB 86, 88 (2004). 
To determine whether a causal relationship exists between 
the unfair labor practices and the employee disaffection, the 
Board considers four factors:  (1) The length of time between 
the unfair labor practice and the withdrawal of recognition; (2) 
the nature of the violation, including the possibility of a detri-
mental or lasting effect on employees; (3) the tendency to cause 
employee disaffection; and (4) the effect of the unlawful con-
duct on employees™ morale, orga
nizational activities, and mem-
bership in the union. 
 Master Slack Corp.,
 271 NLRB 78, 84 
(1984). In the present case, I will not, 
of course, consider the unfair 
labor practice which occurred af
ter the withdrawal of recogni-
tion.  Respondent™s suspension of Rollie Powell for 2 days in 
July 2006 could not have affected employee support for the 

Union before Respondent withdr
ew recognition 2 months earli-
er. 
However, the following unfair labor practices, discussed 
above, will be considered:  1.  Manager Torres™ March 9, 2005 statements to 
Janice Medlock that ﬁthat going around talking to people 
about FMLA, vacations, etc. coul
d jeopardize her jobﬂ that 
if he heard again that she was keeping records on employ-
ees she would be disciplined. 
2.  The statements of Re
spondent™s chief negotiator, 
William Kaspers, at the September and October 2005 bar-
gaining sessions, that employee
s would not receive a wage 
increase and that the negotia
tions would not be concluded 
because of the unfair labor practice charges. 
3.  Respondent™s October 
13, 2005 suspension of Rol-
lie Powell. 
4.  Plant Manager Roth™s May 4, 2006 statement 
ﬁ[A]nyone who™s so unhappy here that you think you need 
to put this Company out of business needs to move on, 
find another job, and leave the 
rest of us the hell alone.ﬂ 
 Plant Manager Torres™ March 
9, 2005 statements to Janice 
Medlock would appear to have little effect on employee senti-
ment more than a year later.  Besides the amount of time which 
elapsed, only one employee heard what Torres said.  Therefore, 
it would appear unlikely to have a detrimental or lasting effect 
on employees.  Additionally, th
e statement did not directly 
concern the Union, making it un
likely to cause employee disaf-
fection.  Similarly, it had little potential to affect employees™ 
morale, organizational activities or union membership. 
Respondent™s statements at th
e bargaining table in Septem-
ber and October 2005 similarly were remote in time from the 
withdrawal of recognition.  Th
ese statements focused on the 
filing of charges rather than on the Union itself.  Therefore, I 
conclude that they would be unli
kely to have a detrimental or 
lasting effect on employees™ sup
port for the Union.  Similarly, 
the statements would be unlikely to cause employee disaffec-
tion with the Union, and woul
d have minimal 
effect on em-
ployees™ morale, organizational activities, and union member-
ship. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 626 
Respondent™s October 13, 2005 
suspension of Powell also 
occurred half a year before the 
withdrawal of recognition. Alt-
hough a serious violation, it would be unlikely to have a lasting 
detrimental effect.  Likewise, the suspension would be unlikely 
to cause employee disaffection or have a significant effect on 
employees™ morale, organizati
onal activities and union mem-
bership. On the other hand, Plant Manager Roth™s May 4, 2005 
speech came at a pivotal time in Frazier™s efforts to obtain sig-
natures on his petition.  Indeed, the General Counsel notes that 
Frazier increased his efforts to obtain signatures after the 
speech.  Accordingly, the first 
Master Slack
 factor, the length 
of time between the unfair labor 
practice and the withdrawal of 
recognition, weighs in favor of
 finding a causal relationship. 
However, the nature of the vi
olation does not.  As discussed 
above, Roth™s expressions of opi
nion about the Union, or more 
exactly, some members of the Union™s negotiating committee, 
enjoy the protection of 8(c) of the Act and are not unfair labor 
practices.  Therefore, I do not consider them in this analysis.  
Here, I focus on Roth™s ﬁfind another jobﬂ remark. 
As to the second 
Master Slack
 factor, Roth™s May 4, 2006 
remarks would not appear to have a significant detrimental 
effect on support for the Union.  
As noted above, Roth directed 
the force of his criticism at certain unnamed employees who 
had supported the Union, and 
not at the Union itself. 
Moreover, I concluded that his 
ﬁfind another jobﬂ remark vi-
olated the Act because, in the context of Roth™s entire speech, it 
referred to employees who ha
d filed unfair labor practice 
charges.  Employees reasonabl
y would understand Roth to be 
saying that employees should 
choose between filing charges 
and working for Respondent, but that is different from the mes-
sage that employees should 
choose between supporting the 
Union and working for Respondent.  Although Roth™s remark 
manifested some hostility toward
s those who filed unfair labor 
practice charges, Roth did not express that kind of hostility 
towards the Union. 
Roth™s statement might arouse sentiment against the employ-
ees whom Roth criticized, but these individuals already had 
resigned from the Union™s negotiating committee.  Hostility 
towards these employees would not automatically translate into 
hostility towards the Union. 
Likewise, the implication inherent
 in Roth™s violative state-
ment, that certain employees were trying to put the Respondent 
out of business by filing charges, would have little effect on 
employees™ morale, organizational activities, or union member-
ship.  The Union certainly is one of the Charging Parties in the 
present proceeding, but in the context of Roth™s entire speech, it 
appears clear that he was re
ferring to employees who file 
charges, rather than to the Union. 
In sum, following the 
Master Slack
 analytical framework, I 
do not find in the record specific
 proof of a causal relationship 
between the unfair labor practi
ces and the employee disaffec-
tion.  Therefore, I conclude that the existence of these unreme-
died unfair labor practices di
d not preclude Respondent from 
lawfully withdrawi
ng recognition.  See 
Champion Home Build-
ers Co., 
350 NLRB 788, 791Œ792 (2007). 
Accordingly, I recommend that the Board dismiss the com-
plaint allegations that Respondent
 violated Section 8(a)(5) and 
(1) by withdrawing recognition from the Union. 
C.  Unilateral Change Allegations 
Complaint paragraph 21 alleges that on or about May 15, 
2006, the Respondent implemented 
certain changes to the wage 
rates of bargaining unit employee
s.  Respondent™s answer ad-
mits these changes, although it obj
ects that the allegations are 
irrelevant because Respondent 
lawfully withdrew recognition 
from the Union. 
Complaint paragraph 22 alleges that on or about June 5, 
2006, the Respondent implemented 
certain changes in its points 
and attendance system applicable to bargaining unit employees, 
such changes pertaining to the method and rate by which em-
ployees ﬁearn backﬂ attendance points assessed to them, the 
number of allowable points, and the cap on the number of 
points that may be ﬁearned b
ackﬂ under the system.  Respond-
ent™s answer again raises a relevancy objection.  It further states 
that, subject to the objection, 
Respondent ﬁadmits that on or 
about June 5, 2006, the Respondent implemented certain 
changes to the attendance point sy
stem applicable to its produc-
tion, maintenance and warehouse 
employees pertaining to the 
rate by which employees ‚earn back™ points ass[ess]ed to them, 

as well as the cap on the number 
of points that may be ‚earned 
back™ under the system.  While the Respondent further admits 
that it gave every employee 2-1/2 points on or about June 5, 
2006, the Respondent denies that
 any change was implemented 
pertaining to the method by which employees ‚earn back™ 
points or the number of allowable points, as alleged in para-
graph 22 . . . the Respondent, theref
ore, denies said allegations 
and any remaining allegati
ons in paragraph 22.ﬂ 
Complaint paragraph 23 alleges that in or about July 2006, 
the Respondent implemented a change to the rules pursuant to 
which it calculates and determines whether to pay incentive 
bonuses to bargaining unit employ
ees.  Respondent™s answer 
states:  ﬁSubject to the Responde
nt™s irrelevancy objection . . . 
the Respondent admits that 
around August, 2006, the Respond-
ent changed its incentive bonus syst
em so that eligibility for a 
bonus now depends upon productivity and profitability.  The 
Respondent denies all of the rema
ining allegations set forth in 
paragraph 23.ﬂ 
Complaint paragraph 24 alleges th
at the subjects set forth in 
complaint paragraphs 21, 22, and 23 are mandatory subjects of 
bargaining.  Respondent de
nies this allegation. 
Complaint paragraph 25 alleges 
that Respondent unilaterally 
engaged in these acts without 
prior notice to the Union and 
without having afforded the Union an opportunity to negotiate 
and bargain as the exclusive 
representative of Respondent™s 
employees with respect to such 
acts and conduct and the effects 
of such acts and conduct.  Agai
n, Respondent™s answer objects 
that the allegation is irrelevant because Respondent lawfully 
withdrew recognition from the Union on May 8, 2006.  How-
ever, Respondent™s answer deni
es the allegation ﬁsince prior 
notice to the Union and an opportunity to negotiate and bargain 
as the exclusive representative 
of the Respondent™s employees 
was afforded to the Union between March 22, 2005 and May 8, 
2006, with respect to changes in
 wage rates, the attendance 
 MESKER DOOR
, INC. 627
point system, and modification of 
the incentive bonus system to 
a bonus system based upon productivity and profitability.ﬂ 
Because of my conclusion, di
scussed above, that Respondent 
lawfully withdrew recognition from the Union on May 8, 2006, 
I conclude that it had no duty to bargain when it made the 
changes described in complaint 
paragraphs 21, 22, and 23.  
Therefore, I recommend that the Board dismiss these unilateral 
change allegations. 
CONCLUSIONS OF 
LAW 1.  Respondent, Mesker Door, In
c., is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  The Union, United Steelw
orkers of America, AFLŒCIOŒ
CLC, is a labor organization within the meaning of Section 2(5) 
of the Act. 3.  On about March 9, 2005, 
Respondent violated Section 
8(a)(1) of the Act by informing an employee that she would 
jeopardize her employment if sh
e spoke with other employees 
about certain terms and conditions of employment, including 
vacations and Family Medical Leave Act leave, and by inform-
ing her that she would be subjec
t to disciplinary action if she 
kept records concerning the vacation and leave taken by other 
employees. 
4.  In September and Oct
ober 2005, Respondent violated 
Section 8(a)(1) of the Act by te
lling employees that employees 
would not receive a pay increase
 because unfair labor practice 
charges had been filed against Respondent, and that negotia-
tions with the Union would not progress to completion so long 
as the charges were pending. 
5.  On May 4, 2006, Respondent
 violated Section 8(a)(1) of 
the Act by telling employees that employees who were so un-
happy that they felt they needed to put the Respondent out of 
business should find other employment. 
6.  On October 13, 2005, Re
spondent violated Section 
8(a)(1), (3), and (4) of the Act by suspending employee Rollie 
Powell because of his union act
ivity and because he filed 
charges with the Board and met with a Board investigator in 
connection with those charges. 
7.  On about July 12, 2006, 
Respondent viol
ated Section 
8(a)(1), (3), and (4) of the Act by suspending employee Rollie 
Powell and transferring him to 
a lower-paying job because it 
predicated the decision to take this action partly on its earlier 
unlawful suspension of Powell described in paragraph 6, above. 
8.  Respondent did not violat
e the Act in any other manner 
alleged in the complaint. 
REMEDY To remedy the unfair labor practices described above, Re-
spondent must rescind its unlawful suspensions of its employee 
Rollie Powell and its transfer of Powell to a lower-paying job, 
expunge all references to thes
e disciplinary actions from his 
personnel file and other records,
 and make him whole, with 
interest, for the losses he suffered because of these actions.  

Respondent must also post at it
s facility, in the manner de-
scribed below, the notice to employees attached hereto as Ap-
pendix A. [Recommended Order omitted from publication.] 
 